

Exhibit 10.20.1






























ALERIS
CASH BALANCE PLAN
















































Defined Benefit Plan CL2009
Restated January 1, 2015





--------------------------------------------------------------------------------



TABLE OF CONTENTS




INTRODUCTION    1


ARTICLE I    FORMAT AND DEFINITIONS    2
Section 1.01    Format    2
Section 1.02    Definitions    2


ARTICLE II    PARTICIPATION    26
Section 2.01    Active Participant    26
Section 2.02    Inactive Participant    27
Section 2.03    Cessation of Participation    27


ARTICLE III    CONTRIBUTIONS    28
Section 1.01    Employer Contributions    28
Section 1.02    Investment of Contributions    28
Section 3.03    Funding Policy    28


ARTICLE IV    RETIREMENT BENEFITS    29
Section 4.01    Cash Balance Account    29
Section 4.01A    Accrued Benefit    30
Section 4.01B    Fresh-Start Rules    31
Section 4.02    Disregard of Cash Balance Account and Accrued Benefit    32
Section 4.03    Benefit Limitation    32
Section 4.04    Amount of Benefit at Retirement    47
Section 4.05    Temporary Limitations of Benefits    49
Section 4.06    Benefits Upon Reemployment After Retirement Date    61


ARTICLE V    OTHER BENEFITS    64
Section 5.01    Death Benefits    64
Section 5.02    Vested Benefits    65
Section 5.03    Disability Benefits    67
Section 5.04    Distributions Under Qualified Domestic Relations    68


ARTICLE VI    WHEN BENEFITS START AND DISTRIBUTION OF BENEFITS    70
Section 6.01    When Benefits Start    70
Section 6.02    Automatic Forms of Distribution    70
Section 6.03    Optional Forms of Distribution    71
Section 6.04    Election Procedures    72
Section 6.05    Notice Requirements    75
Section 6.06    Transitional Rules    78



RESTATEMENT JANUARY 1, 2015    i    TABLE OF CONTENTS (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE VII    REQUIRED MINIMUM DISTRIBUTION    80
Section 7.01    Application    80
Section 7.02    Definitions    80
Section 7.03    Required Minimum Distributions    82
Section 7.04    TEFRA Section 242(b)(2) Elections    91
Section 7.05    Transition Rules    93


ARTICLE VIII    TERMINATION OF THE PLAN    94


ARTICLE IX    ADMINISTRATION OF THE PLAN    95
Section 9.01    Administration    95
Section 9.02    Expenses    95
Section 9.03    Records    96
Section 9.04    Information Available    96
Section 9.05    Claim Procedures    96
Section 9.06    Delegation of Authority    98
Section 9.07    Exercise of Discretionary Authority    98


ARTICLE X    GENERAL PROVISIONS    99
Section 10.01    Amendments    99
Section 10.02    Direct Rollovers    100
Section 10.03    Mergers and Direct Transfers    101
Section 10.04    Provisions Relating to the Insurer and Other Parties    102
Section 10.05    Employment Status    102
Section 10.06    Rights to Plan Assets    102
Section 10.07    Beneficiary    103
Section 10.08    Nonalienation of Benefits    103
Section 10.09    Construction    104
Section 10.10    Legal Actions    104
Section 10.11    Small Amounts    104
Section 10.12    Word Usage    105
Section 10.13    Change in Service Method    105
Section 10.14    Military Service    108


ARTICLE XI    TOP HEAVY PLAN REQUIREMENTS    109
Section 11.01    Application    109
Section 11.02    Definitions    109
Section 11.03    Modification of Vesting Requirements    113
Section 11.04    Modification of Accrued Benefit    114


PLAN EXECUTION    116





RESTATEMENT JANUARY 1, 2015    ii    TABLE OF CONTENTS (6-13541)-3

--------------------------------------------------------------------------------



INTRODUCTION


Commonwealth Industries, Inc. previously established a retirement plan on
January 1, 1962.


Effective June 1, 2010, as the result of the Reorganization Amendment to the
Commonwealth Industries, Inc. Cash Balance Plan consistent with the Aleris
International, Inc. Plan of Reorganization approved by the Bankruptcy Court on
May 13, 2010, the Primary Employer became Aleris Rolled Products, Inc., and the
Plan was renamed the Aleris Cash Balance Plan ("Plan"). Effective January 1,
2007, benefit accruals for all Participants under this Plan were frozen. On June
1, 2010, the Plan was restated for tax law changes arising from and after the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”).


The Plan needs to be restated for compliance with recent tax law changes arising
from and after the Pension Protection Act of 2006 (“PPA”). The restatement,
effective January 1, 2015, is set forth in this document and is substituted in
lieu of the prior document with the exception of any good faith compliance
amendment and any model amendment. Such amendment(s) shall continue to apply to
this restated Plan until such provisions are integrated into the Plan or such
amendment(s) are superseded by another amendment.


The restated Plan continues to be for the exclusive benefit of employees of the
Employer. All persons covered under the Plan on December 31, 2014, shall
continue to be covered under the restated Plan with no loss of benefits.


It is intended that the Plan, as restated, shall continue to qualify as a
defined benefit plan under the Internal Revenue Code of 1986, including any
later amendments to the Code.


The plan includes the statutory, regulatory, and guidance changes specified in
the 2014 Cumulative List of Changes in Plan Qualification Requirements (2014
Cumulative List) contained in Internal Revenue Service Notice 2014-77 and the
qualification requirements and guidance published before the issuance of such
list. The provisions of this Plan apply as of the effective date of the
restatement unless otherwise specified.



RESTATEMENT JANUARY 1, 2015    1    INTRODUCTION (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE I


FORMAT AND DEFINITIONS


SECTION 1.01--FORMAT.


Words and phrases defined in the DEFINITIONS SECTION of Article l shall have
that defined meaning when used in this Plan, unless the context clearly
indicates otherwise.


These words and phrases will have an initial capital letter to aid in
identifying them as defined terms.


SECTION 1.02--DEFINITIONS.


Accrual Break in Service means an Accrual Computation Period in which an
Employee is credited with 500 or fewer Hours of Service (173.33 or fewer Hours
of Service before January 1, 1994). An Employee incurs an Accrual Break in
Service on the last day of an Accrual Computation Period in which he has an
Accrual Break in Service.


Accrual Computation Period means a consecutive 12-month period ending on the
last day of each Plan Year, including corresponding consecutive 12-month periods
before January 1, 1962.


Accrual Service means the sum of (a) and (b) below:


(a)
One year of service for each Accrual Computation Period ending before January 1,
1998, in which an Employee is credited with at least 1,000 Hours of Service.



(b)
That part of an Employee's Period of Service credited after the end of the
Accrual Computation Period in which January 1, 1998, falls and before January 1,
2007 (June 4, 2004 for an employee who continued employment with Alflex after
that date). Notwithstanding the preceding sentence, an Employee shall continue
to be credited with Accrual Service solely for the purpose of determining his
eligibility for Early Retirement Date under the Plan.



An Employee's Period of Service shall be measured from his Employment
Commencement Date to his most recent Severance Date. This Period of Service
shall be reduced by all or any part of a Period of Service that is not counted.
This Period of Service shall also be reduced by any Period of Severance. This
Period of Service shall count whole years and complete months and shall be
expressed as years and fractional parts of a year (to two decimal places).



RESTATEMENT JANUARY 1, 2015    2    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------



However, Accrual Service is modified as follows:


Rule of parity service excluded:


An Employee's Accrual Service, accumulated before his latest one-year Period of
Severance (latest Accrual Break in Service when the hours method is used), shall
be excluded if:


(a)
he was a nonvested Participant, and



(b)
his latest period of consecutive one-year Periods of Severance (latest period of
consecutive Accrual Breaks in Service when the hours method is used) equals or
exceeds the greater of (i) five years, or (ii) his prior Accrual Service
(disregarding any Accrual Service that was excluded because of a previous period
of one-year Periods of Severance or Accrual Breaks in Service).



Before the first Yearly Date in 1985, (i) above shall be one year.


Period of Military Duty included:


A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting Hours of
Service during the Period of Military Duty, an Hour of Service shall be credited
(without regard to the 501 Hour of Service limitation) for each hour an Employee
would normally have been scheduled to work for the Employer during such period.


Special rules for Accrual Service:


On and after January 1, 2001, Accrual Service shall be granted for years in
which a Participant is eligible to receive an allocation of contributions under
any profit sharing plan of the Employer. In the event Accrual Service used in
determining a retirement benefit under this Plan duplicates service for which a
Participant is entitled to a retirement benefit from another defined benefit
plan to which the Employer has contributed on behalf of the Participant, the
monthly amount of benefit, with respect to which the service for which the
duplication exists, in the accrued form, payable under this Plan will be reduced
by the monthly amount of the retirement benefit, in the accrued form, under such
other defined benefit plan.


Prior to January 1, 2001, a Participant will not receive Accrual Service under
this Plan for any year in which (i) he is eligible to receive an allocation of
contributions under any profit sharing plan of the Employer (other than the
Commonwealth Aluminum corporation Performance

RESTATEMENT JANUARY 1, 2015    3    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------



Sharing Plan for Salaried Employees, later known as the Commonwealth Industries
Savings Plan), or (ii) the Employer makes contributions to a multi-employer
pension plan on behalf of such Participant.


Accrued Benefit means on any date, the amount of monthly retirement benefit
under the Normal Form accrued by a Participant as of any date and payable at
Normal Retirement Age, or such date, if later. See the ACCRUED BENEFIT SECTION
of Article IV.


Active Participant means an Eligible Employee who is actively participating in
the Plan according to the provisions in the ACTIVE PARTICIPANT SECTION of
Article II.


Actuarial Equivalent means equality in the value of the aggregate amount
expected to be received for benefits payable at different times or under
different forms of distributions.


Except as otherwise provided below, Actuarial Equivalent for benefits shall be
determined as follows:


(a)
In general, Actuarial Equivalent for benefits shall be determined on the basis
of 5.5 percent interest and the 1971 Group Annuity Mortality Table (male).



(b)
For purposes of converting a Participant’s Cash Balance Account under the Plan
to the Normal Form, Actuarial Equivalent shall be determined using the 1983
Group Annuity Mortality Table (50/50) and interest at the lesser of 6% or the
Applicable Interest Rate.



Notwithstanding the preceding paragraph, for purposes of determining the amount
of a distribution other than an annual benefit that is nondecreasing for the
life of the Participant or, in the case of a qualified preretirement survivor
annuity, the life of the Participant's spouse; or that decreases during the life
of the Participant merely because of the death of the surviving annuitant (but
only if the reduction is to a level not below 50% of the annual benefit payable
before the death of the surviving annuitant) or merely because of the cessation
or reduction of Social Security supplements or qualified disability payments,
Actuarial Equivalent shall be determined on the basis of 5.5% rate of interest,
and the Applicable Mortality Table, or the Applicable Interest Rate and
Applicable Mortality Table, whichever produces the greatest benefit when
compared with the benefit determined under the preceding paragraph.


In any event, the preceding paragraphs shall not apply to the extent they would
cause the Plan to fail to satisfy the requirements of the BENEFIT LIMITATION
SECTION of Article IV.



RESTATEMENT JANUARY 1, 2015    4    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





In the event the basis for determining Actuarial Equivalent is changed,
Actuarial Equivalent of the Participant's Accrued Benefit on and after the date
of the change shall be determined as the greater of (a) the Actuarial Equivalent
of the Accrued Benefit as of the date of the change computed on the old basis,
or (b) the Actuarial Equivalent of the total Accrued Benefit computed on the new
basis. The preceding sentence shall not apply to the determination of the
Present Value because of a change made to the Applicable Interest Rate or
Applicable Mortality Table if such change is specifically afforded relief from
compliance with Code Section 411(d)(6) and the applicable regulations
thereunder.


Affiliated Service Group means any group of corporations, partnerships or other
organizations of which the Employer is a part and that is affiliated within the
meaning of Code Section 414(m) and the regulations thereunder. Such a group
includes at least two organizations one of which is either a service
organization (that is, an organization the principal business of which is
performing services), or an organization the principal business of which is
performing management functions on a regular and continuing basis. Such service
is of a type historically performed by employees. In the case of a management
organization, the Affiliated Service Group shall include organizations related,
within the meaning of Code Section 144(a)(3), to either the management
organization or the organization for which it performs management functions. The
term Controlled Group, as it is used in this Plan, shall include the term
Affiliated Service Group.


Alflex Closing means the closing of the sale of the stock of Alflex Corporation
to Southwire Company in accordance with the Stock Purchase Agreement by and
between Southwire Company, as Purchaser, and CI Holdings, LLC, as Seller
relating to the sale of Alflex Corporation dated as of June 4, 2004.


Alternate Payee means any spouse, former spouse, child, or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all, or a portion of, the benefits payable under the Plan
with respect to such Participant.


Annuity Contract means the annuity contract or contracts into which the Trustee
or the Primary Employer enters with the Insurer for guaranteed benefits, for the
investment of Contributions in separate accounts, and for the payment of
benefits under this Plan.


Annuity Starting Date means, for a Participant, the first day of the first
period for which an amount is payable as an annuity or any other form.


The Annuity Starting Date for disability benefits shall be the date such
benefits commence if the disability benefit is not an auxiliary benefit. An
auxiliary benefit is a disability benefit that does not reduce the benefit
payable at Normal Retirement Age.



RESTATEMENT JANUARY 1, 2015    5    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Applicable Interest Rate means, on any date, the rate of interest set forth in
Code Section 417(e)(3) for the look-back month for the stability period. The
look-back month applicable to the stability period is the second calendar month
preceding the first day of the stability period. The stability period is the
successive period of one Plan Year that contains the Annuity Starting Date for
the distribution and for which the Applicable Interest Rate remains constant.


The Applicable Interest Rate shall be the adjusted first, second, and third
segment rates applied under the rules similar to the rules of Code Section
430(h)(2)(C) for the look-back month before the first day of the stability
period, or such other time as the Secretary may by regulations prescribe. For
this purpose, the first, second, and third segment rates are the first, second,
and third segment rates which would be determined under Code Section
430(h)(2)(C) if:


(a)    Code Section 430(h)(2)(D) were applied by substituting the average yields
for the month described above for the average yields for the 24-month period
described in such section, and


(b)    Code Section 430(h)(2)(G)(i)(ll) were applied by substituting Section
417(e)(3)(A)(ii)(ll) for Section 412(b)(5)(B)(ii)(ll), and


(c)    The applicable percentage under Code Section 430(h)(2)(G) is treated as
being 20% in 2008, 40% in 2009, 60% in 2010, and 80% in 2011.


A plan amendment that changes the date for determining the Applicable Interest
Rate (including an indirect change such as the result of a change in Plan Year
when the stability period is the Plan Year), shall not be given effect with
respect to any distribution during the period commencing one year after the
later of the amendment's effective date or adoption date, if, during such period
and as a result of such amendment, the Participant's distribution would be
reduced.


Applicable Mortality Table means, on any date, the table according to the method
set forth in Code Section 417(e)(3).


Beneficiary means the person or persons named by a Participant to receive any
benefits under the Plan when the Participant dies. See the BENEFICIARY SECTION
of Article X.


Benefit Credit means the percentage of Compensation credited to a Participant's
Cash Balance Account. See the CASH BALANCE ACCOUNT SECTION of Article IV.


Cash Balance Account means the bookkeeping account established and maintained
with respect to a Participant. See the CASH BALANCE ACCOUNT SECTION of Article
IV.



RESTATEMENT JANUARY 1, 2015    6    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Claimant means any person who makes a claim for benefits under this Plan. See
the CLAIM PROCEDURES SECTION of Article IX.


Code means the Internal Revenue Code of 1986, as amended.


Compensation means, except for purposes of the BENEFIT LIMITATION SECTION of
Article IV and Article XI, the total earnings, except as modified in this
definition, from the Employer during any specified period.


"Earnings" in this definition means wages within the meaning of Code Section
3401(a) for the purposes of income tax withholding at the source but determined
without regard to any rules that limit the remuneration included in wages based
on the nature or location of the employment or the services performed (such as
the exception for agricultural labor in Code Section 3401(a)(2)).


Beginning January 1, 2009, Compensation shall include Differential Wage
Payments.


For any Self-employed Individual, Compensation means Earned Income.


Except as provided herein, Compensation for a specified period is the
Compensation actually paid or made available (or if earlier, includible in gross
income) during such period.


For Plan Years beginning on or after July 1, 2007, Compensation for a Plan Year
shall also include Compensation paid by the later of 2 1/2 months after an
Employee's Severance from Employment with the Employer maintaining the Plan or
the end of the Plan Year that includes the date of the Employee's Severance from
Employment with the Employer maintaining the Plan, if the payment is regular
Compensation for services during the Employee's regular working hours, or
Compensation for services outside the Employee's regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
payments, and, absent a Severance from Employment, the payments would have been
paid to the Employee while the Employee continued in employment with the
Employer.


Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Plan Year
that includes the date of Severance from Employment, except, payments to an
individual who does not currently perform services for the Employer by reason of
qualified military service (as that term is used in Code Section 414(u)(1)) to
the extent these payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service.



RESTATEMENT JANUARY 1, 2015    7    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Plan Year to which the back pay relates
to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.


Compensation shall exclude reimbursements or other expense allowances, fringe
benefits (cash and noncash), moving expenses, deferred compensation (other than
elective contributions), and welfare benefits.


Compensation shall exclude sign-on and retention bonuses, taxable fringe
benefits including short-term and long-term disability pay, income imputed to
the Participant such as by reason of the Participant's use of company-owned or
company-furnished property or group term life insurance in excess of $50,000,
allowances for automobiles, country club fees, education, expense and
reimbursements, carpools, relocation, rental assistance, travel and uniform
allotments, company contributions and matching contributions under any defined
contribution plan sponsored by the company, and amounts allocated for or
distributed to or for the Participant under a nonqualified deferred compensation
plan during the Plan Year.


For Plan Years beginning on or after January 1, 2002, the annual Compensation of
each Participant taken into account in determining contributions and benefits
for any determination period (the period over which Compensation is determined)
shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Code Section 401(a)(17)(B). The cost-of-living adjustment in
effect for a calendar year applies to any determination period beginning with or
within such calendar year.


If a determination period consists of fewer than 12 months, the annual
compensation limit is an amount equal to the otherwise applicable annual
compensation limit multiplied by a fraction. The numerator of the fraction is
the number of months in the short determination period, and the denominator of
the fraction is 12.


If Compensation for any prior determination period is taken into account in
determining a Participant’s contributions or benefits for the current Plan Year,
the Compensation for such prior determination period is subject to the
applicable annual compensation limit in effect for that determination period.
For this purpose, in determining contributions and benefits in Plan Years
beginning on or after January 1, 2002, the annual compensation limit in effect
for determination periods beginning before that date is $200,000.


Compensation means, for a Leased Employee, Compensation for the services the
Leased Employee performs for the Employer, determined in the same manner as the
Compensation of Employees who are not Leased Employees, regardless of whether
such Compensation is received directly from the Employer or from the leasing
organization.



RESTATEMENT JANUARY 1, 2015    8    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Notwithstanding, Compensation earned after the Alflex Closing by a Participant
who continues employment with Alflex Corporation (as owned by Southwire Company)
for any period after the Alflex Closing shall not be considered for purposes of
determining such Participant’s Benefit Credits under this Plan.


Effective for Plan Years beginning before January 1, 2002, the base salaries or
wages for services rendered, which are paid by the Employer to or for an
Employee for the Plan Year which are subject to withholding for federal income
tax purposes, plus the amount deferred by such Employee pursuant to an election
made under a qualified plan or simplified employee pension maintained by the
Employer intended to comply with sections 401(a), 401(k), and 408(k) of the Code
or under a cafeteria plan maintained by the Employer intended to comply with
section 125 of the Code. Compensation shall also include overtime, shift
differential, bonuses, commissions, and severance pay. Compensation shall not
include taxable fringe benefits including short-term and long-term disability
pay; income imputed to an Employee by reason of the Employee’s use of
company-owned or company-furnished property; expense allowance and
reimbursements including rental allowance or assistance, education, relocation,
travel allowances; items of imputed income such as the cost of group term life
insurance in excess of $50,000; vacation allowance and reimbursement for
compensation in lieu of vacation time; and any amounts distributed to or by the
Employee under a nonqualified deferred compensation plan during the Plan Year.
Effective January 1, 2001, Compensation shall include the amount deferred by
such Employee pursuant to an election made under a salaried fringe benefit
transportation arrangement maintained by the Employer and intended to comply
with Code Section 132(f)(4).


Compensation Year means the consecutive 12-month period ending on each December
31.


Contingent Annuitant means an individual named by the Participant to receive a
lifetime benefit after the Participant's death in accordance with a survivorship
life annuity.


Contributions means Employer Contributions as set out in Article III.


Controlled Group means any group of corporations, trades, or businesses of which
the Employer is a part that is under common control. A Controlled Group includes
any group of corporations, trades, or businesses, whether or not incorporated,
that is either a parent-subsidiary group, a brother-sister group, or a combined
group within the meaning of Code Section 414(b), Code Section 414(c) and the
regulations thereunder and, for purposes of determining benefit limitations
under the BENEFIT LIMITATION SECTION of Article IV, as modified by Code Section
415(h). The term Controlled Group, as it is used in this Plan, shall include the
term Affiliated Service Group and any other employer required to be aggregated
with the Employer under Code Section 414(o) and the regulations thereunder.



RESTATEMENT JANUARY 1, 2015    9    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Designated Beneficiary means the individual who is designated by the Participant
(or the Participant’s surviving spouse) as the Beneficiary of the Participant’s
interest under the Plan and who is the designated beneficiary under Code Section
401(a)(9) and section 1.401(a)(9)-4 of the regulations.


Differential Wage Payments means any payments which are made by an Employer to
an individual with respect to any period during which the individual is
performing Qualified Military Service while on active duty for a period of more
than 30 days, and represents all or a portion of the wages the individual would
have received from the Employer if the individual were performing service for
the Employer.


Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee.


Distributee means an Employee or former Employee. In addition, the Employee's
(or former Employee's) surviving spouse and the Employee's (or former
Employee's) spouse or former spouse who is the Alternate Payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse.


Early Retirement Age means a Participant's age on the date he meets the
following requirements:


(a)
He has attained age 55.



(b)
He has completed five years of Accrual Service.



Early Retirement Date means the first day of any month before a Participant's
Normal Retirement Date that the Participant selects for the start of his
retirement benefits. This day shall be on or after the date he has a Severance
from Employment and reaches Early Retirement Age. If a Participant has a
Severance from Employment before satisfying any age requirement for Early
Retirement Age, but after satisfying any other requirements, the Participant
shall be entitled to elect an early retirement benefit upon satisfying such age
requirement.


Earned Income means, for a Self-employed Individual, net earnings from
self-employment in the trade or business for which this Plan is established if
such Self-employed Individual's personal services are a material income
producing factor for that trade or business. Net earnings shall be determined
without regard to items not included in gross income and the deductions properly
allocable to or chargeable against such items. Net earnings shall be reduced for
the employer contributions to the employer's qualified retirement plan(s) to the
extent deductible under Code Section 404.
Net earnings shall be determined with regard to the deduction allowed to the
employer by Code Section 164(f) for taxable years beginning after December 31,
1989.

RESTATEMENT JANUARY 1, 2015    10    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Effective Date means June 1, 2010.


Eligibility Break in Service means an Eligibility Computation Period in which an
Employee is credited with 500 or fewer Hours of Service. An Employee incurs an
Eligibility Break in Service on the last day of an Eligibility Computation
Period in which he has an Eligibility Break in Service.


Eligibility Computation Period means a consecutive 12-month period. The first
Eligibility Computation Period begins on an Employee's Employment Commencement
Date. Later Eligibility Computation Periods begin on anniversaries of his
Employment Commencement Date.


To determine an Eligibility Computation Period after an Eligibility Break in
Service, the Plan shall use the consecutive 12-month period beginning on an
Employee's Reemployment Commencement Date as if his Reemployment Commencement
Date were his Employment Commencement Date.


Eligibility Service means one year of service for each Eligibility Computation
Period in which an Employee is credited with at least 1,000 Hours of Service.
The year of service shall be credited as of the date the Hour of Service
requirement is met.


However, Eligibility Service is modified as follows:


Period of Military Duty included:


A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited. For purposes of crediting Hours of
Service during the Period of Military Duty, an Hour of Service shall be credited
(without regard to the 501 Hour of Service limitation) for each hour an Employee
would normally have been scheduled to work for the Employer during such period.


Controlled Group service included:


An Employee's service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.
Eligible Employee means any Employee of the Employer excluding the following :
Bargaining class. Represented for collective bargaining purposes by any
collective bargaining agreement between the Employer and employee
representatives, if retirement benefits were the subject of good faith
bargaining and if two percent or less of the Employees who are covered pursuant
to that agreement are professionals as defined in section 1.410(b)-9 of the
regulations. For this purpose, the term "employee representatives" does not
include any

RESTATEMENT JANUARY 1, 2015    11    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------



organization more than half of whose members are Employees who are owners,
officers, or executives of the Employer.


Leased Employee.


An Employee considered by the Employer to be an independent contractor, or the
employee of an independent contractor, who is later determined by the Internal
Revenue Service to be an Employee.


Any individual who is not a Leased Employee but who provides services to the
Employer according to an agreement between the Employer and any other person
whether for periods of a year or more or for periods of less than one year.


However, to the extent an Employee becomes an Employee as a result of a Code
Section 410(b)(6)(C) transaction, that Employee shall not be an Eligible
Employee during the period beginning on the date of the transaction and ending
on the last day of the first Plan Year beginning after the date of the
transaction. This period is called the transition period. The transition period
may end earlier if there is a significant change in the coverage under the Plan
or if the Employer chooses to cover all similarly situated Employees as of an
earlier date. A Code Section 410(b)(6)(C) transaction is an asset or stock
acquisition, merger, or similar transaction involving a change in the employer
of the employees of a trade or business.


Eligible Retirement Plan means an eligible plan under Code Section 457(b) that
is maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state and which agrees
to separately account for amounts transferred into such plan from this Plan, an
individual retirement account described in Code Section 408(a), an individual
retirement annuity described in Code Section 408(b), an annuity plan described
in Code Section 403(a), an annuity contract described in Code Section 403(b), or
a qualified plan described in Code Section 401(a), that accepts the
Distributee's Eligible Rollover Distribution. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is an Alternate Payee under a
qualified domestic relations order, as defined in Code Section 414(p). For
taxable years beginning on or after January 1, 2008, Eligible Retirement Plan
also means an individual retirement plan described in Code Section 408A(b)
subject to any limitations described in Code Section 408A(c).


Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, except that an Eligible Rollover
Distribution does not include: (i) any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee's Designated
Beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required under Code Section
401(a)(9);

RESTATEMENT JANUARY 1, 2015    12    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------



(iii) the portion of any other distribution(s) that is not includible in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities); and (iv) any other
distribution(s) that is reasonably expected to total less than $200 during a
year.


A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions that are not includible in gross income. However, such portion may
be transferred only to (i) an individual retirement account or individual
retirement annuity described in Code Section 408(a) or (b); (ii) for taxable
years beginning on or after January 1, 2007, a qualified plan (defined
contribution or defined benefit) or an annuity contract described in Code
Section 403(b) that agrees to separately account for amounts so transferred
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible; or (iii) for taxable years beginning on or after January 1, 2008, an
individual retirement plan described in Code Section 408A(b) (subject to any
limitations described in Code Section 408A(c)) that agrees to separately account
for amounts so transferred, including separately accounting for the portion of
such distribution which is includible in gross income and the portion of such
distribution which is not so includible.


Employee means an individual who is employed by the Employer or any other
employer required to be aggregated with the Employer under Code Sections 414(b),
(c), (m), or (o). A Controlled Group member is required to be aggregated with
the Employer.


Beginning January 1, 2009, the term Employee shall include any individual
receiving Differential Wage Payments.


The term Employee shall include any Self-employed Individual treated as an
employee of any employer described in the preceding paragraph as provided in
Code Section 401(c)(1). The term Employee shall also include any Leased Employee
deemed to be an employee of any employer described in the preceding paragraphs
as provided in Code Section 414(n) or (o).


Employer means, except for purposes of the BENEFIT LIMITATION SECTION of Article
IV, the Primary Employer. This will also include any successor corporation or
firm of the Employer which shall, by written agreement, assume the obligations
of this Plan or any Predecessor Employer that maintained this Plan.


Employer Contributions means contributions made by the Employer to fund this
Plan. See the EMPLOYER CONTRIBUTIONS SECTION of Article III.


Employment Commencement Date means the date an Employee first performs an Hour
of Service. Entry Date means the date an Employee first enters the Plan as an
Active Participant. See the ACTIVE PARTICIPANT SECTION of Article II.



RESTATEMENT JANUARY 1, 2015    13    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------







ERISA means the Employee Retirement Income Security Act of 1974, as amended.


Fiscal Year means the Primary Employer's taxable year. The last day of the
Fiscal Year is December 31.


Fresh-start Date means the last day of a Plan Year preceding a Plan Year for
which any amendment of the Plan that directly or indirectly affects the amount
of a Participant's Accrued Benefit under the ACCRUED BENEFIT SECTION of Article
IV (such as an amendment to the definition of Compensation or a change in Normal
Retirement Age) is made effective. However, if the Fresh-start Group is limited
as provided in the definition of Fresh-start Group, the Fresh-start Date will be
the date designated. If the provisions of the FRESH-START RULES SECTION of
Article IV applied to all Participants for a Plan Year and in a subsequent Plan
Year this Plan is aggregated for purposes of Code Section 401(a)(4) with another
plan that did not make the same fresh start, then this Plan will have a
Fresh-start Date on the last day of the Plan Year preceding the Plan Year during
which this Plan and such other plan are aggregated.


Fresh-start Group means a group consisting of those Participants who have at
least one Hour of Service in a Plan Year beginning after a Fresh-start Date.


Highly Compensated Employee means any Employee who:


(a)
was a 5-percent owner at any time during the year or the preceding year, or



(b)
for the preceding year had compensation from the Employer in excess of $80,000
and, if the Employer so elects, was in the top-paid group for the preceding
year. The $80,000 amount is adjusted at the same time and in the same manner as
under Code Section 415(d), except that the base period is the calendar quarter
ending September 30, 1996.



For this purpose the applicable year of the plan for which a determination is
being made is called a determination year and the preceding 12-month period is
called a look-back year. If the Employer makes a calendar year data election,
the look-back year shall be the calendar year beginning with or within the
look-back year. The Plan may not use such election to determine whether
Employees are Highly Compensated Employees on account of being a 5-percent owner


In determining who is a Highly Compensated Employee, the Employer makes a
top-paid group election. The effect of this election is that an Employee (who is
not a 5-percent owner at any time during the determination year or the look-back
year) with compensation in excess of $80,000 (as adjusted) for the look-back
year is a Highly Compensated Employee only if the Employee was in the top-paid
group for the look-

RESTATEMENT JANUARY 1, 2015    14    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------



back year does not make a top-paid group election. In determining who is a
Highly Compensated Employee, the Employer does not make a calendar year data
election.


Calendar year data elections and top-paid group elections, once made, apply for
all subsequent years unless changed by the Employer. If the Employer makes one
election, the Employer is not required to make the other. If both elections are
made, the look-back year in determining the top-paid group must be the calendar
year beginning with or within the look-back year. These elections must apply
consistently to the determination years of all plans maintained by the Employer
that reference the highly compensated employee definition in Code Section
414(q), except as provided in Internal Revenue Service Notice 97-45 (or
superseding guidance).


The determination of who is a highly compensated former Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with section 1.414(q)-1T, A-4 of the
temporary Income Tax Regulations and Internal Revenue Service Notice 97-45.


The determination of who is a Highly Compensated Employee, including the
determinations of the number and identity of Employees in the top-paid group,
the compensation that is considered, and the identity of the 5-percent owners,
shall be made in accordance with Code Section 414(q) and the regulations
thereunder.


Hour of Service means, for the elapsed time method of crediting service in this
Plan, each hour for which an Employee is paid, or entitled to payment, for
performing duties for the Employer. Hour of Service means, for the hours method
of crediting service in this Plan, the following:


(a)
Each hour for which an Employee is paid, or entitled to payment, for performing
duties for the Employer during the applicable computation period.



(b)
Each hour for which an Employee is paid, or entitled to payment, by the Employer
on account of a period of time in which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence. Notwithstanding the preceding provisions of this subparagraph
(b), no credit will be given to the Employee:



(1)
for more than 501 Hours of Service under this subparagraph (b) on account of any
single continuous period in which the Employee performs no duties (whether or
not such period occurs in a single computation period); or




RESTATEMENT JANUARY 1, 2015    15    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





(2)
for an Hour of Service for which the Employee is directly or indirectly paid, or
entitled to payment, on account of a period in which no duties are performed if
such payment is made or due under a plan maintained solely for the purpose of
complying with applicable worker's or workmen's compensation, or unemployment
compensation, or disability insurance laws; or



(3)
for an Hour of Service for a payment that solely reimburses the Employee for
medical or medically related expenses incurred by him.



For purposes of this subparagraph (b), a payment can be deemed to be made by, or
due from the Employer, regardless of whether such payment is made by, or due
from the Employer, directly or indirectly through, among others, a trust fund or
insurer, to which the Employer contributes or pays premiums and regardless of
whether contributions made or due to the trust fund, insurer, or other entity
are for the benefit of particular employees or are on behalf of a group of
employees in the aggregate.


(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer. The same Hours of Service shall not be
credited both under subparagraph (a) or subparagraph (b) above (as the case may
be) and under this subparagraph (c). Crediting of Hours of Service for back pay
awarded or agreed to with respect to periods described in subparagraph (b) above
will be subject to the limitations set forth in that subparagraph.



If no records are available for determining actual hours worked, Hours of
Service shall be determined on the basis of weeks worked or semi-monthly payroll
periods, whichever applies. In determining Hours of Service based on weeks
worked, an Employee shall be credited with 45 Hours of Service for each week in
which the Employee would otherwise be credited with at least one Hour of
Service. In determining Hours of Service based on semi-monthly payroll periods,
an Employee shall be credited with 95 Hours of Service for each semi-monthly
payroll period in which the Employee would otherwise be credited with at least
one Hour of Service.


The crediting of Hours of Service above shall be applied under the rules of
paragraphs (b) and (c) of the Department of Labor Regulation 2530.200b-2
(including any interpretations or opinions implementing such rules); which
rules, by this reference, are specifically incorporated in full within this
Plan. The reference to paragraph (b) applies to the special rule for determining
Hours of Service for reasons other than the performance of duties such as
payments calculated (or not calculated) on the basis of units of time and the
rule against double credit. The reference to paragraph (c) applies to the
crediting of Hours of Service to computation periods.



RESTATEMENT JANUARY 1, 2015    16    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Hours of Service shall be credited for employment with any other employer
required to be aggregated with the Employer under Code Sections 414(b), (c),
(m), or (o) and the regulations thereunder for purposes of eligibility and
vesting. Hours of Service shall also be credited for any individual who is
considered an employee for purposes of this Plan pursuant to Code Section 414(n)
or (o) and the regulations thereunder.


Solely for purposes of determining whether a one-year break in service has
occurred for eligibility or vesting purposes, during a Parental Absence an
Employee shall be credited with the Hours of Service that would otherwise have
been credited to the Employee but for such absence, or in any case in which such
hours cannot be determined, eight Hours of Service per day of such absence. No
more than 501 Hours of Service shall be credited for this purpose. The Hours of
Service credited under this paragraph shall be credited in the computation
period in which the absence begins if the crediting is necessary to prevent a
break in service in that period; or in all other cases, in the following
computation period.


Inactive Participant means a former Active Participant who has an Accrued
Benefit. See the INACTIVE PARTICIPANT SECTION of Article II.


Initial Account Balance means an amount credited to a Participant's Cash Balance
Account as of January 1, 1998, pursuant to the provisions of the CASH BALANCE
ACCOUNT SECTION of Article IV.


Insurer means Principal Life Insurance Company or the insurance company or
companies named by (i) the Primary Employer or (ii) the Trustee in its
discretion or as directed under the Trust Agreement.


Interest Credit means the interest credited to a Participant's Cash Balance
Account. See the CASH BALANCE ACCOUNT SECTION of Article IV.


Interest Rate means, for any Plan Year, the interest rate announced by the
Employer that will be credited to the Participant's Account Balance. Such
Interest Rate shall be the lesser of:


(a)
the average (rounded up to next hundredth) of the average auction yields on a
three-year Treasury bill for each of the months during the 12-month period
ending on November 1 of each preceding Plan Year; or



(b)
the rate of interest on 30-year Treasury securities as specified by the
Commissioner of Internal Revenue for the look-back month for the stability
period. The look-back month applicable to the stability period is the November 1
preceding the first date of the stability period. The stability period is the
successive period of one Plan Year that contains the date for crediting Interest
Credits and for which the Interest Rate remains constant.




RESTATEMENT JANUARY 1, 2015    17    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------



In addition, in each Plan Year, the Interest Rate determined above will be
increased, if necessary, to a minimum Interest Rate determined as follows: The
minimum Interest Rate for a Plan Year shall be determined by compounding the
annual Interest Rates provided under the Plan for the six-year period beginning
five years before the current Plan Year and ending with the current Plan Year
and the minimum Interest Rate for said six-year compounding period shall be
22.45%. For example, if the compounded Interest Rate for the preceding five Plan
Years is 3.25%, then the minimum rate for the current Plan Year shall be 4.35%
(1.3025115 *1.0435 = 122.45%).


Investment Manager means any fiduciary (other than a trustee or Named
Fiduciary):


(a)
who has the power to manage, acquire, or dispose of any assets of the Plan;



(b)
who (i) is registered as an investment adviser under the Investment Advisers Act
of 1940; (ii) is not registered as an investment adviser under such Act by
reason of paragraph (1) of Section 203A(a) of such Act, is registered as an
investment adviser under the laws of the state (referred to in such paragraph
(1)) in which it maintains its principal office and place of business, and, at
the time it last filed the registration form most recently filed by it with such
state in order to maintain its registration under the laws of such state, also
filed a copy of such form with the Secretary of Labor; (iii) is a bank, as
defined in that Act; or (iv) is an insurance company qualified to perform
services described in subparagraph (a) above under the laws of more than one
state; and



(c)
who has acknowledged in writing being a fiduciary with respect to the Plan.



Late Retirement Date means the first day of any month that is after a
Participant's Normal Retirement Date and on which retirement benefits begin. If
a Participant continues to work for the Employer after his Normal Retirement
Date, his Late Retirement Date shall be the earliest first day of the month on
or after the date he has a Severance from Employment.


Leased Employee means any person (other than an employee of the recipient) who,
pursuant to an agreement between the recipient and any other person (“leasing
organization"), has performed services for the recipient (or for the recipient
and related persons determined in accordance with Code Section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the recipient.
Contributions or benefits provided by the leasing organization to a Leased
Employee, which are attributable to service performed for the recipient
employer, shall be treated as provided by the recipient employer.



RESTATEMENT JANUARY 1, 2015    18    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





A Leased Employee shall not be considered an employee of the recipient if:


(a)
such employee is covered by a money purchase pension plan providing (i) a
nonintegrated employer contribution rate of at least 10 percent of compensation,
as defined in Code Section 415(c)(3), (ii) immediate participation, and (iii)
full and immediate vesting, and



(b)
Leased Employees do not constitute more than 20 percent of the recipient's
nonhighly compensated work force.



Monthly Date means each Yearly Date and the same day of each following month
during the Plan Year beginning on such Yearly Date.


Named Fiduciary means the person or persons who have authority to control and
manage the operation and administration of the Plan.


The Named Fiduciary is the Employer's benefits committee as appointed by the
Employer's Board of Directors.


Normal Form means a straight life annuity.


Normal Retirement Age means age 65.


Normal Retirement Date means the earliest first day of the month on or after the
date the Participant reaches his Normal Retirement Age. Unless otherwise
provided in this Plan, a Participant's retirement benefits shall begin on his
Normal Retirement Date if he has had a Severance from Employment on such date.


Parental Absence means an Employee's absence from work:


(a)
by reason of pregnancy of the Employee,



(b)
by reason of birth of a child of the Employee,



(c)
by reason of the placement of a child with the Employee in connection with
adoption of such child by such Employee, or



(d)
for purposes of caring for such child for a period beginning immediately
following such birth or placement.



Participant means either an Active Participant or an Inactive Participant.


Period of Military Duty means, for an Employee:



RESTATEMENT JANUARY 1, 2015    19    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





(a)
who served as a member of the armed forces of the United States, and



(b)
who was reemployed by the Employer at a time when the Employee had a right to
reemployment in accordance with seniority rights as protected under Chapter 43
of Title 38 of the U.S. Code, the period of time from the date the Employee was
first absent from active work for the Employer because of such military duty to
the date the Employee was reemployed.



Period of Service means a period of time beginning on an Employee's Employment
Commencement Date or Reemployment Commencement Date (whichever applies) and
ending on his Severance Date.


Period of Severance means a period of time beginning on an Employee's Severance
Date and ending on the date he again performs an Hour of Service.


A one-year Period of Severance means a Period of Severance of 12 consecutive
months.


Solely for purposes of determining whether a one-year Period of Severance has
occurred for eligibility or vesting purposes, the consecutive 12-month period
beginning on the first anniversary of the first date of a Parental Absence shall
not be a one-year Period of Severance.


Plan means the defined benefit retirement plan of the Employer set forth in this
document, including any later amendments to it.


Plan Administrator means the person or persons who administer the Plan.


The Plan Administrator is the Employer's benefits committee as appointed by the
Employer's Board of Directors.


Plan Year means a period beginning on a Yearly Date and ending on the day before
the next Yearly Date.


Predecessor Employer means, except for purposes of the BENEFIT LIMITATION
SECTION of Article IV, a firm of which the Employer was once a part (e.g., due
to a spinoff or change of corporate status) or a firm absorbed by the Employer
because of a merger or acquisition (stock or asset, including a division or an
operation of such company).


Present Value means, except for purposes of Article XI, an immediate single sum
payment that is the Actuarial Equivalent of another benefit.


Primary Employer means Aleris Rolled Products, Inc.



RESTATEMENT JANUARY 1, 2015    20    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Projected Cash Balance Account means a Participant's Cash Balance Account
projected with interest to his Normal Retirement Age. See the CASH BALANCE
ACCOUNT SECTION of Article IV.


Qualified Joint and Survivor Annuity means, for a Participant who has a spouse,
an immediate survivorship life annuity, where the survivorship percentage is 50%
and the Contingent Annuitant is the Participant's spouse. A former spouse will
be treated as the spouse to the extent provided under a qualified domestic
relations order as described in Code Section 414(p). If a Participant does not
have a spouse, the Qualified Joint and Survivor Annuity means the Normal Form.


This Qualified Joint and Survivor Annuity shall be at least the Actuarial
Equivalent of any form of benefit offered under the Plan.


Qualified Military Service means any service in the uniformed services (as
defined in Chapter 43 of Title 38 of the U.S. Code) by any individual if such
individual is entitled to reemployment rights under such chapter with respect to
such service.


Qualified Preretirement Survivor Annuity means a straight life annuity payable
to the surviving spouse of a Participant who dies before his Annuity Starting
Date. Benefits shall be determined as if the Participant had a Severance from
Employment on the date of his death (date he last had a Severance from
Employment, if earlier) and survived to retire on the earliest date on or after
the date of his death on which he could have elected to retire. The monthly
benefit payable to the spouse shall be equal to the survivorship benefit that
would have been payable to the spouse if the Participant retired under a
survivorship life annuity with survivorship percentage of 75% on such date and
died. If the Participant elects a survivorship annuity (where the survivorship
percentage is at least 50% and the Contingent Annuitant is the Participant's
spouse) and that is at least the Actuarial Equivalent of the Qualified Joint and
Survivor Annuity, then such form shall be treated as the Qualified Joint and
Survivor Annuity for purposes of determining the Qualified Preretirement
Survivor Annuity. Such election must be a qualified election according to the
provisions of the ELECTION PROCEDURES SECTION of Article VI. A former spouse
will be treated as the surviving spouse to the extent provided under a qualified
domestic relations order as described in Code Section 414(p).


Reemployment Commencement Date means the date an Employee first performs an Hour
of Service following:


(a)
an Eligibility Break in Service, for the hours method of crediting service in
this Plan, or



(b)
a Period of Severance, for the elapsed time method of crediting service in this
Plan.




RESTATEMENT JANUARY 1, 2015    21    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Reentry Date means the date a former Active Participant reenters the Plan. See
the ACTIVE PARTICIPANT SECTION of Article II.


Retirement Date means the date a retirement benefit will begin and is a
Participant's Early, Normal, or Late Retirement Date, as the case may be.


Self-employed Individual means, with respect to any taxable year, an individual
who has Earned Income for the taxable year (or who would have Earned Income but
for the fact the trade or business for which this Plan is established did not
have net profits for such taxable year).


Semi-yearly Date means each Yearly Date and the sixth Monthly Date after each
Yearly Date that is within the same Plan Year.


Severance Date means the earlier of:


(a)
the date on which an Employee quits, retires, dies, or is discharged, or



(b)
the first anniversary of the date an Employee begins a one-year absence from
service (with or without pay). This absence may be the result of any combination
of vacation, holiday, sickness, disability, leave of absence, or layoff.



Solely to determine whether a one-year Period of Severance has occurred for
eligibility or vesting purposes for an Employee who is absent from service
beyond the first anniversary of the first day of a Parental Absence, Severance
Date is the second anniversary of the first day of the Parental Absence. The
period between the first and second anniversaries of the first day of the
Parental Absence is not a Period of Service and is not a Period of Severance.


Severance from Employment means, except for purposes of the BENEFIT LIMITATION
SECTION of Article IV, an Employee has ceased to be an Employee. The Plan
Administrator shall determine if a Severance from Employment has occurred in
accordance with section 1.401(k)-1(d)(2) of the regulations.
Trust Agreement means an agreement or agreements of trust between the Primary
Employer and Trustee established for the purpose of holding and distributing the
Trust Fund under the provisions of the Plan. The Trust Agreement may provide for
the investment of all or any portion of the Trust Fund in the Annuity Contract
or any other investment arrangement.
Trust Fund means the total funds held under an applicable Trust Agreement. The
term Trust Fund when used within a Trust Agreement shall mean only the funds
held under that Trust Agreement. The Trust Fund shall be valued annually at
current fair market value on the date used for computing plan costs for minimum
funding purposes and, at the discretion of the Trustee, may be valued more
frequently in a

RESTATEMENT JANUARY 1, 2015    22    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------



nondiscriminatory manner. The valuation shall take into consideration investment
earnings credited, expenses charged, payments made and changes in the value of
the assets held in the Trust Fund.


Trustee means the party or parties named in the applicable Trust Agreement.


Vested Accrued Benefit means, on any date, the Participant's Accrued Benefit
resulting from Employer Contributions multiplied by his Vesting Percentage on
such date.


Vested Cash Balance Account means, on any date, the Participant's Cash Balance
Account multiplied by his Vesting Percentage on such date.


Vesting Percentage means the percentage used to determine that portion of a
Participant's Accrued Benefit resulting from Employer Contributions which is
nonforfeitable (cannot be lost since it is vested).


A Participant's Vesting Percentage is shown in the following schedule opposite
the number of whole years of his Vesting Service, effective for Plan Years
beginning on or after January 1, 2008.


VESTING SERVICE    VESTING
(whole years)    PERCENTAGE


Less than 3    0
3 or more    100


The Vesting Percentage for a Participant who is an Employee on or after the date
he reaches Normal Retirement Age or Early Retirement Age shall be 100%. The
Vesting Percentage for a Participant who is an Employee on the date he becomes
disabled shall be 100% if such disability is subsequently determined to meet the
definition of disability under the Employer's disability program. Beginning
January 1, 2007, the Vesting Percentage for a Participant who becomes disabled
while performing Qualified Military Service and such disability is determined to
meet the definition of disability under the Employer's disability program shall
be 100%.


Notwithstanding the above, the Vesting Percentage of a Participant who continues
employment with Alflex Corporation (as owned by Southwire Company) for any
period after the Alflex Closing, and a Participant employed by Alflex
Corporation who has a Severance from Employment as of the Alflex Closing, shall
be 100% as of the Alflex Closing. The Vesting Percentage of a Participant
previously employed by Alflex Corporation who becomes employed on a transition
basis by the Employer before the Alflex Closing, and who has a Severance from
Employment by the end of the 90-day transition period following the Alflex
Closing, shall be 100% as of the date of his Severance from Employment.



RESTATEMENT JANUARY 1, 2015    23    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------



If the schedule used to determine a Participant's Vesting Percentage is changed,
the new schedule shall not apply to a Participant unless he is credited with an
Hour of Service on or after the date of the change and the Participant's
nonforfeitable percentage on the day before the date of the change is not
reduced under this Plan. The amendment provisions of the AMENDMENTS SECTION of
Article X regarding changes in the computation of the Vesting Percentage shall
apply.


Vesting Service means an Employee's Period of Service. An Employee's Period of
Service shall be measured from his Employment Commencement Date to his most
recent Severance Date. This Period of Service shall be reduced by all or any
part of a Period of Service that is not counted. This Period of Service shall
also be reduced by any Period of Severance that occurred prior to his most
recent Severance Date, unless such Period of Severance is included under the
service spanning rule below. This Period of Service shall count complete months
and shall be expressed as years and fractional parts of a year (to two decimal
places).


Beginning January 1, 2007, if a Participant dies while performing Qualified
Military Service, such service shall be included as service with the Employer.


However, Vesting Service is modified as follows:


Service frozen after Alflex Closing:


No additional years of Vesting Service for service after the Alflex Closing
shall be credited to a Participant who continues employment with Alflex
Corporation (as owned by Southwire Company) for any period after the Alflex
Closing.


Rule of parity service excluded:


An Employee's Vesting Service, accumulated before a one-year Period of
Severance, shall be excluded if:


(a)
he was a nonvested Participant, and



(b)
his latest period of consecutive one-year Periods of Severance equals or exceeds
the greater of (i) five years, or (ii) his prior Vesting Service (disregarding
any Vesting Service that was excluded because of a previous period of one-year
Periods of Severance).



Service included:


An Employee's service with CasTech Aluminum Group, Inc. is included as “service”
with the Employer if the Employee became a Participant in the Plan on January 1,
1998.

RESTATEMENT JANUARY 1, 2015    24    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





Period of Military Duty included:


A Period of Military Duty shall be included as service with the Employer to the
extent it has not already been credited.


Period of Severance included (service spanning rule):


A Period of Severance shall be deemed to be a Period of Service under either of
the following conditions:


(a)
the Period of Severance immediately follows a period during which an Employee is
not absent from work and ends within 12 months; or



(b)
the Period of Severance immediately follows a period during which an Employee is
absent from work for any reason other than quitting, being discharged, or
retiring (such as a leave of absence or layoff) and ends within 12 months of the
date he was first absent.



Controlled Group service included:


An Employee's service with a member firm of a Controlled Group while both that
firm and the Employer were members of the Controlled Group shall be included as
service with the Employer.


Yearly Date means January 1, 1962, and the same day of each following year.


Years of Service means, except for purposes of the BENEFIT LIMITATION SECTION of
Article IV, an Employee's Vesting Service disregarding any modifications that
exclude service.



RESTATEMENT JANUARY 1, 2015    25    ARTICLE I (6-13541)-3

--------------------------------------------------------------------------------





ARTICLE II


PARTICIPATION


SECTION 2.01--ACTIVE PARTICIPANT.


(a)
An Employee who is regularly scheduled to work 1,000 Hours of Service during his
first year of employment shall first become an Active Participant (begin active
participation in the Plan) on the earliest date on which he is an Eligible
Employee. This date is his Entry Date.



An Employee who is not regularly scheduled to work 1,000 Hours of Service during
his first year of employment shall first become an Active Participant on the
earliest Semi-Yearly Date on which he is an Eligible Employee and has met the
eligibility requirement set forth below. This date is his Entry Date.


(1)
He has completed one year of Eligibility Service before his Entry Date.



Each Employee who was an Active Participant on May 31, 2010, shall continue to
be an Active Participant if he is still an Eligible Employee on June 1, 2010,
and his Entry Date shall not change.


If a person has been an Eligible Employee who has met all of the eligibility
requirements above, but is not an Eligible Employee on the date that would have
been his Entry Date, he shall become an Active Participant on the date he again
becomes an Eligible Employee. This date is his Entry Date.


In the event an Employee who is not an Eligible Employee becomes an Eligible
Employee, such Eligible Employee shall become an Active Participant immediately
if such Eligible Employee has satisfied the eligibility requirements above and
would have otherwise previously become an Active Participant had he met the
definition of Eligible Employee. This date is his Entry Date.


(b)
An Inactive Participant shall again become an Active Participant (resume active
participation in the Plan) on the date he again performs an Hour of Service as
an Eligible Employee. This date is his Reentry Date.



Upon again becoming an Active Participant, he shall cease to be an Inactive
Participant.


(c)
A former Participant shall again become an Active Participant (resume active
participation in the Plan) on the date he again performs an Hour of Service as
an Eligible Employee. This date is his Reentry Date.




RESTATEMENT JANUARY 1, 2015    26    ARTICLE II (6-13541)-3

--------------------------------------------------------------------------------



There shall be no duplication of benefits for a Participant because of more than
one period as an Active Participant.


On and after June 4, 2004, no Employee of Alflex Corporation shall become an
Active Participant and no such Inactive Participant or such former Participant
shall again become an Active Participant.


No Employee hired on or after December 9, 2004, shall become an Active
Participant and no Inactive Participant or former Participant shall again become
an Active Participant.


SECTION 2.02--INACTIVE PARTICIPANT.


An Active Participant shall become an Inactive Participant (stop accruing
benefits) on the earliest of the following:


(a)
The date he ceases to be an Eligible Employee.



(b)
The effective date of complete termination of the Plan under Article VIII.



(c)
His Severance Date.



An Employee or former Employee who was an Inactive Participant on May 31, 2010,
shall continue to be an Inactive Participant on June 1, 2010. Eligibility for
any benefits payable to the Participant or on his behalf and the amount of the
benefits shall be determined according to the provisions of the prior documents,
unless otherwise stated in this document or any subsequent documents.


SECTION 2.03--CESSATION OF PARTICIPATION.


A Participant, whether active or inactive, shall cease to be a Participant on
the earlier of the following:


(a)
The date of his death.



(b)
The date he receives a single sum distribution that is in lieu of all of his
benefits under the Plan if his Vesting Percentage is 100%.



An Inactive Participant shall also cease to be a Participant on the earliest
date on which he is not entitled to a deferred monthly income under the VESTED
BENEFITS SECTION of Article V.





RESTATEMENT JANUARY 1, 2015    27    ARTICLE II (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE III


CONTRIBUTIONS


SECTION 3.01--EMPLOYER CONTRIBUTIONS.


The amount of Employer Contributions shall meet or exceed the minimum funding
standards of ERISA and the Code.


The amount and timing of Employer Contributions shall be determined based on
actuarial valuations and recommendations as to the amounts required to fund
benefits under this Plan. Dividends, if any, declared under the Annuity Contract
and forfeitures shall be applied to reduce future Employer Contributions.


A portion of the Plan assets resulting from Employer Contributions (but not more
than the original amount of those Contributions) may be returned if the Employer
Contributions are made because of a mistake of fact or are more than the amount
deductible under Code Section 404 (excluding any amount that is not deductible
because the Plan is disqualified). The amount involved must be returned to the
Employer within one year after the date the Employer Contributions are made by
mistake of fact or the date the deduction is disallowed, whichever applies.
Except as provided under this paragraph and in Article VIII, the assets of the
Plan shall never be used for the benefit of the Employer and are held for the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and for defraying reasonable expenses of administering the Plan.


SECTION 3.02--INVESTMENT OF CONTRIBUTIONS.


The handling of Contributions and Plan assets is governed by the provisions of
the Trust Agreement and any other relevant document, such as an Annuity
Contract.


The Named Fiduciary may delegate to the Investment Manager investment direction
for Plan assets.


All Contributions are forwarded by the Employer to (i) the Trustee to be
deposited in the Trust Fund or otherwise invested by the Trustee in accordance
with the relevant documents; or (ii) the Insurer to be deposited under the
Annuity Contract, as applicable.


SECTION 3.03--FUNDING POLICY.


At least annually, the Named Fiduciary shall review all pertinent Employee
information and Plan data in order to establish the Plan's funding policy and to
determine appropriate methods of carrying out the Plan's objectives. The Named
Fiduciary shall inform the Trustee and any Investment Manager of the Plan's
short-term and long-term financial needs so the investment policy can be
coordinated with the Plan's financial requirements.

RESTATEMENT JANUARY 1, 2015    28    ARTICLE III (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE IV


RETIREMENT BENEFITS


SECTION 4.01--CASH BALANCE ACCOUNT.


An Active Participant's Cash Balance Account as of any date, subject to the
modifications below, will be equal to the sum of (a), (b), and (c) below:


(a)
Initial Cash Balance Account: A Participant's Initial Cash Balance Account shall
be the single sum value of his Accrued Benefit, if any, payable at age 65 under
the terms of the Plan in effect on December 31, 1997, calculated using the
mortality table and interest rate then in effect, based on the Participant's
attained age on December 31, 1997, payable at age 62.



(b)
Benefit Credits: As of the last day of each Plan Year after December 31, 1997,
each Participant who is credited with Accrual Service shall be credited with a
Benefit Credit for each such Plan Year. Effective January 1, 2002, Benefit
Credits shall be credited to the Cash Balance Account of each Participant who
completes 1,000 or more Hours of Service in a Plan Year. However, if a
Participant has a Severance from Employment in a Plan Year, he will be credited
with a Benefit Credit for such year regardless of whether or not he has
completed 1,000 Hours of Service in the Plan Year. Such Benefit Credit shall be
equal to a percentage of his Compensation for such year according to the
following schedule:



Age*    Percentage


39 or younger        3.5%
40 to 46            4.5%
47 to 49            4.9%
50 to 54            6.0%
55 or older            8.0%


* Age is determined as of the Participant's birthday nearest to January 1 of the
Plan Year for which the Benefit Credit is applied.


On and after June 4, 2004, Benefit Credits are frozen for Alflex Employees who
continue to work for Alflex after such date.
On and after January 1, 2007, Benefit Credits are frozen and no additional
Benefit Credits shall accrue on and after such date.


(c)
Interest Credit: As of the last day of each Plan Year after December 31, 1997, a
Participant's Cash Balance Account shall be credited with an Interest Credit.
Such Interest Credit shall be equal to the Interest Rate for


RESTATEMENT JANUARY 1, 2015    29    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



such Plan Year multiplied by the Participant's Cash Balance Account as of the
first day of such Plan Year.


If a Participant has a Severance from Employment and receives a distribution of
his Cash Balance Account before the end of a Plan Year, the interest credited
will be determined by the product of (1) and (2) below:


(1)
his Cash Balance Account at the beginning of the Plan Year multiplied by the
Interest Rate for such year;



(2)
a fraction, the numerator of which is the number of half-months in the period
between the beginning of the Plan Year and the date of distribution (with the
appropriate half-month determined as of the first or the fifteenth day of a
given month that is coincident with or immediately preceding the date of
distribution), and the denominator of which is 24.



A Participant's Projected Cash Balance Account as of any date will be equal to
the sum of (a), (b), and (c) above as of such date and adding to that amount
projected Interest Credits to his Normal Retirement Age, if such date is before
he reaches Normal Retirement Date. Such projected Interest Credits shall be
determined as of the end of each Plan Year in the same manner in which they are
determined in (c) above using the Interest Rate for the Plan Year in which such
date of determination occurs. If the Date he reaches Normal Retirement Date is
not the first day of a Plan Year, the Interest Credit for the period beginning
on the first day of the Plan Year in which he reaches Normal Retirement Age
shall be determined as in (c) above assuming the day before his Normal
Retirement Date is when he has a Severance from Employment.


SECTION 4.01A--ACCRUED BENEFIT.


A Participant's monthly Accrued Benefit as of any date, subject to the
modifications below, will be equal to the monthly retirement income on the
Normal Form payable at Normal Retirement Age or such date, if later, that is the
Actuarial Equivalent of the Participant's Projected Cash Balance Account as of
such date.


However, Accrued Benefit is modified as follows:


Minimum Accrued Benefit:


A Participant's monthly Accrued Benefit shall not be less than the minimum
Accrued Benefit, if any, provided in Article XI.


However, Accrued Benefit is modified as follows:
An Active Participant's monthly Accrued Benefit shall not be less than the
amount of his monthly retirement benefit accrued under the Plan as of the day
before January 1, 1998.

RESTATEMENT JANUARY 1, 2015    30    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





For a participant who is age 55 or older and completed ten years of Accrual
Service as of December 31, 1997, his monthly Accrued Benefit shall not be less
than the greater of (a) or (b) below:


(a)
His benefit determined under the CASH BALANCE ACCOUNT SECTION of this article
based on his total years of Accrual Service.



(b)
His monthly Accrued Benefit determined under the Plan as in effect on December
31, 1997 based on his total years of Accrual Service.



On and after January 1, 2007, the Accrued Benefit is frozen and no additional
benefits shall accrue on and after such date.


SECTION 4.01A--FRESH-START RULES.


For Plan Years beginning after a Fresh-start Date, the Accrued Benefit of any
Participant in a Fresh-start Group shall be determined under the ACCRUED BENEFIT
SECTION of this article.


A Participant's Frozen Accrued Benefit is the amount of his Accrued Benefit
determined in accordance with the provisions of the Plan applicable in the Plan
Year containing the latest Fresh-start Date, determined as if the Participant
terminated employment with the Employer as of the latest Fresh-start Date (or
the date he actually terminated employment, if earlier), without regard to any
amendment made to the Plan after that date other than amendments recognized as
effective as of or before the Fresh-start Date under Code Section 401(b) or
section 1.401(a)(4)-11(g) of the regulations.


If this Plan has not had a Fresh-start Date, the Participant's Frozen Accrued
Benefit will be zero. If, as of the latest Fresh-start Date, the amount of a
Participant's Frozen Accrued Benefit was limited by the application of Code
Section 415, his Frozen Accrued Benefit will be increased for Plan Years after
the latest Fresh-start Date to the extent permitted under Code Section
415(d)(1). In addition, the Frozen Accrued Benefit of a Participant whose Frozen
Accrued Benefit includes the Top-heavy minimum benefits provided in Article XI
of the Plan will be increased to the extent necessary to comply with the average
compensation requirement of Code Section 416(c)(1)(D)(i).


If the Normal Form of benefits in effect on the latest Fresh-start Date is not
the same as the Normal Form after the latest Fresh-start Date, or the Normal
Retirement Date for any Participant on that date was later than the Normal
Retirement Date for him under the Plan after the latest Fresh-start Date, the
Frozen Accrued Benefit will be the Actuarial Equivalent of the benefit under the
Normal Form under the Plan after the latest Fresh-start Date, beginning at the
Participant's Normal Retirement Date under the Plan in effect after the latest
Fresh-start Date. If the Plan provides a new optional form of benefit with
respect to a Participant's Frozen Accrued Benefit, such new optional form

RESTATEMENT JANUARY 1, 2015    31    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



will be provided with respect to each Participant's entire Accrued Benefit (i.e.
accrued both before and after the Fresh-start Date).


SECTION 4.02--DISREGARD OF CASH BALANCE ACCOUNT AND ACCRUED BENEFIT.


If a Participant receives his entire Vested Accrued Benefit in the form of an
annuity or receives a single sum payment equal to the Present Value of his
entire Vested Accrued Benefit (but not less than his Vested Cash Balance
Account), his entire Accrued Benefit (and amounts credited to his Cash Balance
Account, including any interest that would have been credited on those amounts
in the future) as of the date of the distribution shall be disregarded. Such
Participant shall not have a right to restore his Employer derived Accrued
Benefit (or his Cash Balance Account).


If the Present Value of a Participant's Vested Accrued Benefit was zero and he
was deemed to have received a distribution of the Present Value of his entire
Vested Accrued Benefit (but not less than his Vested Cash Balance Account), and
he again becomes an Eligible Employee before the end of the first period of five
consecutive one-year Periods of Severance that begin after the date of the
deemed distribution, upon the date he again performs an Hour of Service as an
Eligible Employee, the Employer derived Accrued Benefit (including all optional
forms of benefits and subsidies relating to such benefits) shall be restored to
the amount of such Accrued Benefit on the date of the deemed distribution, and
the disregarded amount credited to his Cash Balance Account, including any
interest, shall be restored.


SECTION 4.03--BENEFIT LIMITATION.


Benefits under the Plan shall be limited in accordance with Code Section 415 and
the regulations thereunder. The limitations of this section shall apply in
Limitation Years beginning on or after July 1, 2007, except as otherwise
provided herein.


(a)
Definitions. For the purpose of determining the benefit limitation set forth in
this section, the following terms are defined:

Annual Benefit means a benefit that is payable annually in the form of a
Straight Life Annuity. Except as provided below, where a benefit is payable in a
form other than a Straight Life Annuity, the benefit shall be adjusted to an
actuarially equivalent Straight Life Annuity that begins at the same time as
such other form of benefit and is payable on the first day of each month, before
applying the limitations of this section. For a Participant who has or will have
distributions commencing at more than one Annuity Starting Date, the Annual
Benefit shall be determined as of each such Annuity Starting Date (and shall
satisfy the limitations of this section as of each such date), actuarially
adjusting for past and future distributions of benefits commencing at the other
Annuity Starting Dates. For this purpose, the determination of whether a new
starting date has

RESTATEMENT JANUARY 1, 2015    32    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



occurred shall be made without regard to section 1.401(a)-20, Q&A 1O(d), and
with regard to section 1.415(b)-1(b)(1)(iii)(B) and (C) of the regulations.


No actuarial adjustment to the benefit shall be made for (i) survivor benefits
payable to a surviving spouse under a qualified joint and survivor annuity to
the extent such benefits would not be payable if the Participant's benefit were
paid in another form; (ii) benefits that are not directly related to retirement
benefits (such as a qualified disability benefit, preretirement incidental death
benefits, and post-retirement medical benefits); or (iii) the inclusion in the
form of benefit of an automatic benefit increase feature, provided the form of
benefit is not subject to Code Section 417(e)(3) and would otherwise satisfy the
limitations of this section, and the Plan provides that the amount payable under
the form of benefit in any Limitation Year shall not exceed the limits of this
section applicable at the Annuity Starting Date, as increased in subsequent
years pursuant to Code Section 415(d). For this purpose, an automatic benefit
increase feature is included in a form of benefit if the form of benefit
provides for automatic periodic increases to the benefits paid in that form.


The determination of the Annual Benefit shall take into account Social Security
supplements described in Code Section 411(a)(9) and benefits transferred from
another defined benefit plan, other than transfers of distributable benefits
pursuant to section 1.411(d)-4, Q&A-3(c), of the regulations, but shall
disregard benefits attributable to employee contributions or rollover
contributions.


Effective for distributions in Plan Years beginning after December 31, 2003, the
determination of actuarial equivalence of forms of benefit other than a Straight
Life Annuity shall be made in accordance with (1) or (2) below:


(1)
Benefit Forms Not Subject to Code Section 417(e)(3): The Straight Life Annuity
that is actuarially equivalent to the Participant's form of benefit shall be
determined under this (1) if the form of the Participant's benefit is either (i)
a nondecreasing annuity (other than a Straight Life Annuity) payable for a
period of not less than the life of the Participant (or, in the case of a
qualified preretirement survivor annuity, the life of the surviving spouse), or
(ii) an annuity that decreases during the life of the Participant merely because
of (a) the death of the survivor annuitant (but only if the reduction is not
below 50% of the benefit payable before the death of the survivor annuitant), or
(b) the cessation or reduction of Social Security supplements or qualified
disability payments (as defined in Code Section 401(a)(11)).



(i)
Limitation Years beginning before July 1. 2007. For Limitation Years beginning
before July 1, 2007, the actuarially equivalent Straight Life Annuity is equal
to the annual amount of the Straight Life Annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant's
form of




RESTATEMENT JANUARY 1, 2015    33    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



benefit computed using whichever of the following produces the greater annual
amount:


A.
the interest rate and the mortality table (or other tabular factor) specified in
the Plan for adjusting benefits in the same form; and



B.
a 5 percent interest rate assumption and the Applicable Mortality Table for that
Annuity Starting Date.



(ii)
Limitation Years beginning on and after July 1. 2007. For Limitation Years
beginning on and after July 1, 2007, the actuarially equivalent Straight Life
Annuity is equal to the greater of:



A.
the annual amount of the Straight Life Annuity (if any) payable to the
Participant under the Plan commencing at the same Annuity Starting Date as the
Participant's form of benefit; and



B.
the annual amount of the Straight Life Annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant's
form of benefit, computed using a 5 percent interest rate assumption and the
Applicable Mortality Table for that Annuity Starting Date.



(2)
Benefit Forms Subject to Code Section 417(e)(3): The Straight Life Annuity that
is actuarially equivalent to the Participant's form of benefit shall be
determined under this (2) if the form of the Participant's benefit is other than
a benefit form described in (1) above. In this case, the actuarially equivalent
Straight Life Annuity shall be determined as follows:



(i)
Annuity Starting Date in Plan Years Beginning After 2005. If the Annuity
Starting Date of the Participant's form of benefit is in a Plan Year beginning
after 2005, the actuarially equivalent Straight Life Annuity is equal to the
greatest of:



A.
the annual amount of the Straight Life Annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant's
form of benefit, computed using the interest rate and the mortality table (or
other tabular factor) specified in the Plan for adjusting benefits in the same
form;



B.
the annual amount of the Straight Life Annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant's
form of benefit,


RESTATEMENT JANUARY 1, 2015    34    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



computed using a 5.5 percent interest rate assumption and the Applicable
Mortality Table; and


C.
the annual amount of the Straight Life Annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant's
form of benefit, computed using the Applicable Interest Rate and the Applicable
Mortality Table, divided by 1.05.



However, for an Employer that is an eligible employer as defined in Code Section
408(p)(2)(C)(i), the actuarially equivalent Straight Life Annuity is equal to
the greater of A. or B. above.


(ii)
Annuity Starting Date in Plan Years Beginning In 2004 and 2005.    If the
Annuity Starting Date of the Participant's form of benefit is in a Plan Year
beginning in 2004 or 2005, the actuarially equivalent Straight Life Annuity is
equal to the annual amount of the Straight Life Annuity commencing at the same
Annuity Starting Date that has the same actuarial present value as the
Participant's form of benefit, computed using whichever of the following
produces the greater annual amount:



A.
the interest rate and the mortality table (or other tabular factor) specified in
the Plan for adjusting benefits in the same form; and



B.
a 5.5 percent interest rate assumption and the Applicable Mortality Table.



If the Annuity Starting Date of the Participant's benefit is on or after the
first day of the first Plan Year beginning in 2004 and before December 31, 2004,
the application of this (2)(ii) shall not cause the amount payable under the
Participant's form of benefit to be less than the benefit calculated under the
Plan taking into account the limitations of this section, except that the
actuarially equivalent Straight Life Annuity is equal to the annual amount of
the Straight Life Annuity commencing at the same Annuity Starting Date that has
the same actuarial present value as the Participant's form of benefit, computed
using whichever of the following produces the greatest annual amount:


C.
the interest rate and the mortality table (or other tabular factor) specified in
the Plan for adjusting benefits in the same form;




RESTATEMENT JANUARY 1, 2015    35    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



D.
the Applicable Interest Rate and the Applicable Mortality Table; and



E.
the Applicable Interest Rate (as in effect on the last day of the last Plan Year
beginning before January 1, 2004, under the provisions of the Plan then adopted
and in effect) and the Applicable Mortality Table.



Compensation means wages, salaries, and fees for professional services and other
amounts received (without regard to whether or not an amount is paid in cash)
for personal services actually rendered in the course of employment with the
Employer maintaining the plan to the extent that the amounts are includible in
gross income (including, but not limited to, commissions paid to salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a nonaccountable plan (as described in section
1.62-2(c) of the regulations)), and excluding the following:


(1)
employer contributions (other than elective contributions described in Code
Section 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) to a plan of deferred
compensation (including a simplified employee pension described in Code Section
408(k) or a simple retirement account described in Code Section 408(p), and
whether or not qualified) to the extent such contributions are not includible in
the employee's gross income for the taxable year in which contributed, and any
distributions (whether or not includible in gross income when distributed) from
a plan of deferred compensation (whether or not qualified);



(2)
amounts realized from the exercise of a nonstatutory stock option (that is, an
option other than a statutory stock option as defined in section 1.421-1(b) of
the regulations), or when restricted stock (or property) held by the employee
either becomes freely transferable or is no longer subject to a substantial risk
of forfeiture;



(3)
amounts realized from the sale, exchange or other disposition of stock acquired
under a statutory stock option;



(4)
other amounts that receive special tax benefits, such as premiums for group-term
life insurance (but only to the extent that the premiums are not includible in
the gross income of the employee and are not salary reduction amounts that are
described in Code Section 125); and



(5)
other items of remuneration that are similar to any of the items listed in (1)
through (4) above.




RESTATEMENT JANUARY 1, 2015    36    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





For any Self-employed Individual, Compensation shall mean Earned Income.


Except as provided herein, Compensation for a Limitation Year is the
Compensation actually paid or made available (or, if earlier, includible in
gross income) during such Limitation Year. Compensation for a Limitation Year
shall include amounts earned but not paid during the Limitation Year solely
because of the timing of pay periods and pay dates, provided the amounts are
paid during the first few weeks of the next Limitation Year, the amounts are
included on a uniform and consistent basis with respect to all similarly
situated employees, and no Compensation is included in more than one Limitation
Year.


For Limitation Years beginning on or after July 1, 2007, Compensation for a
Limitation Year shall also include Compensation paid by the later of 2 1/2
months after an employee's Severance from Employment with the Employer
maintaining the plan or the end of the Limitation Year that includes the date of
the employee's Severance from Employment with the Employer maintaining the plan,
if the payment is regular Compensation for services during the Employee's
regular working hours, or Compensation for services outside the Employee's
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments, and, absent a Severance from Employment, the
payments would have been paid to the Employee while the Employee continued in
employment with the Employer.


Any payments not described above shall not be considered Compensation if paid
after Severance from Employment, even if they are paid by the later of 2 1/2
months after the date of Severance from Employment or the end of the Limitation
Year that includes the date of Severance from Employment, except, payments to an
individual who does not currently perform services for the Employer by reason of
qualified military service (as that term is used in Code Section 414(u)(1)) to
the extent these payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service.


Back pay, within the meaning of section 1.415(c)-2(g)(8) of the regulations,
shall be treated as Compensation for the Limitation Year to which the back pay
relates to the extent the back pay represents wages and compensation that would
otherwise be included in this definition.


Beginning January 1, 2009, Compensation shall include Differential Wage
Payments. Compensation paid or made available during such Limitation Year shall
include amounts that would otherwise be included in Compensation but for an
election under Code Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1 )(B), 402(k),
or 457(b).


Compensation shall not include amounts paid as Compensation to a nonresident
alien, as defined in Code Section 7701(b)(1)(B), who is not a Participant in the
Plan to the extent the Compensation is excludible from gross income and is not
effectively connected with the conduct of a trade or business within the United
States.

RESTATEMENT JANUARY 1, 2015    37    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





Defined Benefit Compensation Limitation means 100 percent of a Participant's
High Three-year Average Compensation, payable in the form of a Straight Life
Annuity.


In the case of a Participant who is rehired after a Severance from Employment,
the Defined Benefit Compensation Limitation is the greater of 100 percent of the
Participant's High Three-year Average Compensation, as determined prior to the
Severance from Employment; or 100 percent of the Participant's High Three-year
Average Compensation, as determined after the Severance from Employment under
the definition of High Three-year Average Compensation.


Defined Benefit Dollar Limitation means, effective for Limitation Years ending
after December 31, 2001, $160,000, automatically adjusted under Code Section
415(d), effective January 1 of each year, as published in the Internal Revenue
Bulletin, and payable in the form of a Straight Life Annuity. The new limitation
shall apply to Limitation Years ending with or within the calendar year of the
date of the adjustment, but a Participant's benefits shall not reflect the
adjusted limit prior to January 1 of that calendar year. The automatic annual
adjustment of the Defined Benefit Dollar Limitation under Code Section 415(d)
shall not apply to Participants who have had a Severance from Employment.


Employer means the employer that adopts this Plan, and all members of a
controlled group of corporations (as defined in Code Section 414(b), as modified
by Code Section 415(h)), all commonly controlled trades or businesses (as
defined in Code Section 414(c), as modified, except in the case of a
brother-sister group of trades or businesses under common control, by Code
Section 415(h)), or affiliated service groups (as defined in Code Section
414(m)) of which the adopting employer is a part, and any other entity required
to be aggregated with the employer pursuant to Code Section 414(o).


Formerly Affiliated Plan means a plan that, immediately prior to the cessation
of affiliation, was actually maintained by the Employer and immediately after
the cessation of affiliation, is not actually maintained by the Employer. For
this purpose, cessation of affiliation means the event that causes an entity to
no longer be considered the Employer, such as the sale of a member of a
controlled group of corporations, as defined in Code Section 414(b), as modified
by Code Section 415(h), to an unrelated corporation, or that causes a plan to
not actually be maintained by the Employer, such as a transfer of plan
sponsorship outside a controlled group.


High Three-year Average Compensation means the average Compensation for the
three consecutive years of service (or if the Participant has less than three
consecutive years of service, the Participant's longest consecutive period of
service, including fractions of years, but not less than one year) with the
Employer that produces the highest average. A year of service with the Employer
is the 12-consecutive month period ending on the last day of each Limitation
Year. In the case of a Participant who is rehired by the Employer after a
Severance from Employment, the Participant's High

RESTATEMENT JANUARY 1, 2015    38    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



Three-year Average Compensation shall be calculated by excluding all years for
which the Participant performs no services for and receives no Compensation from
the Employer (the break period) and by treating the years immediately preceding
and following the break period as consecutive. A Participant's Compensation for
a year of service shall not include Compensation in excess of the limitation
under Code Section 401(a)(17) that is in effect for the calendar year in which
such year of service begins.


Limitation Year means the consecutive 12-month period ending on the last day of
each Plan Year, including corresponding consecutive 12-month periods before
January 1, 1962. If the Limitation Year is other than a calendar year, execution
of this Plan (or any amendment to this Plan changing the Limitation Year)
constitutes the Employer's adoption of a written resolution electing the
limitation Year. If the limitation Year is amended to a different consecutive
12-month period, the new Limitation Year must begin on a date within the
Limitation Year in which the amendment is made.


Maximum Permissible Benefit means the lesser of the Defined Benefit Dollar
Limitation or the Defined Benefit Compensation Limitation (both adjusted where
required, as provided below).


(1)
Adjustment for Less Than Ten Years of Participation or Years of Service: If the
Participant has less than ten Years of Participation in the Plan, the Defined
Benefit Dollar Limitation shall be multiplied by a fraction, (i) the numerator
of which is the number of Years of Participation (or part thereof, but not less
than one year) in the Plan, and (ii) the denominator of which is ten. In the
case of a Participant who has less than ten Years of Service with the Employer,
the Defined Benefit Compensation Limitation shall be multiplied by a fraction,
(i) the numerator of which is the number of Years of Service (or part thereof,
but not less than one year), and (ii) the denominator of which is ten.



(2)
Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement Before
Age 62 or After Age 65:



Effective for benefits commencing in Limitation Years ending after December 31,
2001, the Defined Benefit Dollar Limitation shall be adjusted if the Annuity
Starting Date of the Participant's benefit is before age 62 or after age 65. If
the Annuity Starting Date is before age 62, the Defined Benefit Dollar
Limitation shall be adjusted under (2)(i) below, as modified by (2)(iii) below.
If the Annuity Starting Date is after age 65, the Defined Benefit Dollar
Limitation shall be adjusted under (2)(ii) below, as modified by (2)(iii) below.


(i)
Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement Before
Age 62:




RESTATEMENT JANUARY 1, 2015    39    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





A.
Limitation Years Beginning Before July 1, 2007. If the Annuity Starting Date for
the Participant's benefit is prior to age 62 and occurs in a Limitation Year
beginning before July 1, 2007, the Defined Benefit Dollar Limitation for the
Participant's Annuity Starting Date is the annual amount of a benefit payable in
the form of a Straight Life Annuity commencing at the Participant's Annuity
Starting Date that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted under (1) above for Years of Participation less than ten,
if required) with actuarial equivalence computed using whichever of the
following produces the smaller annual amount (i) the interest rate and the
mortality table (or other tabular factor) specified in the Plan for purposes of
determining actuarial equivalence for early retirement benefits; or (ii) a 5
percent interest rate assumption and the Applicable Mortality Table. To the
extent the Plan does not specify an interest rate and mortality table (or other
tabular factor) or for ages for which no tabular factor is specified, a 5
percent interest rate and the Applicable Mortality Table shall be used to
determine actuarial equivalence.



B.
Limitation Years Beginning On or After July 1, 2007.



I.
Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at Both
Age 62 and the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant's benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan does not have an immediately
commencing Straight Life Annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant's
Annuity Starting Date is the annual amount of a benefit payable in the form of a
Straight Life Annuity commencing at the Participant's Annuity Starting Date that
is the actuarial equivalent of the Defined Benefit Dollar Limitation (adjusted
under (1) above for Years of Participation less than ten, if required) with
actuarial equivalence computed using a 5 percent interest rate assumption and
the Applicable Mortality Table for the Annuity Starting Date (and expressing the
Participant's age based on completed calendar months as of the Annuity Starting
Date).






RESTATEMENT JANUARY 1, 2015    40    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



II.
Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 62 and
the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant's benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan has an immediately commencing
Straight Life Annuity payable at both age 62 and the age of benefit
commencement, the Defined Benefit Dollar Limitation for the Participant's
Annuity Starting Date is the lesser of the limitation determined under
(2)(i)B.I. above and the Defined Benefit Dollar Limitation (adjusted under (1)
above for Years of Participation less than ten, if required) multiplied by the
ratio of the annual amount of the immediately commencing Straight Life Annuity
under the Plan at the Participant's Annuity Starting Date to the annual amount
of the immediately commencing Straight Life Annuity under the Plan at age 62,
both determined without applying the limitations of this section.



C.
The provisions of this (i) shall be modified as provided in Code Section
415(b)(9) for Participants who are commercial airline pilots.



D.
Notwithstanding any other provision of this (i), the age adjusted Defined
Benefit Dollar Limitation applicable to a Participant does not decrease on
account of an increase in age or the performance of additional service.



(ii)
Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement After
Age 65:



A.
Limitation Years Beginning Before July 1, 2007. If the Annuity Starting Date for
the Participant's benefit is after age 65 and occurs in a Limitation Year
beginning before July 1, 2007, the Defined Benefit Dollar Limitation for the
Participant's Annuity Starting Date is the annual amount of a benefit payable in
the form of a Straight Life Annuity commencing at the Participant's Annuity
Starting Date that is the actuarial equivalent of the Defined Benefit Dollar
Limitation (adjusted under (1) above for Years of Participation less than ten,
if required) with actuarial equivalence computed using whichever of the
following produces the smaller annual amount: (i) the interest rate and the
mortality table (or other tabular factor) specified in the


RESTATEMENT JANUARY 1, 2015    41    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



Plan for purposes of determining actuarial equivalence for late retirement
benefits; or (ii) a 5 percent interest rate assumption and the Applicable
Mortality Table.


B.
Limitation Years Beginning On or After July 1, 2007.



I.
Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at Both
Age 65 and the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant's benefit is after age 65 and occurs in a Limitation Year beginning
on or after July 1, 2007, and the Plan does not have an immediately commencing
Straight Life Annuity payable at both age 65 and the age of benefit
commencement, the Defined Benefit Dollar Limitation at the Participant's Annuity
Starting Date is the annual amount of a benefit payable in the form of a
Straight Life Annuity commencing at the Participant's Annuity Starting Date that
is the actuarial equivalent of the Defined Benefit Dollar Limitation (adjusted
under (1) above for Years of Participation less than ten, if required) with
actuarial equivalence computed using a 5 percent interest rate assumption and
the Applicable Mortality Table for that Annuity Starting Date (and expressing
the Participant's age based on completed calendar months as of the Annuity
Starting Date).



II.
Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 65 and
the Age of Benefit Commencement. If the Annuity Starting Date for the
Participant's benefit is after age 65 and occurs in a Limitation Year beginning
on or after July 1, 2007, and the Plan has an immediately commencing Straight
Life Annuity payable at both age 65 and the age of benefit commencement, the
Defined Benefit Dollar Limitation at the Participant's Annuity Starting Date is
the lesser of the limitation determined under (2)(ii)B.I. above and the Defined
Benefit Dollar Limitation (adjusted under (1) above for Years of Participation
less than ten, if required) multiplied by the ratio of the annual amount of the
adjusted immediately commencing Straight Life Annuity under the Plan at the
Participant's Annuity Starting Date to the annual amount of the adjusted
immediately commencing Straight Life Annuity under the Plan at age 65, both
determined without applying the


RESTATEMENT JANUARY 1, 2015    42    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



limitations of this section.    For this purpose, the adjusted immediately
commencing Straight Life Annuity under the Plan at the Participant's Annuity
Starting Date is the annual amount of such annuity payable to the Participant,
computed disregarding the Participant's accruals after age 65 but including
actuarial adjustments even if those actuarial adjustments are used to offset
accruals; and the adjusted immediately commencing Straight Life Annuity under
the Plan at age 65 is the annual amount of such annuity that would be payable
under the Plan to a hypothetical Participant who is age 65 and has the same
accrued benefit as the Participant.


(iii)
Notwithstanding the other requirements of this (2), in adjusting the Defined
Benefit Dollar Limitation for the Participant's Annuity Starting Date under
(2)(i)A., (2)(i)B.I., (2)(ii)A., and (2)(ii)B.I. above, no adjustment shall be
made to the Defined Benefit Dollar Limitation to reflect the probability of a
Participant's death between the Annuity Starting Date and age 62, or between age
65 and the Annuity Starting Date, as applicable, if benefits are not forfeited
upon the death of the Participant prior to the Annuity Starting Date. To the
extent benefits are forfeited upon death before the Annuity Starting Date, such
an adjustment shall be made.    For this purpose, no forfeiture shall be treated
as occurring upon the Participant's death if the Plan does not charge
Participants for providing a qualified preretirement survivor annuity, as
defined in Code Section 417(c), upon the Participant's death.



(3)
Minimum benefits permitted: Notwithstanding anything else in this definition to
the contrary, the benefit otherwise accrued or payable to a Participant under
this Plan shall be deemed not to exceed the Maximum Permissible Benefit if:



(i)
the retirement benefits payable for a Limitation Year under any form of benefit
with respect to such Participant under this Plan and under all other defined
benefit plans (without regard to whether a plan has been terminated) ever
maintained by the Employer do not exceed $10,000 multiplied by a fraction, (1)
the numerator of which is the Participant's number of Years of Service (or part
thereof, but not less than one year) with the Employer (not to exceed ten), and
(2) the denominator of which is 10; and




RESTATEMENT JANUARY 1, 2015    43    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



(ii)
the Employer (or a Predecessor Employer) has not at any time maintained a
defined contribution plan in which the Participant participated (for this
purpose, mandatory employee contributions under a defined benefit plan,
individual medical benefit accounts under Code Section 401(h), and accounts for
post-retirement medical benefits established under Code Section 419A(d)(1) are
not considered a separate defined contribution plan).



(4)
Exception from compensation limit:      For Limitation Years beginning on or
after January 1, 2007, if the Plan is maintained by an organization described in
Code Section 3121(w)(3)(A), the Defined Benefit Compensation Limit shall not
apply except with respect to highly compensated benefits. For purposes of this
item, the term "highly compensated benefits" means any benefits accrued by an
Employee in any year on or after the first year in which such Employee is a
highly compensated employee (as defined in Code Section 414(q)) of such
organization. For purposes of applying the Defined Benefit Compensation Limit to
highly compensated benefits, all benefits of the Employee otherwise taken into
account (without regard to this item) shall be taken into account.



Predecessor Employer means, with respect to a Participant, a former employer if
the Employer maintains a plan that provides a benefit which the Participant
accrued while performing services for the former employer. Predecessor Employer
also means, with respect to a Participant, a former entity that antedates the
Employer if, under the facts and circumstances, the Employer constitutes a
continuation of all or a portion of the trade or business of the former entity.


Severance from Employment means an employee has ceased to be an employee of the
Employer maintaining the plan. An employee does not have a Severance from
Employment if, in connection with a change of employment, the employee's new
employer maintains the plan with respect to the employee.


Straight Life Annuity means an annuity payable in equal installments for the
life of the Participant that terminates upon the Participant's death.


Year of Participation means one year (computed to fractional parts of a year)
for each Plan Year for which the following conditions are met:


(1)
the Participant is credited with a Period of Service for benefit accrual
purposes, and



(2)
the Participant is included as a Participant under the eligibility provisions of
the Plan for at least one day of the Plan Year.


RESTATEMENT JANUARY 1, 2015    44    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





If these two conditions are met, the portion of a Year of Participation credited
to the Participant shall equal the amount of Accrual Service credited to the
Participant for such Plan Year. A Participant who is totally and permanently
disabled within the meaning of Code Section 415(c)(3)(C)(i) for a Plan Year
shall receive a Year of Participation with respect to that period. In addition,
for a Participant to receive a Year of Participation (or part thereof) for a
Plan Year, the Plan must be established no later than the last day of such Plan
Year. In no event will more than one Year of Participation be credited for any
12-month period.


Year of Service means, for purposes of the definition of Maximum Permissible
Benefit, one year (computed to fractional parts of a year) for each Plan Year
for which the Participant is credited with a Period of Service for benefit
accrual purposes, taking into account only service with the Employer or a
Predecessor Employer.


(a)
The Annual Benefit otherwise payable to a Participant at any time will not
exceed the Maximum Permissible Benefit. If the benefit the Participant would
otherwise accrue in a Limitation Year would produce an Annual Benefit in excess
of the Maximum Permissible Benefit, the benefit shall be limited (or the rate of
accrual reduced) to a benefit that does not exceed the Maximum Permissible
Benefit.



(b)
If the Participant is, or has ever been, a participant in another qualified
defined benefit plan (without regard to whether the plan has been terminated)
maintained by the Employer or a Predecessor Employer, the sum of the
Participant's Annual Benefits from all such plans may not exceed the Maximum
Permissible Benefit. Where the Participant's employer-provided benefits under
all such defined benefit plans (determined as of the same age) would exceed the
Maximum Permissible Benefit applicable at that age, the benefit shall be limited
(or the rate of accrual reduced) in the plan most recently established to the
extent necessary so that the sum of the Participant's Annual Benefits from all
such plan(s) does not exceed the Maximum Permissible Benefit.



(c)
The application of the provisions of this section shall not cause the Maximum
Permissible Benefit for any Participant to be less than the Participant's
accrued benefit under all the defined benefit plans of the Employer or a
Predecessor Employer as of the end of the last Limitation Year beginning before
July 1, 2007 under the provisions of the plans that were both adopted and in
effect before April 5, 2007. The preceding sentence applies only if the
provisions of such defined benefit plans that were both adopted and in effect
before April 5, 2007 satisfied the applicable requirements of statutory
provisions, regulations, and other published guidance relating to Code Section
415 in effect as of the end of the last Limitation Year beginning before July 1,
2007, as described in section 1.415(a)-1(g)(4) of the regulations.


RESTATEMENT JANUARY 1, 2015    45    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





(d)
The limitations of this section shall be determined and applied taking into
account the rules in (e) below.



(e)
Other Rules.



(1)
Benefits under Terminated Plans. If a defined benefit plan maintained by the
Employer has terminated with sufficient assets for the payment of benefit
liabilities of all plan participants and a participant in the plan has not yet
commenced benefits under the plan, the benefits provided pursuant to the
annuities purchased to provide the participant's benefits under the terminated
plan at each possible annuity starting date shall be taken into account in
applying the limitations of this section. If there are not sufficient assets for
the payment of all participants' benefit liabilities, the benefits taken into
account shall be the benefits that are actually provided to the participant
under the terminated plan.



(2)
Benefits Transferred From the Plan. If a participant's benefits under a defined
benefit plan maintained by the Employer are transferred to another defined
benefit plan maintained by the Employer and the transfer is not a transfer of
distributable benefits pursuant to section 1.411(d)-4, Q&A-3(c) of the
regulations, the transferred benefits are not treated as being provided under
the transferor plan (but are taken into account as benefits provided under the
transferee plan). If a participant's benefits under a defined benefit plan
maintained by the Employer are transferred to another defined benefit plan that
is not maintained by the Employer and the transfer is not a transfer of
distributable benefits pursuant to section 1.411(d)-4, Q&A-3(c), of the
regulations, the transferred benefits are treated by the Employer's plan as if
such benefits were provided under annuities purchased to provide benefits under
a plan maintained by the Employer that terminated immediately prior to the
transfer with sufficient assets to pay all participants' benefit liabilities
under the plan. If a participant's benefits under a defined benefit plan
maintained by the Employer are transferred to another defined benefit plan in a
transfer of distributable benefits pursuant to section 1.411(d)-4, Q&A-3(c), of
the regulations, the amount transferred is treated as a benefit paid from the
transferor plan.

(3)
Formerly Affiliated Plans of the Employer. A Formerly Affiliated Plan of the
Employer shall be treated as a plan maintained by the Employer, but the Formerly
Affiliated Plan shall be treated as if it had terminated immediately prior to
the cessation of affiliation with sufficient assets to pay participants' benefit
liabilities under the plan and had purchased annuities to provide benefits.


RESTATEMENT JANUARY 1, 2015    46    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





(4)
Plans of a Predecessor Employer. If the Employer maintains a defined benefit
plan that provides benefits accrued by a participant while performing services
for a Predecessor Employer, the participant's benefits under a plan maintained
by a Predecessor Employer shall be treated as provided under a plan maintained
by the Employer. However, for this purpose, the plan of the Predecessor Employer
shall be treated as if it had terminated immediately prior to the event giving
rise to the Predecessor Employer relationship with sufficient assets to pay
participants' benefit liabilities under the plan, and had purchased annuities to
provide benefits; the Employer and the Predecessor Employer shall be treated as
if they were a single employer immediately prior to such event and as unrelated
employers immediately after the event; and if the event giving rise to the
predecessor relationship is a benefit transfer, the transferred benefits shall
be excluded in determining the benefits provided under the plan of the
Predecessor Employer.



(5)
Special Rules. The limitations of this section shall be determined and applied
taking into account the rules in section 1.415(f)-1(d), (e), and (h) of the
regulations.



(6)
Aggregation with Multiemployer Plans.



(i)
If the Employer maintains a multiemployer plan, as defined in Code Section
414(f), and the multiemployer plan so provides, only the benefits under the
multiemployer plan that are provided by the Employer shall be treated as
benefits provided under a plan maintained by the Employer for purposes of this
section.



(ii)
Effective for Limitation Years ending after December 31, 2001, a multiemployer
plan shall be disregarded for purposes of applying the compensation limitation
of the Defined Benefit Compensation Limitation definition and item (1) of the
Maximum Permissible Benefit definition in subparagraph (a) above to a plan which
is not a multiemployer plan.



SECTION 4.04--AMOUNT OF BENEFIT AT RETIREMENT.


The amount of retirement benefit to be provided under the Normal Form for an
Active Participant on his Retirement Date shall be determined according to the
provisions of this section. The monthly retirement benefit shall not decrease
after the Participant's Retirement Date due to any increase in Social Security
benefits that occurs





RESTATEMENT JANUARY 1, 2015    47    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



after he has a Severance from Employment.


Normal Retirement Date. An Active Participant's retirement benefit on his Normal
Retirement Date shall be equal to his Accrued Benefit on such date.


Early Retirement Date. An Active Participant's retirement benefit on his Early
Retirement Date shall be equal to his Accrued Benefit on such date, reduced by
5/12 of 1% for each month his Early Retirement Date precedes the date he attains
age 62. Notwithstanding, an Active Participant's benefit on his Early Retirement
Date shall not be less than the Actuarial Equivalent of his Accrued Benefit on
such date.


Late Retirement Date. An Active Participant's retirement benefit on his Late
Retirement Date shall be equal to the greatest of (a), (b), or (c) below:


(a)
His Accrued Benefit on his Late Retirement Date.



(b)
The Actuarial Equivalent of his Accrued Benefit on his Normal Retirement Date.



(c)
This (c) applies only to a Participant whose Late Retirement Date occurs after
the April 1 following the calendar year in which he attains age 70 1/2 (January
1, 1997, if later). Such Participant's retirement benefit will be adjusted to
take into account the period after such date in which the Participant was not
receiving his retirement benefit.



The amount in this (c) shall be equal to the Actuarial Equivalent of the
retirement benefit that would have been paid on such date (determined as if his
Late Retirement Date had occurred on such date).


If the Participant's Late Retirement Date occurs after the first Yearly Date
following such date, the amount in this (c) shall be equal to the Actuarial
Equivalent of the retirement benefit that would have been paid on such Yearly
Date.


The amount in this (c) shall be redetermined after each subsequent Yearly Date
based on the Actuarial Equivalent of the retirement benefit that would have been
paid on such Yearly Date (determined as if his Late Retirement Date has occurred
on such Yearly Date).


Such greatest amount so determined applies to an Active Participant, who (i) is
not a 5-percent owner, (ii) has attained age 70 1/2, and (iii) makes an election
to defer commencement of his retirement benefit until the calendar year
following the calendar year in which he retires, as provided in the REQUIRED
MINIMUM DISTRIBUTIONS SECTION of Article VII.



RESTATEMENT JANUARY 1, 2015    48    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





An Active Participant's retirement benefit under the Normal Form shall not be
less than the greatest amount of benefit that would have been provided for him
had he retired on any earlier Retirement Date.


The Participant's retirement benefits shall be distributed to the Participant
according to the distribution of benefits provisions of Article VI and the small
amounts provisions of the SMALL AMOUNTS SECTION of Article X. The amount of
payment under any form (other than the Normal Form) shall be determined as
provided under the OPTIONAL FORMS OF DISTRIBUTION SECTION of Article VI.


SECTION 4.05--TEMPORARY LIMITATIONS OF BENEFITS.


Limitation of Benefits of Restricted Employees.


In the event of Plan termination, the benefit of any active or former Highly
Compensated Employee is limited to a Benefit that is nondiscriminatory under
Code Section 401(a)(4).


(a)
Definitions. For purposes of this section, the following terms are defined:



Restricted Employee means any Highly Compensated Employee or former Highly
Compensated Employee who is one of the 25 nonexcludible employees and former
employees of the Employer with the largest amount of Compensation in the current
or any prior year.


Benefit includes, among other benefits, loans in excess of the amount set forth
in Code Section 72(p)(2)(A), any periodic income, any withdrawal values payable
to a living Employee or former Employee, and any death benefits not provided by
insurance on the Employee's life.


Restricted Amount means the excess of the amounts distributed to the Employee
(accumulated with reasonable interest) over the amounts that could have been
distributed to the Employee under a straight life annuity described above
(accumulated with reasonable interest).


(b)
In any year, the payment of Benefits to or on behalf of a Restricted Employee
shall not exceed an amount equal to the payments that would be made to or on
behalf of the Restricted Employee in that year under



(1)
a straight life annuity that is the Actuarial Equivalent of the Accrued Benefit
and other Benefits to which the Restricted Employee is entitled under the Plan
(other than a Social Security supplement), and

(2)
the amount of the payments that the Restricted Employee is entitled to receive
under a Social Security supplement, if any.


RESTATEMENT JANUARY 1, 2015    49    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





The preceding paragraph shall not apply if:


(3)
after payment of the Benefit to a Restricted Employee, the value of plan assets
equals or exceeds 110 percent of the value of current liabilities, as defined in
Code Section 412(1)(7),



(4)
the value of the Benefits for a Restricted Employee is less than one percent of
the value of current liabilities before distribution, or



(5)
the value of the Benefits payable to or on behalf of the Restricted Employee
does not exceed $5,000 or if larger, the amount described in Code Section
411(a)(11)(A).



(c)
An Employee's otherwise restricted Benefit may be distributed in full to the
affected Employee if prior to receipt of the Restricted Amount, the Employee
enters into a written agreement with the Plan Administrator to secure repayment
to the Plan of the Restricted Amount. The Employee may secure repayment of the
Restricted Amount upon distribution by:



(1)
entering into an agreement for promptly depositing in escrow with an acceptable
depositary property having a fair market value equal to at least 125 percent of
the Restricted Amount,



(2)
providing a bank letter of credit in an amount equal to at least 100 percent of
the Restricted Amount, or



(3)
posting a bond equal to at least 100 percent of the Restricted Amount.



If the Employee elects to post bond, the bond will be furnished by an insurance
company, bonding company or other surety for federal bonds.


The escrow arrangement may provide that the Employee may withdraw amounts in
excess of 125 percent of the Restricted Amount. If the market value of the
property in an escrow account falls below 110 percent of the remaining
Restricted Amount, the Employee must deposit additional property to bring the
value of the property held by the depositary up to 125 percent of the Restricted
Amount. The escrow arrangement may provide that the Employee may have the right
to receive any income from the property placed in escrow, subject to the
Employee's obligation to deposit additional property, as set forth in the
preceding sentence.


A surety or bank may release any liability on a bond or letter of credit in
excess of 100 percent of the Restricted Amount.



RESTATEMENT JANUARY 1, 2015    50    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





If the Plan Administrator certifies to the depositary, surety or bank that the
Employee (or his estate) is no longer obligated to repay any Restricted Amount,
a depositary may redeliver to the Employee any property held under an escrow
agreement, and a surety or bank may release any liability on an Employee's bond
or letter of credit.


Any reasonable and consistent method may be used for determining the value of
current liabilities and the value of plan assets.


Limitation of Benefits When Funding Target Not Met.


(a)
Funding-Based Limitation on Shutdown Benefits and other Unpredictable Contingent
Event Benefits.



(1)
In general. If a Participant is entitled to an "Unpredictable contingent event
benefit" payable with respect to any event occurring during any Plan Year, then
such benefit may not be provided if the "adjusted funding target attainment
percentage" for such Plan Year (A) is less than 60% or, (B) would be less than
60% taking into account such occurrence.



(2)
Exemption. Paragraph (1) shall cease to apply with respect to any Plan Year
effective as of the first day of the Plan Year, upon payment by the Employer of
a contribution (in addition to any minimum required contribution under Code
Section 430) equal to



(A)
in the case of (a)(1)(A) above, the amount of the increase in the funding target
of the Plan (under Code Section 430) for the Plan Year attributable to the
occurrence referred to in paragraph (1), and



(B)
in the case of (a)(1)(B) above, the amount sufficient to result in an "adjusted
funding target attainment percentage" of 60%.



(3)
Unpredictable contingent event benefit. For purposes of this subsection, the
term "unpredictable contingent event benefit" means any benefit payable solely
by reason of:



(A)
a plant shutdown (or similar event, as determined by the Secretary of the
Treasury), or



(B)
an event other than the attainment of any age, performance of any service,
receipt or derivation of any compensation, or occurrence of death or disability.




RESTATEMENT JANUARY 1, 2015    51    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





(b)
Limitations on Plan Amendments Increasing Liability for Benefits.



(1)
In general. No amendment which has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable may take effect during any Plan Year if the "adjusted funding
target attainment percentage" for such Plan Year is:



(A)
less than 80%, or



(B)
would be less than 80% taking into account such amendment.



(2)
Exemption. Paragraph (b)(1) above shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year (or if later, the effective
date of the amendment), upon payment by the Employer of a contribution (in
addition to any minimum required contribution under Code Section 430) equal to



(A)
in the case of paragraph (b)(1)(A) above, the amount of the increase in the
funding target of the Plan (under Code Section 430) for the Plan Year
attributable to the amendment, and



(B)
in the case of paragraph (b)(1)(B) above, the amount sufficient to result in an
"adjusted funding target attainment percentage" of 80%.



(3)
Exemption for certain benefit increases. Paragraph (1) shall not apply to any
amendment which provides for an increase in benefits under a formula which is
not based on a Participant's compensation, but only if the rate of such increase
is not in excess of the contemporaneous rate of increase in average wages of
Participants covered by the amendment. Further, any mandatory increase in
vesting of benefits necessary to enable the Plan to continue to satisfy
requirements for a qualified plan under the Code or ERISA does not constitute an
amendment that changes the rate at which benefits become nonforfeitable for
purposes of Code Section 436(c) and its regulations thereunder.



(c)
Limitations on Accelerated Benefit Distributions.



(1)
Funding percentage less than 60%. If the Plan's "adjusted funding target
attainment percentage" for a Plan Year is less than 60%,


RESTATEMENT JANUARY 1, 2015    52    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



then the Plan may not pay any "prohibited payment" after the valuation date for
the Plan Year.


(2)
Bankruptcy. During any period in which the Employer is a debtor in a case under
Title 11, United States Code, or similar Federal or State law, the Plan may not
pay any "prohibited payment": The preceding sentence shall not apply on or after
the date on which the enrolled actuary of the Plan certifies that the "adjusted
funding target attainment percentage" of the Plan is not less than 100%.



(3)
Limited payment if funding percentage at least 60% but less than 80%.



(A)
In general. If the Plan's "adjusted funding target attainment percentage" for a
Plan Year is 60% or greater but less than 60%, then the Plan may not pay any
"prohibited payment" after the valuation date for the Plan Year to the extent
the amount of the payment exceeds the lesser of:



(i)
50% of the amount of the payment which could be made without regard to this
subsection, or



(ii)
the present value (determined under guidance prescribed by the Pension Benefit
Guaranty Corporation), using the interest and mortality assumptions under Code
Section 417(e) of the maximum guarantee with respect to the Participant under
ERISA Section 4022.



(B)
One-time application.



(i)
In general. Only one "prohibited payment" meeting the requirements of
subparagraph (A) may be made with respect to any Participant during any period
of consecutive Plan Years to which the limitations under either paragraph (1) or
(2) or this paragraph applies.



(ii)
Treatment of beneficiaries. For purposes of this subparagraph, a Participant and
any Beneficiary (including an alternate payee), as defined in Code Section
414(p)(6) shall be treated as one Participant. If the Accrued Benefit of a
Participant is allocated to such an alternate payee and one or more other
persons, the amount under subparagraph (A) shall be allocated among such persons
in the same manner as the Accrued Benefit is allocated unless the


RESTATEMENT JANUARY 1, 2015    53    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



qualified domestic relations order (as defined in Code Section 414 (p)(1)(A))
provides otherwise.


(4)
Exceptions. This subsection shall not apply for any Plan Year if the terms of
the Plan (as in effect for the period beginning on September 1, 2005, and ending
with such Plan Year) provide for no benefit accruals with respect to any
Participant during such period. In addition, the limitations of Code Section
436(d) and its underlying regulations do not apply to prohibited payments that
are made to carry of the termination of the Plan in accordance with applicable
law.



(5)
“Prohibited payment." For purposes of this subsection, the term "prohibited
payment" means:



(A)
any payment, in excess of the monthly amount paid under a single life annuity
(plus any Social Security supplements described in the last sentence of Code
Section 411(a)(9)), to a Participant or Beneficiary whose Annuity Starting Date
occurs during any period a limitation under paragraph (1) or (2) is in effect,



(B)
any payment for the purchase of an irrevocable commitment from an Insurer to pay
benefits, and



(C)
any other payment specified by the Secretary by Regulations.



Such term shall not include the payment of a benefit which under Code Section
411(a)(11) may be immediately distributed without the consent of the
Participant. In the case of a Beneficiary that is not an individual, the amount
that is a prohibited payment is determined by substituting for the amount in
Treasury Regulation Section 1.436-1(j)(1)(i)(A) the monthly amount payable in
installments over 240 months that is actuarially equivalent to the benefit
payable to the Beneficiary.


(6)
If an optional form of benefit otherwise available under the Plan is not
available as of the Participant's Annuity Starting Date because of the
application of Treasury Regulation Section 1.436-1(d)(3)(i), then the Plan shall
permit the Participant (or Beneficiary) to elect to either :



(A)
Receive the unrestricted portion of that optional form of benefit (determined
under Treasury Regulation Section 1.436-1(d)(3)(iii)(D)) at that Annuity
Starting Date,






RESTATEMENT JANUARY 1, 2015    54    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



determined by treating the unrestricted portion of the benefit as if it were the
Participant's (or Beneficiary's) entire benefit under the Plan, with the
remainder of the restricted portion of the Participant's (or Beneficiary's)
benefits under the Plan payable in any optional form of benefit at that Annuity
Starting Date otherwise available under the Plan that would not have included a
prohibited payment if that optional form applied to the Participant's (or
Beneficiary's) entire benefit; or


(B)
Commence benefits with respect to the Participant's (or Beneficiary's) entire
benefit under the Plan in any other optional form of benefit available under the
Plan at the same Annuity Starting Date that satisfies Treasury Regulation
Section 1.436-1(d)(3)(i); or



(C)
Defer commencement of the benefit payments to the extent described in Treasury
Regulation Section 1.436-1(d)(5).



(d)
Limitation on Benefit Accruals for Plans with Severe Funding Shortfalls.



(1)
In general. If the Plan's "adjusted funding target attainment percentage" for a
Plan Year is less than 60%, benefit accruals under the Plan shall cease as of
the valuation date for the Plan Year.



(2)
Exemption. Paragraph (1) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Employer of
a contribution (in addition to any minimum required contribution under Code
Section 430) equal to the amount sufficient to result in an "adjusted funding
target attainment percentage" of 60%.



(3)
Temporary modification of limitation. In the case of the first Plan Year
beginning during the period beginning on October 1, 2008, and ending on
September 30, 2009, the provisions of (e)(1) above shall be applied by
substituting the Plan's "adjusted funding target attainment percentage" for the
preceding Plan Year for such percentage for such Plan Year, but only if the
"adjusted funding target attainment percentage" for the preceding year is
greater.



(e)
Rules Relating to Contributions Required to Avoid Benefit Limitations.



(1)
Security may be provided.



(A)
In general. For purposes of this section, the "adjusted funding target
attainment percentage" shall be determined


RESTATEMENT JANUARY 1, 2015    55    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



by treating as an asset of the Plan any security provided by the Employer in a
form meeting the requirements of subparagraph (B).


(B)
Form of security. The security required under subparagraph (A) shall consist of:



(i)
a bond issued by a corporate surety company that is an acceptable surety for
purposes of ERISA Section 412,



(ii)
cash, or United States obligations which mature in three years or less, held in
escrow by a bank or similar financial institution, or



(iii)
such other form of security as is satisfactory to the Secretary and the parties
involved.



(C)
Enforcement. Any security provided under subparagraph (A) may be perfected and
enforced at any time after the earlier of:



(i)
the date on which the Plan terminates,



(ii)
if there is a failure to make a payment of the minimum required contribution for
any Plan Year beginning after the security is provided, the due date for the
payment under section 430(j), or



(iii)
if the "adjusted funding target attainment percentage" is less than 60% for a
consecutive period of seven years, the valuation date for the last year in the
period.



(D)
Release of security. The security shall be released (and any amounts thereunder
shall be refunded together with any interest accrued thereon) at such time as
the Secretary may prescribe in Regulations, including Regulations for partial
releases of the security by reason of increases in the "adjusted funding target
attainment percentage."



(2)
Prefunding balance or funding standard carryover balance may not be used. No
prefunding balance or funding standard carryover balance under Code Section
430(f) may be used under subsection (a), (b), or (d) to satisfy any contribution
an Employer may make under any such subsection to avoid or terminate the
application of


RESTATEMENT JANUARY 1, 2015    56    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



any limitation under such subsection. The plan sponsor may, however, reduce such
balances in order to increase the "adjusted funding target attainment
percentage" for the Plan Year.


(3)
Deemed reduction of funding balances:



(A)
In general. Subject to subparagraph (C), in any case in which a benefit
limitation under subsection (a), (b), (c), or (d) would (but for this
subparagraph and determined without regard to subsection (a)(2), (b)(2), or
(d)(2)) apply to such Plan for the Plan Year, the Employer shall be treated for
purposes of this title as having made an election under Code Section 430(f) to
reduce the prefunding balance or funding standard carryover balance by such
amount as is necessary for such benefit limitation to not apply to the Plan for
such Plan Year.



(B)
Exception for insufficient funding balances. Subparagraph (A) shall not apply
with respect to a benefit limitation for any Plan Year if the application of
subparagraph (A) would not result in the benefit limitation not applying for
such Plan Year.



(f)
Presumed Underfunding for Purposes of Benefit Limitations.



(1)
Presumption of continued underfunding. In any case in which a benefit limitation
under subsection (a), (b), (c), or (d) has been applied to a Plan with respect
to the Plan Year preceding the current Plan Year, the "adjusted funding target
attainment percentage" of the Plan for the current Plan Year shall be presumed
to be equal to the "adjusted funding target attainment percentage" of the Plan
for the preceding Plan Year until the enrolled actuary of the Plan certifies the
actual "adjusted funding target attainment percentage" of the Plan for the
current Plan Year.



(2)
Presumption of underfunding after 10th month. In any case in which no
certification of the "adjusted funding target attainment percentage" for the
current Plan Year is made with respect to the Plan before the first day of the
10th month of such year, for purposes of subsections (a), (b), (c), and (d),
such first day shall be deemed, for purposes of such subsection, to be the
valuation date of the Plan for the current Plan Year and the Plan's "adjusted
funding target attainment percentage" shall be conclusively presumed to be less
than 60% as of such first day.




RESTATEMENT JANUARY 1, 2015    57    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





(3)
Presumption of underfunding after 4th month for nearly underfunded plans. In any
case in which:



(A)
a benefit limitation under subsection (a), (b), (c), or (d) did not apply to a
Plan with respect to the Plan Year preceding the current Plan Year, but the
"adjusted funding target attainment percentage" of the Plan for such preceding
Plan Year was not more than ten percentage points greater than the percentage
which would have caused such subsection to apply to the Plan with respect to
such preceding Plan Year, and



(B)
as of the first day of the 4th month of the current Plan Year, the enrolled
actuary of the Plan has not certified the actual "adjusted funding target
attainment percentage" of the Plan for the current Plan Year, until the enrolled
actuary so certifies, such first day shall be deemed, for purposes of such
subsection, to be the valuation date of the Plan for the current Plan Year and
the "adjusted funding target attainment percentage" of the Plan as of such first
day shall, for purposes of such subsection, be presumed to be equal to ten
percentage points less than the "adjusted funding target attainment percentage"
of the Plan for such preceding Plan Year.



(g)
Treatment of Plan as of Close of Prohibited or Cessation Period. The following
provisions apply for purposes of applying this Section.



(1)
Operation of Plan after period. Unless otherwise elected, payments and accruals
will resume effective as of the day following the close of the period for which
any limitation of payment or accrual of benefits under subsection (c) or (d)
applies.



(2)
Treatment of affected benefits. Nothing in this subsection shall be construed as
affecting the Plan's treatment of benefits which would have been paid or accrued
but for this Section.



(3)
Resumption of prohibited payments. After the close of a prohibited or cessation
period, the limitations no longer apply on prohibited payments under the Plan
for any benefits with Annuity Starting Dates on and after the close of such
prohibited or cessation period.



(4)
Restoration of options and missed benefit accruals. Upon the close of a
prohibited or cessation period, the Plan may, but is not required, to adopt a
Plan amendment to provide Participants who had an Annuity Starting Date within
the prohibited or cessation


RESTATEMENT JANUARY 1, 2015    58    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



period that affected the Participant's benefit election with the opportunity to
make a new election under which the form of benefit previously elected is
modified, subject to applicable qualification requirements, Code Section 436
requirements, and provided that no new election shall provide any additional
accrued benefit than previously accrued at the original benefit election date.


(5)
Restoration of shutdown and other unpredictable continent event benefits. If
unpredictable contingent event benefit with respect to an unpredictable
contingent event that occurs during a Plan Year are not permitted to be paid
after the occurrence of the event because of the limitations of Code Section
436(b) and its Regulations, but are permitted to be paid later in the Plan Year
as a result of an additional contribution pursuant to Code Section 436 and its
Regulations or pursuant to the enrolled actuary's certification that satisfies
Regulation 1.436-1(g)(5)(ii)(B), then those unpredictable contingent event
benefits shall become automatically payable, retroactive to the period those
benefits would have been payable under the terms of the Plan (other than Plan
terms implementing the requirements of Code Section 436(b)). If such benefits do
not become payable in the Plan Year in accordance with the prior sentence, then
the Plan is treated as if it does not provide those benefits. Notwithstanding
the foregoing, all or any portion of those benefits can be restored pursuant to
a Plan amendment that meets the requirements of Code Section 436(c) and its
Regulations and other applicable qualification requirements and provided that
such Plan amendment shall provide any additional accrued benefit than the
previously accrued benefits at the original unpredictable contingent event.



(6)
Restoration of Plan Amendment. If a Plan amendment does not take effect as of
the effective date of that amendment because of the limitations of Code Section
435(c) and its Regulations, but is permitted to take effect later in the Plan
Year as a result of an additional contribution pursuant to Code Section 436 and
its Regulations or pursuant to the enrolled actuary's certification that
satisfies Regulation 1.436-1(g)(5)(ii)(B), then the Plan amendment shall
automatically take effect as of the first day of the Plan Year (or, if later,
the original effective date of that amendment). If that Plan amendment cannot
take effect during the Plan Year, then it shall be treated as if it were never
adopted, unless the Plan amendment provides otherwise.




RESTATEMENT JANUARY 1, 2015    59    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





(h)
Definitions.



(1)
The term "funding target attainment percentage" has the same meaning given such
term by Code Section 430(d)(2), except as otherwise provided herein. However, in
the case of Plan Years beginning in 2008, the "funding target attainment
percentage" for the preceding Plan Year may be determined using such methods of
estimation as the Secretary may provide.



(2)
The term "adjusted funding target attainment percentage" means the "funding
target attainment percentage" which is determined under paragraph (1) by
increasing each of the amounts under subparagraphs (A) and (B) of Code Section
430(d)(2) by the aggregate amount of purchases of annuities for employees other
than highly compensated employees (as defined in Code Section 414(q)) which were
made by the Plan during the preceding two Plan Years.



(3)
Application to plans which are fully funded without regard to reductions for
funding balances.



(A)
In general. In the case of a Plan for any Plan Year, if the "funding target
attainment percentage" is 100% or more (determined without regard to the
reduction in the value of assets under Code Section 430(f)(4)), the "funding
target attainment percentage" for purposes of paragraphs (1) and (2) shall be
determined without regard to such reduction.

(B)
Transition rule. Subparagraph (A) shall be applied to Plan Years beginning after
2007 and before 2011 by substituting for "100%" the applicable percentage
determine in accordance with the following table:



In the case of a Plan Year    The applicable
beginning in calendar year:    percentage is:


2008    92%
2009    94%
2010    96%
(C)
Subparagraph (B) shall not apply with respect to any Plan Year beginning after
2008 unless the "funding target attainment percentage” (determined without
regard to the reduction in the value of assets under Code Section 430(f)(4)) of
the Plan for each preceding Plan Year beginning after 2007 was not less than the
applicable


RESTATEMENT JANUARY 1, 2015    60    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



percentage with respect to such preceding Plan Year determined under
subparagraph (B).


(4)    The term "annuity starting date" means, as applicable:


(A)
The first day of the first period for which an amount is payable as an annuity
as described in section 417(f)(2)(A)(i);



(B)
In the case of a benefit not payable in the form of an annuity, the annuity
starting date is the annuity starting date for the Qualified Joint and Survivor
Annuity that is payable under the Plan at the same time as the benefit that is
not payable as an annuity;



(C)
In the case of an amount payable under a retroactive annuity starting date, if
applicable, the benefit commencement date (instead of the date determined under
Treasury Regulation Section 1.436-1(j)(2)(i)(A) and (B));



(D)
The date of the purchase of an irrevocable commitment from an insurer to pay
benefits under the Plan; and



(E)
The date of any transfer to another plan described in Treasury Regulation
Section 1.436-1(j)(6)(i)(C).



Special rule for beneficiaries. If a Participant commences benefits at any
Annuity Starting Date (as defined in Treasury Regulation Section
1.436-1(j)(2)(i)) and, after the death of the Participant, payments continue to
a Beneficiary, the Annuity Starting Date for the payments to the Participant
constitutes the Annuity Starting Date for payments to the Beneficiary, except
that a new Annuity Starting Date occurs (determined by applying Treasury
Regulation Sections 1.436-1(j)(2)(i)(A), (B), and (C) to the payments to the
Beneficiary) if the amounts payable to all Beneficiaries of the Participant in
the aggregate at any future date can exceed the monthly amount that would have
been paid to the Participant had he not died.


The benefit payment limitations stated above shall not supersede the limitations
found in the Limitation of Benefits of Restricted Employees of this section of
the Plan.


SECTION 4.06--BENEFITS UPON REEMPLOYMENT AFTER RETIREMENT DATE: SUSPENSION.


A retired Participant who is receiving monthly retirement income payments under
the Plan shall have his monthly retirement income payments suspended for each
calendar month in which he performs 83 or more Hours of Service. Such suspension
shall not occur if termination of the Plan has occurred.

RESTATEMENT JANUARY 1, 2015    61    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------





Such Participant shall be notified, by personal delivery or first class mail,
during the first calendar month in which benefits are suspended. Such
notification will contain (i) specific reasons for the suspension, (ii) a
summary of the Plan's suspension provisions, (iii) a copy of the Plan's
suspension provisions, (iv) a statement to the effect that applicable Department
of Labor regulations may be found in §2530.203-3 of the Code of Federal
Regulations, and (v) the procedure for requesting a review of the suspension. If
an offset will be applied as provided below, the notification to the Participant
will tell him the months to which the offset applies, how much the offset is,
and how the offset will be applied.


If the Participant is not notified in the first month in which payments are to
be suspended, those payments for months before the notification shall not be
suspended, but will be an offset when payments resume. When payments resume,
each monthly payment will be reduced by the lesser of (i) 25 percent, or (ii)
the amount of the remaining offset; provided, however, the 25 percent limitation
does not apply to the initial monthly payment.


Payments will resume no later than the earlier of (i) the first day of the third
calendar month after the calendar month in which the Participant performs less
than 83 Hours of Service or (ii) the date termination of the Plan occurs. The
first payment will include suspended payments for prior months in which the
Participant performed less than 83 Hours of Service, but may be offset as
provided above.


The Participant may request a review of any suspension or may request a
determination of whether specific employment would result in payments being
suspended. The procedure for these requests shall be the same as the procedures
used for claims as provided in the CLAIM PROCEDURES SECTION of Article IX.


Suspension of payments shall not otherwise affect the amount or form of benefit
payable to the Participant. If the Participant dies while payments are
suspended, any death benefit shall be determined by the form of benefit in
effect on his earlier Retirement Date, and shall be payable according to the
provisions of this article. For purposes of determining any death benefits,
suspended payments shall be treated as though they had been paid to the
Participant. If monthly payments are to be continued to a Beneficiary or
Contingent Annuitant, any offset shall be applied.


If such Participant again becomes an Active Participant, his Accrued Benefit
under the Plan as of his subsequent Retirement Date shall be redetermined in
accordance with the ACCRUED BENEFIT SECTION of Article IV. Monthly retirement
income payments beginning on such subsequent Retirement Date shall be adjusted
for payments previously received.


If the later of the adoption date or the effective date of any amendment to the
Plan adding or changing suspension of benefit provisions is on or after June 7,
2004, new or changed suspension provisions shall only apply to Employees who
commence participation in the Plan on or after the later of the adoption date or
effective date of

RESTATEMENT JANUARY 1, 2015    62    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



such amendment. If the amendment changes the suspension provisions, the
suspension provisions that apply to Employees who commenced participation in the
Plan before such later date shall be the provisions that were in effect under
the Plan immediately before such change.



RESTATEMENT JANUARY 1, 2015    63    ARTICLE IV (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE V


OTHER BENEFITS




SECTION 5.01--DEATH BENEFITS.


The provisions of this section shall apply on or after August 23, 1984, to any
Participant who is credited with at least one Hour of Service or one hour of
paid leave on or after such date, and to such other Participants as provided in
the TRANSITIONAL RULES SECTION of Article VI.


If a Participant dies before his Annuity Starting Date, death benefits shall be
determined under subsections (a) and (b) below. The distribution of death
benefits shall be subject to the distribution of benefits provisions of Article
VI and the provisions of the SMALL AMOUNTS SECTION of Article X.


(a)
Qualified Preretirement Survivor Annuity:



A Qualified Preretirement Survivor Annuity shall be payable if the following
requirements are met:


(1)
The Participant is survived by a spouse on the date he dies.



(2)
The Participant's Vesting Percentage on the date of his death was greater than
zero.



If the requirements above are met on the date the Participant dies, a Qualified
Preretirement Survivor Annuity shall be payable on the earliest date on or after
the date of his death on which he could have elected to retire if he had a
Severance from Employment on the date of his death (the date he last had a
Severance from Employment, if earlier) and survived to retire. The spouse may
elect to start benefits on any later first day of the month. If the spouse
chooses to start benefits later, the Qualified Preretirement Survivor Annuity
shall be the Actuarial Equivalent of the Qualified Preretirement Survivor
Annuity that would have been payable on the date the Qualified Preretirement
Survivor Annuity would otherwise have been payable. Benefits must start by the
date the Participant would have been age 70 1/2. If the spouse dies before the
Qualified Preretirement Survivor Annuity starts, the only death benefit payable
from the Participant's Accrued Benefit is that provided in (b) below.


If a single sum death benefit would otherwise be payable in (b) below, the
monthly benefit payable to the spouse under the Qualified Preretirement Survivor
Annuity on the date the Qualified Preretirement Survivor Annuity first becomes
payable shall not be less than the Qualified Preretirement Survivor Annuity that
is the Actuarial Equivalent of the single sum death benefit on that date.

RESTATEMENT JANUARY 1, 2015    64    ARTICLE V (6-13541)-3

--------------------------------------------------------------------------------





If the Participant waives the Qualified Preretirement Survivor Annuity,
according to the provisions of the ELECTION PROCEDURES SECTION of Article VI, by
electing to have the single sum death benefit in (b) below paid to his
Beneficiary after the requirements above are met or if the spouse waives the
Qualified Preretirement Survivor Annuity, according to the ELECTION PROCEDURES
SECTION of Article VI, by electing to have the single sum death benefit in (b)
below paid to himself as Beneficiary after the requirements above are met, the
Qualified Preretirement Survivor Annuity on the date the Qualified Preretirement
Survivor Annuity first becomes payable shall be reduced. The amount of the
reduction shall be equal to the Qualified Preretirement Survivor Annuity that is
the Actuarial Equivalent of what would have been the single sum death benefit on
that date.


(b)
Single sum death benefit:



If the requirements in subsection (a) above have not been met on the date an
Active Participant dies, a single sum death benefit shall be payable to the
Participant's Beneficiary. On and after January 1, 2007, a Participant
performing Qualified Military Service is considered to be an Active Participant
for purposes of this subsection. The single sum death benefit shall be equal the
Participant's Vested Cash Balance Account as of the date of his death. If the
requirements of subsection (a) above have been met on the date such Participant
dies and the Qualified Preretirement Survivor Annuity has not been waived, but
the Participant's spouse dies before the Qualified Preretirement Survivor
Annuity starts, the Present Value of the Qualified Preretirement Survivor
Annuity, determined as of the date of the spouse's death, shall be paid to the
spouse's Beneficiary.


Before a single sum death benefit will be paid on account of the death of a
Participant who would have met all the requirements in (a) above if he had a
spouse on the date of his death, it must be established to the satisfaction of a
plan representative that there is no spouse.


If a Participant dies on or after his Normal Retirement Date and before his
Annuity Starting Date, the death benefit shall be payable in like manner as
provided under (a) and (b) above.


Any death benefit after a Participant's Annuity Starting Date will be determined
by the form of retirement benefit in effect on such date.


SECTION 5.02--VESTED BENEFITS.
A Participant who becomes an Inactive Participant before retirement or death
(and, if applicable, before the date a disability payment begins under the
DISABILITY BENEFITS SECTION of this article) will be entitled to one of the
following vested benefits whichever is applicable. Any distribution of vested
benefits shall be a retirement benefit and shall be subject to the distribution
of benefits provisions of Article VI and the provisions of the SMALL AMOUNTS
SECTION of Article X.

RESTATEMENT JANUARY 1, 2015    65    ARTICLE V (6-13541)-3

--------------------------------------------------------------------------------





(a)
A deferred monthly retirement benefit under the Normal Form to begin on his
Normal Retirement Date. The deferred retirement benefit will be equal to the
product of (1) and (2):



(1)
The Participant's Accrued Benefit on the day before he became an Inactive
Participant.



(2)
The Participant's Vesting Percentage on the date he had a Severance from
Employment.



(b)
A deferred monthly retirement benefit under the Normal Form to begin on his
Early Retirement Date. The deferred retirement benefit shall be equal to the
amount under (a) above reduced by 5/12 of 1% for each month his Early Retirement
Date precedes his Normal Retirement Date. Notwithstanding, an Inactive
Participant's deferred monthly retirement benefit on his Early Retirement Date
shall not be less than the Actuarial Equivalent of the amount under (a) above.



(c)
A deferred monthly retirement benefit under the Normal Form to begin on his Late
Retirement Date. The deferred retirement benefit shall be determined as follows:



(1)
For a Participant who became an inactive Participant on or before his Normal
Retirement Date, an amount equal to the Actuarial Equivalent of the amount under
(a) above.



(2)
For a Participant who became an Inactive Participant after his Normal Retirement
Date, an amount equal to the greater of (i) or (ii) below:



(i)
The Participant's Accrued Benefit on the day before the date he became an
Inactive Participant.



(ii)
The Actuarial Equivalent of his Accrued Benefit on his Normal Retirement Date.
Provided, however, for an Inactive Participant whose Late Retirement Date occurs
after April 1 following the calendar year in which he attains age 70 1/2
(January 1, 1997, if later), such Participant's deferred monthly retirement
benefit determined in (1) or (2) above, whichever applies, shall be adjusted as
provided in paragraph (c) relating to Late Retirement Date in the AMOUNT OF
BENEFIT AT RETIREMENT SECTION of Article IV.




RESTATEMENT JANUARY 1, 2015    66    ARTICLE V (6-13541)-3

--------------------------------------------------------------------------------





The amount of payment under any form (other than the Normal Form) shall be
determined as provided under the OPTIONAL FORMS OF DISTRIBUTION SECTION of
Article VI. After the Participant has a Severance from Employment, the deferred
retirement benefit shall not decrease because of any post­separation Social
Security benefit increase. If he again becomes an Active Participant, such a
decrease shall also not apply to any deferred retirement benefit to which he was
entitled before his Reentry Date.


The Participant may elect to receive a single sum payment at any time after he
has a Severance from Employment and before his Retirement Date, provided he has
not reached Early Retirement Age and he has not again become an Employee. If the
Participant has reached Early Retirement Age and has not again become an
Employee, he may elect to receive a single sum payment by electing an Early
Retirement Date and choosing a single sum payment form of distribution. The
single sum benefit shall be equal to the Participant's Vested Cash Balance
Account. The Participant can elect to have an immediate annuity paid to him
instead of the single sum payment. The immediate annuity payable under the
Normal Form shall be the Actuarial Equivalent of the deferred monthly retirement
benefit the Participant would be entitled to on his Normal Retirement Date
payable under the Normal Form. The amount of payment under any form (other than
the Normal Form) shall be determined as provided in the OPTIONAL FORMS OF
DISTRIBUTION SECTION of Article VI. The Participant's election shall be subject
to the requirements in the ELECTION PROCEDURES SECTION of Article VI for a
qualified election of a retirement benefit payable in a form other than a
Qualified Joint and Survivor Annuity. Such payment shall result in all of his
Accrued Benefit being disregarded. See the DISREGARD OF ACCRUED BENEFIT SECTION
of Article IV.


If the Participant dies before his Annuity Starting Date, death benefits shall
be distributed according to the provisions of the DEATH BENEFITS SECTION of this
article.


SECTION 5.03--DISABILITY BENEFITS.


If an Active Participant becomes disabled (and such disability is determined to
meet the definition of disability under the Employer's disability program)
before his Retirement Date (Normal Retirement Date, if earlier), a disability
benefit shall be payable to him.


The disability benefit payable to a Participant who meets the requirements above
is an amount equal to his Vested Cash Balance Account on date he becomes
disabled.


The Participant may (i) elect to receive his Cash Balance Account in a single
sum payment or (ii) elect to defer payment of his Cash Balance Account until any
later date, but no later than his Normal Retirement Date. Any election to
receive a single sum payment shall be subject to the requirements in the
ELECTION PROCEDURES SECTION of Article VI for a qualified election of a
retirement benefit payable in a form

RESTATEMENT JANUARY 1, 2015    67    ARTICLE V (6-13541)-3

--------------------------------------------------------------------------------



other than a Qualified Joint and Survivor Annuity. A Participant who elects to
defer payment of his Cash Balance Account shall continue to receive Interest
Credits until his benefit is distributed.


In lieu of the single sum payment, the Participant may elect to receive an
immediate monthly annuity under any one of the optional forms available in the
OPTIONAL FORMS OF DISTRIBUTION SECTION of Article VI, equal to his Cash Balance
Account on the day before his monthly disability benefit begins. The
Participant's Cash Balance Account shall be converted to the Normal Form as
provided in the definition of Actuarial Equivalent in the DEFINITIONS SECTION of
Article I.


SECTION 5.04--DISTRIBUTIONS UNDER QUALIFIED DOMESTIC RELATIONS ORDERS.


The Plan specifically permits distributions to an Alternate Payee under a
qualified domestic relations order as defined in Code Section 414(p), at any
time, irrespective of whether the Participant has attained his earliest
retirement age, as defined in Code Section 414(p), under the Plan. A
distribution to an Alternate Payee before the Participant has attained his
earliest retirement age is available only if the order specifies that
distribution shall be made prior to the earliest retirement age or allows the
Alternate Payee to elect a distribution prior to the earliest retirement age.


Nothing in this section shall permit a Participant to receive a distribution at
a time otherwise not permitted under the Plan nor shall it permit the Alternate
Payee to receive a form of payment not permitted under the Plan.


The benefit payable to an Alternate Payee shall be subject to the provisions of
the SMALL AMOUNTS SECTION of Article X if the Present Value of the benefit does
not exceed $5,000.


The Plan Administrator shall establish reasonable procedures to determine the
qualified status of a domestic relations order. Upon receiving a domestic
relations order, the Plan Administrator shall promptly notify the Participant
and each Alternate Payee named in the order, in writing, of the receipt of the
order and the Plan's procedures for determining the qualified status of the
order. Within a reasonable period of time after receiving the domestic relations
order, the Plan Administrator shall determine the qualified status of the order
and shall notify the Participant and each Alternate Payee, in writing, of its
determination. The Plan Administrator shall provide notice under this paragraph
by mailing to the individual's address specified in the domestic relations
order, or in a manner consistent with Department of Labor regulations. The Plan
Administrator may treat as qualified any domestic relations order entered before
January 1, 1985, irrespective of whether it satisfies all the requirements
described in Code Section 414(p).



RESTATEMENT JANUARY 1, 2015    68    ARTICLE V (6-13541)-3

--------------------------------------------------------------------------------





If any portion of the Participant's Vested Accrued Benefit is payable during the
period the Plan Administrator is making its determination of the qualified
status of the domestic relations order, a separate accounting shall be made of
the amount payable. If the Plan Administrator determines the order is a
qualified domestic relations order within 18 months of the date amounts are
first payable following receipt of the order, the payable amounts shall be
distributed in accordance with the order. If the Plan Administrator does not
make its determination of the qualified status of the order within the 18-month
determination period, the payable amounts shall be distributed in the manner the
Plan would distribute if the order did not exist and the order shall apply
prospectively if the Plan Administrator later determines the order is a
qualified domestic relations order.


The Plan shall make payments or distributions required under this section by
separate benefit checks or other separate distribution to the Alternate
Payee(s).



RESTATEMENT JANUARY 1, 2015    69    ARTICLE V (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE VI


WHEN BENEFITS START AND DISTRIBUTION OF BENEFITS


The provisions of this article shall apply to any Participant who is credited
with at least one Hour of Service with the Employer on or after August 23, 1984,
and to such other Participants as provided in the TRANSITIONAL RULES SECTION of
this article.


SECTION 6.01--WHEN BENEFITS START.


Unless otherwise elected, benefits shall begin before the sixtieth day following
the close of the Plan Year in which the latest date below occurs:


(a)
The date the Participant attains age 65 (or Normal Retirement Age, if earlier).



(b)
The tenth anniversary of the Participant's Entry Date.



(c)
The date the Participant terminates service with the Employer.



Notwithstanding the foregoing, the failure of a Participant and spouse to
consent to a distribution while a benefit is immediately distributable, within
the meaning of the ELECTION PROCEDURES SECTION of this article, shall be deemed
to be an election to defer the start of benefits sufficient to satisfy this
section.


Benefits shall begin on an earlier date if otherwise provided in the Plan. For
example, the Participant's Retirement Date or Required Beginning Date, as
defined in the DEFINITIONS SECTION of Article VII.


If as a result of actuarial increases to the benefit of a Participant who delays
commencement of benefits beyond Normal Retirement Age the Accrued Benefit of
such Participant would exceed the limitations under the BENEFIT LIMITATION
SECTION of Article IV for the Limitation Year, as defined in the BENEFIT
LIMITATION SECTION of Article IV, immediately before the actuarial increase to
the Participant's benefit that would cause such Participant's benefit to exceed
the limitations of the BENEFIT LIMITATION SECTION of Article IV, distribution of
the Participant's benefit will commence.


SECTION 6.02--AUTOMATIC FORMS OF DISTRIBUTION.


Unless an optional form of benefit is selected pursuant to a qualified election
within the election period (see the ELECTION PROCEDURES SECTION of this
article), the automatic form of benefit payable to or on behalf of a Participant
is determined as follows:



RESTATEMENT JANUARY 1, 2015    70    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------





(a)
Retirement Benefits. The automatic form of retirement benefit for a Participant
who does not die before his Annuity Starting Date shall be:



(1)
The Qualified Joint and Survivor Annuity for a Participant who has a spouse.



(2)
The Normal Form for a Participant who does not have a spouse.



(b)
Death Benefits. The automatic form of death benefit for a Participant who dies
before his Annuity Starting Date is determined according to the provisions of
the DEATH BENEFITS SECTION of Article V.



SECTION 6.03--OPTIONAL FORMS OF DISTRIBUTION.


(a)
Retirement Benefits. The optional forms of retirement benefit shall be the
following: (i) a straight life annuity; (ii) a straight life annuity with Social
Security leveling; (iii) single life annuities with certain periods of 5 or 10
years; and (iv) survivorship life annuities with survivorship percentages of
50%, 66 2/3%, 75%, or 100%.



The straight life annuity with Social Security leveling option will provide a
temporary period of higher payments that is designed to result in an
approximately level amount of income when the Participant's estimated old age
benefits from Social Security payable at Social Security Retirement Age are
taken into account.


The amount of Social Security benefit will be determined as accurately as is
reasonably possible based on the earnings records that are made available by the
Employer and the Participant. Such determination will be based on the assumption
that the Participant will not receive, after his Retirement Date, any
compensation that would be treated as wages for purposes of the Social Security
Act.


The Participant may also elect to receive a single sum payment of his Vested
Cash Balance Account in lieu of all other benefits under this Plan. Provided,
however, for a Participant who has attained age 55 and completed ten years of
Accrual Service as of December 31, 1997, if such Participant's Vested Cash
Balance Account is less than the Actuarial Equivalent of his Accrued Benefit, he
shall receive an amount equal to his Vested Cash Balance Account as a single sum
distribution, plus a monthly income determined by converting the difference of
his Cash Balance Account and the Actuarial Equivalent of his minimum Accrued
Benefit in Section 4.01A. Such conversion shall be as provided in the definition
of Actuarial Equivalent in the DEFINITIONS SECTION of Article I.

RESTATEMENT JANUARY 1, 2015    71    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------



Any single sum payment shall be subject to the provisions of the TEMPORARY
LIMITATIONS OF BENEFITS SECTION of Article IV.


The benefit payable under any optional form available above (other than the
Normal Form) shall be the Actuarial Equivalent of the benefit that would
otherwise be payable to the Participant under the Normal Form on his Retirement
Date. If the Participant's Retirement Date is before his Normal Retirement Date,
the benefit payable under any optional form other than (i) a nondecreasing
annuity payable for a period of not less than the life of the Participant or
(ii) an annuity that decreases during the life of the Participant merely because
of (a) the death of the survivor annuitant (but only if the reduction is not
below 50% of the benefit payable before the death of the survivor annuitant), or
(b) the cessation or reduction of Social Security supplements or qualified
disability payments (as defined in Code Section 401(a)(11)), shall not be less
than the Actuarial Equivalent of the benefit that would otherwise be payable to
the Participant under the Normal Form on his Normal Retirement Date.


Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.


Any annuity contract distributed shall be nontransferable. The terms of any
annuity contract purchased and distributed by the Plan to a Participant or
spouse shall comply with the requirements of the Plan.


(b)
Death Benefits. The optional forms of death benefit are a single sum payment and
any annuity that is an optional form of retirement benefit.



Election of an optional form is subject to the qualified election provisions of
the ELECTION PROCEDURES SECTION of this article and the distribution
requirements of Article VII.


SECTION 6.04--ELECTION PROCEDURES.


The Participant, Beneficiary, or spouse shall make any election under this
section in writing. The Plan Administrator may require such individual to
complete and sign any necessary documents as to the provisions to be made. Any
election permitted under (a) and (b) below shall be subject to the qualified
election provisions of (c) below.


(a)
Retirement Benefits. A Participant may elect his Beneficiary or Contingent
Annuitant and may elect to have retirement benefits distributed under any of the
optional forms of retirement benefit available in the OPTIONAL FORMS OF
DISTRIBUTION SECTION of this article.




RESTATEMENT JANUARY 1, 2015    72    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------



(b)
Death Benefits. A Participant may elect his Beneficiary for any single sum death
benefits and may elect to have such death benefits distributed under any of the
optional forms of death benefit available in the OPTIONAL FORMS OF DISTRIBUTION
SECTION of this article.



If the Participant has not elected an optional form of distribution for the
death benefit payable to his Beneficiary, the Beneficiary may, for his own
benefit, elect the form of distribution, in like manner as a Participant.


The Participant may waive the Qualified Preretirement Survivor Annuity by
electing not to have the single sum death benefit used to provide a minimum
Qualified Preretirement Survivor Annuity as described in the DEATH BENEFITS
SECTION of Article V. If the Participant makes this election, the single sum
death benefit shall be paid as if the requirements of subsection (a) of the
DEATH BENEFITS SECTION of Article V had not been met.


The spouse may waive the Qualified Preretirement Survivor Annuity by electing
not to have the single sum death benefit used to provide a minimum Qualified
Preretirement Survivor Annuity as described in the DEATH BENEFITS SECTION of
Article V. If the spouse makes this election, the single sum death benefit shall
be paid as if the requirements of subsection (a) of the DEATH BENEFITS SECTION
of Article V had not been met and the Participant had named his spouse as
Beneficiary.


In lieu of the Qualified Preretirement Survivor Annuity described in the DEATH
BENEFITS SECTION of Article V, the spouse may, for his own benefit, waive the
Qualified Preretirement Survivor Annuity by electing to have the benefit
distributed under any of the optional forms of death benefit available in the
OPTIONAL FORMS OF DISTRIBUTION SECTION of this article.


(c)
Qualified Election. The Participant, Beneficiary, or spouse may make an election
at any time during the election period. The Participant, Beneficiary, or spouse
may revoke the election made (or make a new election) at any time and any number
of times during the election period. An election is effective only if it meets
the consent requirements below.



(1)
Election Period for Retirement Benefits. The election period as to retirement
benefits is the 180-day period ending on the Annuity Starting Date. An election
to waive the Qualified Joint and Survivor Annuity may not be made before the
date the Participant is provided with the notice of the ability to waive the
Qualified Joint and Survivor Annuity.




RESTATEMENT JANUARY 1, 2015    73    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------





(2)
Election Period for Death Benefits. A Participant may make an election as to
death benefits at any time before he dies. The spouse's election period begins
on the date the Participant dies and ends on the date benefits begin. The
Beneficiary's election period begins on the date the Participant dies and ends
on the date benefits begin.



An election to waive the Qualified Preretirement Survivor Annuity may not be
made by the Participant before the date he is provided with the notice of the
ability to waive the Qualified Preretirement Survivor Annuity. A Participant's
election to waive the Qualified Preretirement Survivor Annuity that is made
before the first day of the Plan Year in which he reaches age 35 shall become
invalid on such date. An election made by a Participant after he has a Severance
from Employment will not become invalid on the first day of the Plan Year in
which he reaches age 35 with respect to death benefits from that part of his
Accrued Benefit earned before he has a Severance from Employment.


(3)
Consent to Election.    If the Present Value of the Participant's Vested Accrued
Benefit exceeds $5,000, any benefit that is (i) immediately distributable or
(ii) payable in a form other than a Qualified Joint and Survivor Annuity or a
Qualified Preretirement Survivor Annuity, requires the consent of the
Participant and the Participant's spouse (or where either the Participant or the
spouse has died, the survivor). Such consent shall also be required if the
Participant had previously had an Annuity Starting Date with respect to any
portion of such Vested Accrued Benefit.



The consent of the Participant or spouse to a benefit that is immediately
distributable must not be made before the date the Participant or spouse is
provided with the notice of the ability to defer the distribution. Such consent
shall be in writing.


The consent shall not be made more than 180 days before the Annuity Starting
Date. Spousal consent is not required for a benefit that is immediately
distributable in a Qualified Joint and Survivor Annuity. Neither the consent of
the Participant nor the Participant's spouse shall be required to the extent
that a distribution is required to satisfy Code Section 401(a)(9) or 415.


A benefit is immediately distributable if any part of the benefit could be
distributed to the Participant (or surviving spouse) before the Participant
attains (or would have attained if not deceased) the older of Normal Retirement
Age or age 62.
If the Qualified Joint and Survivor Annuity is waived, the spouse has the right
to limit consent only to a specific Beneficiary or a specific form of benefit.
The spouse can relinquish one or both such rights. Such consent shall be in
writing. The consent shall

RESTATEMENT JANUARY 1, 2015    74    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------



not be made more than 180 days before the Annuity Starting Date. If the
Qualified Preretirement Survivor Annuity is waived, the spouse has the right to
limit consent only to a specific Beneficiary. Such consent shall be in writing.
The spouse's consent shall be witnessed by a plan representative or notary
public. The spouse's consent must acknowledge the effect of the election,
including that the spouse had the right to limit consent only to a specific
Beneficiary or a specific form of benefit, if applicable, and that the
relinquishment of one or both such rights was voluntary. Unless the consent of
the spouse expressly permits designations by the Participant without a
requirement of further consent by the spouse, the spouse's consent must be
limited to the form of benefit, if applicable, and the Beneficiary (including
any Contingent Annuitant), class of Beneficiaries, or contingent Beneficiary
named in the election.


Spousal consent is not required, however, if the Participant establishes to the
satisfaction of the plan representative that the consent of the spouse cannot be
obtained because there is no spouse or the spouse cannot be located. A spouse's
consent under this paragraph shall not be valid with respect to any other
spouse. A Participant may revoke a prior election without the consent of the
spouse. Any new election will require a new spousal consent, unless the consent
of the spouse expressly permits such election by the Participant without further
consent by the spouse. A spouse's consent may be revoked at any time within the
Participant's election period.


SECTION 6.05--NOTICE REQUIREMENTS.


(a)
Optional Forms of Retirement Benefit and Right to Defer. The Plan Administrator
shall furnish to the Participant and the Participant's spouse a written
explanation of the right of the Participant and the Participant's spouse to
defer distribution until the benefit is no longer immediately distributable.
Such notice shall include a written explanation of the optional forms of
retirement benefit in the OPTIONAL FORMS OF DISTRIBUTION SECTION of this
article, including a general description of the material features and an
explanation of the relative values of these options, in a manner that would
satisfy the notice requirements of Code Section 417(a)(3) and section
1.417(a)(3)-1 of the regulations. For notices given in Plan Years beginning
after December 31, 2006, such notification shall also include a description of
how much larger benefits will be if the commencement of distributions is
deferred.



The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant and the
Participant's spouse no less than 30 days, and no more than 180 days, before the
Annuity Starting Date.


The Participant (and spouse, if applicable) may waive the 30-day election period
if the distribution of the elected form of retirement benefit begins more than 7
days after the Plan Administrator provides the Participant (and spouse, if
applicable) the written explanation provided that: (i) the

RESTATEMENT JANUARY 1, 2015    75    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------



Participant has been provided with information that clearly indicates that the
Participant has at least 30 days to consider the decision of whether or not to
elect a distribution and a particular distribution option, (ii) the Participant
is permitted to revoke any affirmative distribution election at least until the
Annuity Starting Date or, if later, at any time prior to the expiration of the
7-day period that begins the day after the explanation is provided to the
Participant, and (iii) the Annuity Starting Date is a date after the date that
the written explanation was provided to the Participant.


(b)
Qualified Joint and Survivor Annuity. The Plan Administrator shall furnish to
the Participant a written explanation of the following: the terms and conditions
of the Qualified Joint and Survivor Annuity; the Participant's right to make,
and the effect of, an election to waive the Qualified Joint and Survivor
Annuity; the rights of the Participant's spouse; the right to revoke an election
and the effect of such a revocation; and the relative values of the various
optional forms of retirement benefit under the Plan as provided in section
1.417(a)(3)-1 of the regulations.



The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant no less than 30
days, and no more than 180 days, before the Annuity Starting Date.


The Participant (and spouse, if applicable) may waive the 30-day election period
if the distribution of the elected form of retirement benefit begins more than 7
days after the Plan Administrator provides the Participant (and spouse, if
applicable) the written explanation provided that: (i) the Participant has been
provided with information that clearly indicates that the Participant has at
least 30 days to consider whether to waive the Qualified Joint and Survivor
Annuity and elect (with spousal consent, if applicable) a form of distribution
other than a Qualified Joint and Survivor Annuity, (ii) the Participant is
permitted to revoke any affirmative distribution election at least until the
Annuity Starting Date or, if later, at any time prior to the expiration of the
7-day period that begins the day after the explanation of the Qualified Joint
and Survivor Annuity is provided to the Participant, and (iii) the Annuity
Starting Date is a date after the date that the written explanation was provided
to the Participant.


After the written explanation is given, a Participant or spouse may make a
written request for additional information. The written explanation must be
personally delivered or mailed (first class mail, postage prepaid) to the
Participant or spouse within 30 days from the date of the written request. The
Plan Administrator does not need to comply with more than one such request by a
Participant or spouse.



RESTATEMENT JANUARY 1, 2015    76    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------





The Plan Administrator's explanation shall be written in nontechnical language
and will explain the terms and conditions of the Qualified Joint and Survivor
Annuity and the financial effect upon the Participant's benefit (in terms of
dollars per benefit payment) of electing not to have benefits distributed in
accordance with the Qualified Joint and Survivor Annuity.


(c)
Qualified Preretirement Survivor Annuity. The Plan Administrator shall furnish
to the Participant a written explanation of the following: the terms and
conditions of the Qualified Preretirement Survivor Annuity; the Participant's
right to make, and the effect of, an election to waive the Qualified
Preretirement Survivor Annuity; the rights of the Participant's spouse; and the
right to revoke an election and the effect of such a revocation.



The Plan Administrator shall furnish the written explanation by a method
reasonably calculated to reach the attention of the Participant within the
applicable period. The applicable period for a Participant is whichever of the
following periods ends last:


(1)
the period beginning one year before the date the individual becomes a
Participant and ending one year after such date; or



(2)
the period beginning one year before the date the Participant's spouse is first
entitled to a Qualified Preretirement Survivor Annuity and ending one year after
such date.



If such notice is given before the period beginning with the first day of the
Plan Year in which the Participant attains age 32 and ending with the close of
the Plan Year preceding the Plan Year in which the Participant attains age 35,
an additional notice shall be given within such period. If a Participant has a
Severance from Employment before attaining age 35, an additional notice shall be
given within the period beginning one year before the date he has a Severance
from Employment and ending one year after such date.


After the written explanation is given, a Participant or spouse may make a
written request for additional information. The written explanation must be
personally delivered or mailed (first class mail, postage prepaid) to the
Participant or spouse within 30 days from the date of the written request. The
Plan Administrator does not need to comply with more than one such request by a
Participant or spouse.
The Plan Administrator's explanation shall be written in nontechnical language
and will explain the terms and conditions of the Qualified Preretirement
Survivor Annuity and the financial effect upon the spouse's benefit (in terms of
dollars per benefit payment) of electing not to have

RESTATEMENT JANUARY 1, 2015    77    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------



benefits distributed in accordance with the Qualified Preretirement Survivor
Annuity.


SECTION 6.06--TRANSITIONAL RULES.


(a)
Any living Participant not receiving benefits on August 23, 1984, who would
otherwise not receive the benefits prescribed by the previous sections of this
article, must be given the opportunity to elect to have the prior sections of
this article apply if such Participant is credited with at least one Hour of
Service under this Plan, or a predecessor plan, in a Plan Year beginning on or
after January 1, 1976, and such Participant had at least 10 Years of Service
when he separated from service.



(b)
Any living Participant not receiving benefits on August 23, 1984, who was
credited with at least one Hour of Service under this Plan, or a predecessor
plan, on or after September 2, 1974, and who is not otherwise credited with any
service in a Plan Year beginning on or after January 1, 1976, must be given the
opportunity to elect to have his benefits paid in accordance with (d) below.



(c)
The respective opportunities to elect (as described in (a) and (b) above) must
be afforded to the appropriate Participants during the period beginning on
August 23, 1984, and ending on the date benefits would otherwise begin to such
Participants.



(d)
Any Participant who has elected according to (b) above and any Participant who
does not elect under (a) above or who meets the requirements of (a) above except
that such Participant does not have at least 10 Years of Service when he
separated from service, shall have his benefits distributed in accordance with
all of the following requirements if benefits would have been payable in the
form of a life annuity:



(1)
Automatic Joint and Survivor Annuity. If benefits in the form of a life annuity
become payable to a married Participant who:



(i)
begins to receive payments under the Plan on or after his Normal Retirement Age;
or



(ii)
dies on or after his Normal Retirement Age while still working for the Employer;
or



(iii)
begins to receive payments on or after his qualified early retirement age; or




RESTATEMENT JANUARY 1, 2015    78    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------





(iv)
separates from service on or after attaining his Normal Retirement Age (or his
qualified early retirement age) and after satisfying the eligibility
requirements for the payment of benefits under the Plan and thereafter dies
before beginning to receive such benefits; then such benefits will be paid under
the Qualified Joint and Survivor Annuity, unless the Participant has elected
otherwise during the election period. The election period must begin at least
six months before the Participant attains his qualified early retirement age and
end not more than 90 days before benefits begin. Any election hereunder shall be
in writing and may be changed by the Participant at any time.



(2)
Election of Early Survivor Annuity. A Participant who is employed after
attaining his qualified early retirement age shall be given the opportunity to
elect, during the election period, to have a Qualified Preretirement Survivor
Annuity payable on death. If the Participant elects the Qualified Preretirement
Survivor Annuity, payments under such annuity must not be less than the payments
that would have been made to the spouse under the Qualified Joint and Survivor
Annuity if the Participant had retired on the day before his death.



Any election under this provision shall be in writing and may be changed by the
Participant at any time. The election period begins on the later of (i) the 90th
day before the Participant attains his qualified early retirement age, or (ii)
the date on which participation begins, and ends on the date he terminates
employment.


(3)
For purposes of this subparagraph (d), qualified early retirement age is the
latest of:



(i)
the earliest date, under the Plan, on which the Participant may elect to receive
retirement benefits,



(ii)
the first day of the 120th month beginning before the Participant reaches his
Normal Retirement Age, or



(iii)
the date the Participant begins participation.




RESTATEMENT JANUARY 1, 2015    79    ARTICLE VI (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE VII


REQUIRED MINIMUM DISTRIBUTIONS


SECTION 7.01--APPLICATION.


The optional forms of distribution are only those provided in Article VI. An
optional form of distribution shall not be permitted unless it meets the
requirements of this article. The timing of any distribution must meet the
requirements of this article.


SECTION 7.02--DEFINITIONS.


For purposes of this article, the following terms are defined:


Actuarial Gain means the difference between an amount determined using the
actuarial assumptions (i.e., investment return, mortality, expense, and other
similar assumptions) used to calculate the initial payments before adjustment
for any increases and the amount determined under the actual experience with
respect to those factors. Actuarial Gain also includes differences between the
amount determined using actuarial assumptions when an annuity was purchased or
commenced and such amount determined using actuarial assumptions used in
calculating payments at the time the Actuarial Gain is determined.


Distribution Calendar Year means a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under (b)(2) of the REQUIRED MINIMUM DISTRIBUTIONS SECTION of
this article.


Eligible Cost-of-living Index means an index described in paragraph (b)(2),
(b)(3), or (b)(4) in Q&A-14 in section 1.401(a)(9)-6 of the regulations.


5-percent Owner means a Participant who is treated as a 5-percent Owner for
purposes of this article. A Participant is treated as a 5-percent Owner for
purposes of this article if such Participant is a 5-percent owner as defined in
Code Section 416 at any time during the Plan Year ending with or within the
calendar year in which such owner attains age 70 1/2.
Once distributions have begun to a 5-percent Owner under this article, they must
continue to be distributed, even if the Participant ceases to be a 5-percent
Owner in a subsequent year.


Life Expectancy means life expectancy as computed by use of the Single Life
Table in Q&A-1 in section 1.401(a)(9)-9 of the regulations.

RESTATEMENT JANUARY 1, 2015    80    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------





Required Beginning Date means the date defined below:


(a)
Required Beginning Date means, for a Participant who is a 5-percent Owner, April
1 of the calendar year following the calendar year in which he attains age 70
1/2.



Required Beginning Date means, for any Participant who is not a 5-percent Owner,
April 1 of the calendar year following the later of the calendar year in which
he attains age 70 1/2 or the calendar year in which he retires.


(b)
The preretirement age 70 1/2 distribution option is only eliminated with respect
to Participants who reach age 70 1/2 in or after a calendar year that begins
after the later of December 31, 1998, or the adoption date of the amendment that
eliminated such option. The preretirement age 70 1/2 distribution option is an
optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after
benefits begin) begin at a time during the period that begins on or after
January 1 of the calendar year in which the Participant attains age 70 1/2 and
ends April 1 of the immediately following calendar year.



The options available for Participants who are not 5-percent Owners and attained
age 70 1/2 in calendar years before the calendar year that begins after the
later of December 31, 1998, or the adoption date of the amendment that
eliminated the preretirement age 70 1/2 distribution option shall be the
following. Any such Participant attaining age 70 1/2 in years after 1995 may
elect by April 1 of the calendar year following the calendar year in which he
attained age 70 1/2 (or by December 31, 1997 in the case of a Participant
attaining age 70 1/2 in 1996) to defer distributions until April 1 of the
calendar year following the calendar year in which he retires. If no such
election is made, the Participant shall begin receiving distributions by April 1
of the calendar year following the calendar year in which he attained age 70 1/2
(or by December 31, 1997 in the case of a Participant attaining age 70 1/2 in
1996). Any such Participant attaining age 70 1/2 in years prior to 1997 may
elect to stop distributions that are not purchased annuities and recommence by
April 1 of the calendar year following the calendar year in which he retires. To
satisfy the joint and survivor annuity requirements described in Article VI, the
requirements in Q&A-8 in Notice 97-75 must be satisfied for any Participant who
elects to stop distributions, including the requirement that such distribution
stop before the end of the Plan's remedial amendment period under Code Section
401(b) for changes in plan qualification requirements made by the Small Business
Job Protection Act of 1996. There shall be a new Annuity Starting Date upon
recommencement.



RESTATEMENT JANUARY 1, 2015    81    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------



(c)
Except with respect to a 5-percent Owner, a Participant's Accrued Benefit is
actuarially increased to take into account the period after age 70 1/2 in which
the Employee does not receive any benefits under the Plan. The actuarial
increase will begin on April 1 following the calendar year in which the Employee
attains age 70 1/2 (January 1, 1997, in the case of an Employee who attained age
70 1/2 prior to 1996), and will end on the date on which benefits commence after
retirement in an amount sufficient to satisfy Code Section 401(a)(9).



The amount of the actuarial increase payable as of the end of the period for
actuarial increases must be no less than the actuarial equivalent of the
Participant's retirement benefits that would have been payable as of the date
the actuarial increase must commence plus the actuarial equivalent of the
additional benefits accrued after that date, reduced by the actuarial equivalent
of any distributions made after that date. Actuarial equivalent shall be based
on the method for adjusting benefits at Late Retirement Date as provided in the
AMOUNT OF BENEFIT AT RETIREMENT SECTION of Article IV. The actuarial increase
under this article is not in addition to the actuarial increase required for
that same period under Code Section 411 to reflect the delay in payments after
normal retirement, except that the actuarial increase required under this
article will be provided even during the period during which an Employee is in
ERISA section 203(a)(3)(B) service.


For purposes of Code Section 411(b)(1)(H), the actuarial increase will be
treated as, an adjustment attributable to the delay in distribution of benefits
after the attainment of Normal Retirement Age. Accordingly, to the extent
permitted under Code Section 411(b)(1)(H), the actuarial increase required under
this article may reduce the benefit accrual otherwise required under Code
Section 411(b)(1)(H)(i), except that the rules on the suspension of benefits are
not applicable.


SECTION 7.03--REQUIRED MINIMUM DISTRIBUTIONS.


(a)
General Rules.



(1)
Precedence and Effective Date. Subject to the AUTOMATIC FORMS OF DISTRIBUTION
SECTION of Article VI, joint and survivor annuity requirements, the requirements
of this article shall apply to any distribution of a Participant's interest and
will take precedence over any inconsistent provisions of this Plan. Unless
otherwise specified, the provisions of this article apply to calendar years
beginning after December 31, 2002.




RESTATEMENT JANUARY 1, 2015    82    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------





(2)
Requirements of Regulations Incorporated.     All distributions required under
this article shall be determined and made in accordance with Code Section
401(a)(9), including the incidental death benefit requirement in Code Section
401(a)(9)(G), and the regulations thereunder.



(b)
Time and Manner of Distribution.



(1)
Required Beginning Date. The Participant's entire interest will be distributed,
or begin to be distributed, no later than the Participant's Required Beginning
Date.



(2)
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant's entire interest will be distributed, or
begin to be distributed, no later than as follows:



(i)
If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later, except to the extent that
an election is made to receive distributions in accordance with the 5-year rule
under (f) below. Under the 5-year rule, the Participant's entire interest will
be distributed to the Designated Beneficiary by December 31 of the calendar year
containing the fifth anniversary of the Participant's death.



(ii)
If the Participant's surviving spouse is not the Participant's sole Designated
Beneficiary, then distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, except to the extent that an election is made to
receive distributions in accordance with the 5-year rule under (f) below. Under
the 5-year rule, the Participant's entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.



(iii)
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant's death, the Participant's entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant's death.


RESTATEMENT JANUARY 1, 2015    83    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------





(iv)
If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse are required to begin, this (b)(2), other
than (b)(2)(i), will apply as if the surviving spouse were the Participant.



For purposes of this (b)(2) and (e) below, unless (b)(2)(iv) above applies,
distributions are considered to begin on the Participant's Required Beginning
Date. If (b)(2)(iv) above applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under (b)(2)(i)
above. If distributions under an annuity meeting the requirements of this
article commence to the Participant before the Participant's Required Beginning
Date (or to the Participant's surviving spouse before the date distributions are
required to begin to the surviving spouse under (b)(2)(i) above), the date
distributions are considered to begin is the date distributions actually
commence.


(3)
Forms of Distribution. Unless the Participant's interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with (c), (d), and (e) below. If the
Participant's interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code Section 401(a)(9) and section 1.401(a)(9) of the
regulations. Any part of the Participant's interest that is in the form of an
individual account described in Code Section 414(k) will be distributed in a
manner satisfying the requirements of Code Section 401(a)(9) and section
1.401(a)(9) of the regulations that apply to individual accounts.



(c)
Determination of Amount to be Distributed Each Year.



(1)
General Annuity Requirements. If the Participant's interest is paid in the form
of annuity distributions under the Plan, payments under the annuity shall
satisfy the following requirements:



(i)
the annuity distributions will be paid in periodic payments made at uniform
intervals not longer than one year;



(ii)
the distribution period will be over the life (or lives) or over a period
certain not longer than the period described in (d) or (e) below;


RESTATEMENT JANUARY 1, 2015    84    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------





(iii)
once payments have begun over a period, the period may only be changed in
accordance with (g) below;



(iv)
payments will either be nonincreasing or increase only as follows:



A.
by an annual percentage increase that does not exceed the percentage increase in
an Eligible Cost-of-living Index for a 12-month period ending in the year during
which the increase occurs or a prior year;



B.
by a percentage increase that occurs at specified times and does not exceed the
cumulative total of annual percentage increases in an Eligible Cost-of­living
Index since the Annuity Starting Date, or if later, the date of the most recent
percentage increase;



C.
by a constant percentage of less than 5 percent per year, applied not less
frequently than annual;



D.
as a result of dividend or other payments that result from Actuarial Gains
provided:



I.
Actuarial Gain is measured not less frequently than annually,



II.
the resulting dividend or other payments are either paid no later than the year
following the year for which the actuarial experience is measured or paid in the
same form as the payment of the annuity over the remaining period of the annuity
(beginning no later than the year following the year for which the actuarial
experience is measured),



Ill.
the Actuarial Gain taken into account is limited to Actuarial Gain from
investment experience,



IV.
the assumed interest rate used to calculate such Actuarial Gains is not less
than 3 percent, and



V.
the annuity payments are not increased by a constant percentage as described in
C. above;




RESTATEMENT JANUARY 1, 2015    85    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------



E.
to the extent of the reduction in the amount of the Participant's payments to
provide for a survivor benefit, but only if there is no longer a survivor
benefit because the Beneficiary whose life was being used to determine the
distribution period described in (d) below dies or is no longer the
Participant's Beneficiary pursuant to a qualified domestic relations order
within the meaning of Code Section 414(p);



F.
to provide a final payment upon the Participant's death not greater than the
excess of the actuarial present value of the Participant's accrued benefit
(within the meaning of Code Section 411(a)(7)) calculated as of the Annuity
Starting Date using the Applicable Interest Rate and the Applicable Mortality
Table (or if greater, the total amount of employee contributions) over the total
payments before the Participant's death;



G.
to allow a Beneficiary to convert the survivor portion of a joint and survivor
annuity into a single sum distribution upon the Participant's death; or



H.
to pay increased benefits that result from a plan amendment.



(2)
Amount Required to be Distributed by Required Beginning Date and Later Payment
Intervals. The amount that must be distributed on or before the Participant's
Required Beginning Date (or, if the Participant dies before distributions begin,
the date distributions are required to begin under (b)(2)(i) or (ii) above) is
the payment that is required for one payment interval. The second payment need
not be made until the end of the next payment interval even if that payment
interval ends in the next calendar year. All of the Participant's benefit
accruals as of the last day of the first Distribution Calendar Year will be
included in the calculation of the amount of the annuity payments for payment
intervals ending on or after the Participant's Required Beginning Date.



(3)
Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Participant in a calendar year after the first
Distribution Calendar Year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.


RESTATEMENT JANUARY 1, 2015    86    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------





(d)
Requirements For Annuity Distributions That Commence During Participant's
Lifetime.



(1)
Joint Life Annuities Where the Beneficiary Is Not the Participant's Spouse. If
the Participant's interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
Beneficiary, annuity payments to be made on or after the Participant's Required
Beginning Date to the Designated Beneficiary after the Participant's death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant, using the table set
forth in Q&A-2(c)(2), in the manner described in Q&A-2(c)(1), in section
1.401(a)(9)-6 of the regulations, to determine the applicable percentage. If the
form of distribution combines a joint and survivior annuity for the joint lives
of the Participant and a nonspouse Beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the Designated Beneficiary after the expiration of the period certain.



(2)
Period Certain Annuities. Unless the Participant's spouse is the sole Designated
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain for an annuity distribution commencing during the
Participant's lifetime may not exceed the applicable distribution period for the
Participant under the Uniform Lifetime Table set forth in Q&A-2 in section
1.401(a)(9)-9 of the regulations for the calendar year that contains the Annuity
Starting Date. If the Annuity Starting Date precedes the year in which the
Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in Q&A-2 in section 1.401(a)(9)-9 of the regulations plus the
excess of 70 over the age of the Participant as of the Participant's birthday in
the year that contains the Annuity Starting Date. If the Participant's spouse is
the Participant's sole Designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant's applicable distribution period, as determined under this
(d)(2), or the joint life and last survivor expectancy of the Participant and
the Participant's spouse as determined under the Joint and Last Survivor Table
set forth in Q&A-3 in section 1.401(a)(9)-9 of the regulations, using


RESTATEMENT JANUARY 1, 2015    87    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------



the Participant's and spouse's attained ages as of the Participant's and
spouse's birthdays in the calendar year that contains the Annuity Starting Date.


(e)
Requirements For Minimum Distributions After the Participant's Death.



(1)
Death After Distributions Begin. If the Participant dies after distribution of
his interest begins in the form of an annuity meeting the requirements of this
article, the remaining portion of the Participant's interest will continue to be
distributed over the remaining period over which distributions commenced.



(2)
Death Before Distributions Begin.



(i)
Participant Survived by Designated Beneficiary. Except to the extent that an
election is made to receive distributions in accordance with the 5-year rule
under (f) below, if the Participant dies before the date distribution of his
interest begins and there is a Designated Beneficiary, the Participant's entire
interest will be distributed, beginning no later than the time described in
(b)(2)(i) or (ii) above, over the life of the Designated Beneficiary or over a
period certain not exceeding:



A.
unless the Annuity Starting Date is before the first Distribution Calendar Year,
the Life Expectancy of the Designated Beneficiary determined using the
Beneficiary's age as of the Beneficiary's birthday in the calendar year
immediately following the calendar year of the Participant's death; or



B.
if the Annuity Starting Date is before the first Distribution Calendar Year, the
Life Expectancy of the Designated Beneficiary determined using the Beneficiary's
age as of the Beneficiary's birthday in the calendar year that contains the
Annuity Starting Date.




RESTATEMENT JANUARY 1, 2015    88    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------





Under the 5-year rule, the Participant's entire interest will be distributed to
the Designated Beneficiary by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.


(ii)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant's death, distribution of the Participant's
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant's death.



(iii)
Death of Surviving Spouse Before Distributions to Surviving Spouse Begin. If the
Participant dies before the date distribution of his interest begins, the
Participant's surviving spouse is the Participant's sole Designated Beneficiary,
and the surviving spouse dies before distributions to the surviving spouse
begin, this (e) will apply as if the surviving spouse were the Participant,
except that the time by which distributions must begin will be determined
without regard to (b)(2)(i) above.



(f)
Election of 5-year Rule. Participants or Beneficiaries may elect on an
individual basis whether the 5-year rule in (b)(2) and (e) above applies to
distributions after the death of a Participant who has a Designated Beneficiary.
The election must be made no later than the earlier of September 30 of the
calendar year in which the distribution would be required to begin under (b)(2)
above if no such election is made, or by September 30 of the calendar year which
contains the fifth anniversary of the Participant's (or, if applicable,
surviving spouse's) death.



(g)
Changes to Annuity Payment Period.



(1)
Permitted Changes. An annuity payment period may be changed only in association
with an annuity payment increase described in (c)(1)(iv) above or in accordance
with (2) below.




RESTATEMENT JANUARY 1, 2015    89    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------



(2)
Reannuitization. An annuity payment may be changed and the annuity payments
modified in accordance with that change if the conditions in (3) below are
satisfied and:



(i)
the modification occurs when the Participant retires or in connection with a
plan termination;



(ii)
the payment period prior to modification is a period certain without life
contingencies; or



(iii)
the annuity payments after modification are paid under a qualified joint and
survivor annuity over the joint lives of the Participant and a Designated
Beneficiary, the Participant's spouse is the sole Designated Beneficiary, and
the modification occurs in connection with the Participant's becoming married to
such spouse.



(3)
Conditions. The conditions in this (3) are satisfied if:



(i)
the future payments after the modification satisfy the requirements of Code
Section 401(a)(9), section 1.401(a)(9) of the regulations, and this article
(determined by treating the date of the change as a new Annuity Starting Date
and the actuarial present value of the remaining payments prior to modification
as the entire interest of the Participant);



(ii)
for purposes of Code Sections 415 and 417, the modification is treated as a new
Annuity Starting Date;



(iii)
after taking into account the modification, the annuity (including all past and
future payments) satisfies Code Section 415 (determined at the original Annuity
Starting Date, using the interest rates and mortality tables applicable to such
date); and




RESTATEMENT JANUARY 1, 2015    90    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------





(iv)
the end point of the period certain, if any, for any modified payment period is
not later than the end point available to the Participant at the original
Annuity Starting Date under Code Section 401(a)(9) and this article.



(h)
Payments to a Surviving Child.



(1)
Special Rule. For purposes of this article, payments made to a Participant's
surviving child until the child reaches the age of majority (or dies, if
earlier) shall be treated as if such payments were made to the surviving spouse
to the extent the payments become payable to the surviving spouse upon cessation
of the payments to the child.



(2)
Age of Majority. For purposes of this (h), a child shall be treated as having
not reached the age of majority if the child has not completed a specified
course of education and is under the age of 26. In addition, a child who is
disabled within the meaning of Code Section 72(m)(7) when the child reaches the
age of majority shall be treated as having not reached the age of majority so
long as the child continues to be disabled.



SECTION 7.04--TEFRA SECTION 242(b)(2) ELECTIONS.


(a)
Notwithstanding the other requirements of this article and subject to the joint
and survivor annuity requirements of Article VI, distribution on behalf of any
Participant, including a 5-percent Owner, who has made a designation under
section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (a section
242(b)(2) election) may be made in accordance with all of the following
requirements (regardless of when such distribution commences):



(1)
The distribution by the Plan is one that would not have disqualified such Plan
under Code Section 401(a)(9) as in effect prior to amendment by the Deficit
Reduction Act of 1984.



(2)
The distribution is in accordance with a method of distribution designated by
the Participant whose interest in the Plan is being distributed or, if the
Participant is deceased, by a Beneficiary of such Participant.




RESTATEMENT JANUARY 1, 2015    91    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------





(3)
Such designation was in writing, was signed by the Participant or the
Beneficiary, and was made before January 1, 1984.



(4)
The Participant had accrued a benefit under the Plan as of December 31, 1983.



(5)
The method of distribution designated by the Participant or the Beneficiary
specifies the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Participant's death, the Beneficiaries of the Participant listed in order of
priority.



(b)
A distribution upon death will not be covered by this transitional rule unless
the information in the designation contains the required information described
above with respect to the distributions to be made upon the death of the
Participant.



(c)
For any distribution that commences before January 1, 1984, but continues after
December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in (a)(1) and (5) above.



(d)
If a designation is revoked, any subsequent distribution must satisfy the
requirements of Code Section 401(a)(9) and the regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed that would have been required to have been distributed to satisfy
Code Section 401(a)(9) and the regulations thereunder, but for the section
242(b)(2) election. For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit
requirements.    Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life).



(e)
In the case in which an amount is transferred or rolled over from one plan to
another plan, the rules in Q&A-14 and Q&A-15 in section 1.401(a)(9)-8 of the
regulations shall apply.


RESTATEMENT JANUARY 1, 2015    92    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------





SECTION 7.05--TRANSITION RULES.


To the extent the Plan was effective before 2006, required minimum distributions
were made pursuant to the TEFRA SECTION 242(b)(2) ELECTIONS SECTION of this
article and (a), (b), and (c) below:


(a)
2000 and Before. Required minimum distributions for calendar years after 1984
and before 2001 were made in accordance with Code Section 401(a)(9) and the
proposed regulations thereunder published in the Federal Register on July 27,
1987 (the 1987 Proposed Regulations).



(b)
2001 and 2002. Required minimum distributions for calendar years 2001 and 2002
were made pursuant to the proposed regulations under Code Section 401(a)(9)
published in the Federal Register on January 17, 2001 (the 2001 Proposed
Regulations). Distributions were made in 2001 under the 1987 Proposed
Regulations prior to June 14, 2001, and the special transition rule in
Announcement 2001-82, 2001-2 C. B. 123, applied.



(c)
2003, 2004 and 2005. Required minimum distributions for calendar years 2003,
2004 and 2005 were made pursuant to the final and the temporary and proposed
regulations under Code Section 401(a)(9) published in the Federal Register on
April 17, 2002 (the 2002 Regulations).




RESTATEMENT JANUARY 1, 2015    93    ARTICLE VII (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE VIII


TERMINATION OF THE PLAN


The Employer expects to continue the Plan indefinitely but reserves the right to
terminate the Plan in whole or in part at any time upon giving written notice to
all parties concerned. The Pension Benefit Guaranty Corporation may also
terminate the Plan according to the procedures under section 4042 of ERISA.


In the event of the complete or partial termination of this Plan, the rights of
all affected Participants to benefits accrued as of the date of such termination
or partial termination (to the extent funded as of such date) shall be
nonforfeitable. Upon complete termination of the Plan, no further Employees
shall become Participants, and no further Contributions shall be made except as
required by any governmental agency to which the Plan's termination is subject.


A Participant's recourse towards satisfaction of his right to his nonforfeitable
Accrued Benefit will be limited to the Plan assets and the Pension Benefit
Guaranty Corporation.


The assets of the Plan that are available to provide benefits shall be allocated
and applied as of the effective date of termination of the Plan according to the
classifications and order of precedence provided under Title IV of ERISA and
under any rules, regulations, interpretations or opinions implementing said
Title IV.


If the Employer is a professional service employer and if not more than 25
Employees have been Active Participants at any one time since the Plan became
subject to ERISA, benefits are not insured by the Pension Benefit Guaranty
Corporation. A Participant's recourse toward the satisfaction of his right to
his nonforfeitable Accrued Benefit shall be limited to the Plan assets, which
shall be allocated and applied as described in the preceding paragraph.


No part of the Plan assets shall be paid to the Employer at any time, except
that, after the satisfaction of all liabilities under the Plan, any assets
remaining shall be paid to the Employer. No payment shall be made to the
Employer if it would contravene any provision of law.


Upon Plan termination, the Plan shall not be treated as meeting the requirements
of Code Section 411(b)(5)(B)(i) unless: (a) if the Plan's interest credit rate
(or an equivalent amount) is a variable rate, the rate of interest used to
determine Accrued Benefits under the Plan must be equal to the average of the
rates of interest used under the Plan during the 5-year period ending on the
Plan's termination date; and (b) the interest rate and mortality table used to
determine the amount of any benefit under the Plan that is payable in the form
of an annuity at Normal Retirement Age must be the rate and table specified
under the Plan for this purpose as of the Plan's termination date, except that
if the interest rate is a variable rate, then the interest rate is determined
under (a) above.

RESTATEMENT JANUARY 1, 2015    94    ARTICLE VIII (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE IX


ADMINISTRATION OF THE PLAN


SECTION 9.01--ADMINISTRATION.


Subject to the provisions of this article, the Plan Administrator has complete
control of the administration of the Plan. The Plan Administrator has all the
powers necessary for it to properly carry out its administrative duties. Not in
limitation, but in amplification of the foregoing, the Plan Administrator has
complete discretion to construe or interpret the provisions of the Plan,
including ambiguous provisions, if any, and to determine all questions that may
arise under the Plan, including all questions relating to the eligibility of
Employees to participate in the Plan and the amount of benefit to which any
Participant, Beneficiary, spouse, or Contingent Annuitant may become entitled.
The Plan Administrator's decisions upon all matters within the scope of its
authority shall be final.


Unless otherwise set out in the Plan or Annuity Contract, the Plan Administrator
may delegate recordkeeping and other duties that are necessary to assist it with
the administration of the Plan to any person or firm which agrees to accept such
duties. The Plan Administrator shall be entitled to rely upon all tables,
valuations, certificates and reports furnished by the consultant or actuary
appointed by the Plan Administrator and upon all opinions given by any counsel
selected or approved by the Plan Administrator.


The Plan Administrator shall receive all claims for benefits by Participants,
former Participants, Beneficiaries, spouses, and Contingent Annuitants. The Plan
Administrator shall determine all facts necessary to establish the right of any
Claimant to benefits and the amount of those benefits under the provisions of
the Plan. The Plan Administrator may establish rules and procedures to be
followed by Claimants in filing claims for benefits, in furnishing and verifying
proofs necessary to determine age, and in any other matters required to
administer the Plan.


SECTION 9.02--EXPENSES.


Expenses of the Plan, to the extent that the Employer does not pay such
expenses, may be paid out of the assets of the Plan provided that such payment
is consistent with ERISA. Such expenses include, but are not limited to,
expenses for bonding required by ERISA; expenses for recordkeeping and other
administrative services; fees and expenses of the Trustee or Annuity Contract;
expenses for investment education service; and direct costs that the Employer
incurs with respect to the Plan.



RESTATEMENT JANUARY 1, 2015    95    ARTICLE IX (6-13541)-3

--------------------------------------------------------------------------------





SECTION 9.03--RECORDS.


All acts and determinations of the Plan Administrator shall be duly recorded.
All these records, together with other documents necessary for the
administration of the Plan, shall be preserved in the Plan Administrator's
custody.


Writing (handwriting, typing, printing), photostatting, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.


SECTION 9.04--INFORMATION AVAILABLE.


Any Participant in the Plan or any Beneficiary may examine copies of the summary
plan description, the latest annual report, any bargaining agreement, this Plan,
the Annuity Contract, or any other instrument under which the Plan was
established or is operated. The Plan Administrator shall maintain all of the
items listed in this section in its office, or in such other place or places as
it may designate in order to comply with governmental regulations. These items
may be examined during reasonable business hours. Upon the written request of a
Participant or Beneficiary receiving benefits under the Plan, the Plan
Administrator shall furnish him with a copy of any of these items. The Plan
Administrator may make a reasonable charge to the requesting person for the
copy.


SECTION 9.05--CLAIM PROCEDURES.


A Claimant must submit any necessary forms and needed information when making a
claim for benefits under the Plan.


If a claim for benefits under the Plan is wholly or partially denied, the Plan
Administrator shall provide adequate written notice to the Claimant whose claim
for benefits under the Plan has been denied. The notice must be furnished within
90 days of the date that the claim is received by the Plan without regard to
whether all of the information necessary to make a benefit determination is
received. The Claimant shall be notified in writing within this initial 90-day
period if special circumstances require an extension of the time needed to
process the claim. The notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan Administrator's decision is
expected to be rendered. In no event shall such extension exceed a period of 90
days from the end of the initial 90-day period.
The Plan Administrator's notice to the Claimant shall: (i) specify the reason or
reasons for the denial; (ii) reference the specific Plan provisions on which the
denial is based; (iii) describe any additional material and information needed
for the Claimant to perfect his claim for benefits; (iv) explain why the
material and information is needed; and (v) inform the Claimant of the Plan's
appeal procedures and the time limits applicable to such procedures, including a
statement of the Claimant's right to bring a

RESTATEMENT JANUARY 1, 2015    96    ARTICLE IX (6-13541)-3

--------------------------------------------------------------------------------



civil action under ERISA section 502(a) following an adverse benefit
determination on appeal.


Any appeal made by a Claimant must be made in writing to the Plan Administrator
within 60 days after receipt of the Plan Administrator's notice of denial of
benefits. If the Claimant appeals to the Plan Administrator, the Claimant may
submit written comments, documents, records, and other information relating to
the claim for benefits. The Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant's claim for benefits. The Plan
Administrator shall review the claim taking into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


The Plan Administrator shall provide adequate written notice to the Claimant of
the Plan's benefit determination on review. The notice must be furnished within
60 days of the date that the request for review is received by the Plan without
regard to whether all of the information necessary to make a benefit
determination on review is received. The Claimant shall be notified in writing
within this initial 60-day period if special circumstances require an extension
of the time needed to process the claim. The notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render the determination on review. In no event shall
such extension exceed a period of 60 days from the end of the initial 60-day
period.


If the claim for benefits is wholly or partially denied on review, the Plan
Administrator's notice to the Claimant shall: (i) specify the reason or reasons
for the denial; (ii) reference the specific Plan provisions on which the denial
is based; (iii) include a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the Claimant's claim for
benefits; and (iv) include a statement of the Claimant's right to bring a civil
action under ERISA section 502(a).


A Claimant may authorize a representative to act on the Claimant's behalf with
respect to a benefit claim or appeal of an adverse benefit determination. Such
authorization shall be made by completion of a form furnished for that purpose.
In the absence of any contrary direction from the Claimant, all information and
notifications to which the Claimant is entitled shall be directed to the
authorized representative.


The Plan Administrator shall have performed periodic examinations, reviews, or
audits of benefit claims to determine whether claims determinations are made in
accordance with the governing Plan documents and, where appropriate, Plan
provisions have been consistently applied with respect to similarly situated
Claimants.



RESTATEMENT JANUARY 1, 2015    97    ARTICLE IX (6-13541)-3

--------------------------------------------------------------------------------





Disability claims. In the case of a claim for disability benefits, the Plan
Administrator shall notify the claimant, in accordance with this section, of the
Plan's adverse benefit determination within a reasonable period of time, but not
later than 45 days after receipt of the claim by the Plan. This period may be
extended by the Plan for up to 30 days, provided that the Plan Administrator
both determines that such an extension is necessary due to matters beyond the
control of the Plan and notifies the Claimant, prior to the expiration of the
initial 45-day period, of the circumstances requiring the extension of time and
the date by which the Plan expects to render a decision. If, prior to the end of
the first 30-day extension period, the Plan Administrator determines that, due
to matters beyond the control of the Plan, a decision cannot be rendered within
that extension period, the period for making the determination may be extended
for up to an additional 30 days, provided that the Plan Administrator notifies
the Claimant, prior to the expiration of the first 30-day extension period, of
the circumstances requiring the extension and the date as of which the Plan
expect to render a decision. In the case of any extension under this paragraph,
the notice of extension shall specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues, and
the Claimant shall be afforded at least 45 days within which to provide the
specified information.


SECTION 9.06--DELEGATION OF AUTHORITY.


All or any part of the administrative duties and responsibilities under this
article may be delegated by the Plan Administrator to an approved Employee.


SECTION 9.07--EXERCISE OF DISCRETIONARY AUTHORITY.


The Employer, Plan Administrator, and any other person or entity who has
authority with respect to the management, administration, or investment of the
Plan may exercise that authority in its/his full discretion, subject only to the
duties imposed under ERISA. This discretionary authority includes, but is not
limited to, the authority to make any and all factual determinations and
interpret all terms and provisions of the Plan documents relevant to the issue
under consideration. The exercise of authority will be binding upon all persons;
will be given deference in all courts of law to the greatest extent allowed
under law; and will not be overturned or set aside by any court of law unless
found to be arbitrary and capricious.



RESTATEMENT JANUARY 1, 2015    98    ARTICLE IX (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE X


GENERAL PROVISIONS


SECTION 10.01--AMENDMENTS.


The Employer may amend this Plan at any time, including any remedial retroactive
changes (within the time specified by Internal Revenue Service regulations), to
comply with any law or regulation issued by any governmental agency to which the
Plan is subject. The Employer may correct obvious and unambiguous typographical
errors and cross references that merely correct a reference but that do not in
any way change the original intended meaning of the provisions.


An amendment may not allow reversion or diversion of Plan assets to the Employer
at any time, except as may be required to comply with any law or regulation
issued by any governmental agency to which the Plan is subject.


An amendment may not eliminate or reduce a section 411(d)(6) protected benefit,
as defined in Q&A-1 in section 1.411(d)-4 of the regulations, that has already
accrued, except as provided in section 1.411(d)-3 or 1.411(d)-4 of the
regulations. This is generally the case even if such elimination or reduction is
contingent upon the Employee's consent. However, the Plan may be amended to
eliminate or reduce section 411(d)(6) protected benefits with respect to
benefits not yet accrued as of the later of the amendment's adoption date or
effective date without violating Code Section 411(d)(6). Notwithstanding the
preceding sentences, a Participant's Accrued Benefit, early retirement benefit,
retirement-type subsidy, or optional form of benefit may be reduced to the
extent permitted under Code Section 412(d)(2).


An amendment shall not decrease a Participant's vested interest in the Plan. If
an amendment to the Plan, or a deemed amendment in the case of a change in
top-heavy status of the Plan as provided in the MODIFICATION OF VESTING
REQUIREMENTS SECTION of Article XI, changes the computation of the percentage
used to determine that portion of a Participant's Accrued Benefit attributable
to Employer Contributions that is nonforfeitable (whether directly or
indirectly), in the case of an Employee who is a Participant as of the later of
the date such amendment or change is adopted or the date it becomes effective,
the nonforfeitable percentage (determined as of such date) of such Employee's
right to his employer-provided Accrued Benefit shall not be less than the
percentage computed under the Plan without regard to such amendment or change.
Furthermore, each Participant or former Participant


(a)
who has completed at least three Years of Service on the date the election
period described below ends (five Years of Service if the Participant does not
have at least one Hour of Service in a Plan Year beginning after December 31,
1988), and




RESTATEMENT JANUARY 1, 2015    99    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------



(b)
whose nonforfeitable percentage will be determined on any date after the date of
the change



may elect, during the election period, to have the nonforfeitable percentage of
his Accrued Benefit that results from Employer Contributions determined without
regard to the amendment. This election may not be revoked. If after the Plan is
changed, the Participant's nonforfeitable percentage will at all times be as
great as it would have been if the change had not been made, no election needs
to be provided. The election period shall begin no later than the date the Plan
amendment is adopted, or deemed adopted in the case of a change in the top-heavy
status of the Plan, and end no earlier than the 60th day after the latest of the
date the amendment is adopted (deemed adopted) or becomes effective, or the date
the Participant is issued written notice of the amendment (deemed amendment) by
the Employer or the Plan Administrator.


For an amendment adopted after August 9, 2006,with respect to benefits accrued
as of the later of the adoption or effective date of the amendment, the vested
percentage of each Participant will be the greater of the vested percentage
under the old vesting schedule or the vested percentage under the new vesting
schedule.


Effective for Plan Years beginning on or after January 1, 2008, in any year in
which the Plan's adjusted funding target attainment percentage defined in
section 1.436-1(j) of the regulations is less than 80%, the effective date of an
amendment to the Plan in such year that has the effect of increasing liabilities
of the Plan by reason of increases in benefits, establishment of new benefits,
changing the rate of benefit accrual, or changing the rate at which benefits
become nonforfeitable shall be delayed pursuant to the regulations under Code
Section 436.


SECTION 10.02--DIRECT ROLLOVERS.


Notwithstanding any provision of the Plan to the contrary that would otherwise
limit a Distributee's election under this section, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover. For
distributions made after December 31, 2006, a Designated Beneficiary of a
Participant, who is not the surviving spouse of the Participant may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of a distribution that would be an Eligible Rollover Distribution if the
Designated Beneficiary were a Distributee, paid in a Direct Rollover to an
individual retirement plan described in Code Section 402(c)(8)(B)(i) or (ii)
established for the purposes of receiving the distribution on behalf of the
Designated Beneficiary. If such Direct Rollover is made: (i) such Direct
Rollover shall be treated as an Eligible Rollover Distribution; (ii) the
individual retirement plan shall be treated as an inherited individual
retirement account or individual retirement annuity (within the meaning of Code
Section 408(d)(3)(C)); and (iii) Code Section 401(a)(9)(B) (other than clause
(iv) thereof) shall apply to such plan. For this purpose, certain trusts shall
be treated as a Designated Beneficiary as provided in Code Section
402(c)(11)(B).

RESTATEMENT JANUARY 1, 2015    100    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------





In the event of a mandatory distribution of an Eligible Rollover Distribution
greater than $1,000 in accordance with the SMALL AMOUNTS SECTION of this
article, if the Participant does not elect to have such distribution paid
directly to an Eligible Retirement Plan specified by the Participant in a Direct
Rollover or to receive the distribution directly, the Plan Administrator will
pay the distribution in a Direct Rollover to an individual retirement plan
designated by the Plan Administrator.


In the event of any other Eligible Rollover Distribution to a Distributee in
accordance with the SMALL AMOUNTS SECTION of this article, if the Distributee
does not elect to have such distribution paid directly to an Eligible Retirement
Plan specified by the Distributee in a Direct Rollover or to receive the
distribution directly, the Plan Administrator will pay the distribution to the
Distributee.


A mandatory distribution is a distribution to a Participant that is made without
the Participant's consent and is made to the Participant before he attains the
older of age 62 or his Normal Retirement Age.


SECTION 10.03--MERGERS AND DIRECT TRANSFERS.


The Plan may not be merged or consolidated with, nor have its assets or
liabilities transferred to, any other retirement plan, unless each Participant
in this Plan would (if that plan then terminated) receive a benefit immediately
after the merger, consolidation, or transfer that is equal to or greater than
the benefit the Participant would have been entitled to receive immediately
before the merger, consolidation, or transfer (if this Plan had then
terminated). The Employer may enter into merger agreements or direct transfer of
assets agreements with the employers under other retirement plans that are
qualifiable under Code Section 401(a), including an elective transfer, and may
accept the direct transfer of plan assets, or may transfer plan assets, as a
party to any such agreement.


The Plan may accept a direct transfer of plan assets on behalf of an Eligible
Employee. If the Eligible Employee is not an Active Participant when the
transfer is made, the Eligible Employee shall be deemed to be an Active
Participant only for the purpose of investment and distribution of the
transferred assets. He may not accrue benefits until the time he meets all of
the requirements to become an Active Participant. If he terminates employment
prior to becoming an Active Participant, his transferred assets may be
distributed to him as if they were employer-derived accrued benefits.


A Participant's section 411(d)(6) protected benefits, as defined in Q&A-1 in
section 1.411(d)-(4) of the regulations, may not be eliminated by reason of
transfer or any transaction amending or having the effect of amending a plan or
plans to transfer benefits. However, a Participant's section 411(d)(6) protected
benefits may be eliminated or reduced if a transfer is an elective transfer of
certain distributable benefits between qualified plans and the conditions in
Q&A-3(c)(1) in section 1.411(d)-4 of the regulations are met. The rules
applicable to distributions under the plan would apply to

RESTATEMENT JANUARY 1, 2015    101    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------



the transfer, but the transfer would not be treated as a distribution for
purposes of the minimum distribution requirements of Code Section 401(a)(9).
Beginning January 1, 2002, if the Participant is eligible to receive an
immediate distribution of his entire nonforfeitable accrued benefit in a single
sum distribution that would consist entirely of an eligible rollover
distribution under Code Section 401(a)(31), such transfer will be accomplished
as a direct rollover under Code Section 401(a)(31).


SECTION 10.04--PROVISIONS RELATING TO THE INSURER AND OTHER PARTIES.


The obligations of an Insurer shall be governed solely by the provisions of the
Annuity Contract. The Insurer shall not be required to perform any act not
provided in or contrary to the provisions of the Annuity Contract. Each Annuity
Contract when purchased shall comply with the Plan. See the CONSTRUCTION SECTION
of this article.


Any issuer or distributor of investment contracts or securities is governed
solely by the terms of its policies, written investment contract, prospectuses,
security instruments, and any other written agreements entered into with the
Trustee with regard to such investment contracts or securities.


Such Insurer, issuer or distributor is not a party to the Plan, nor bound in any
way by the Plan provisions. Such parties shall not be required to look to the
terms of this Plan, nor to determine whether the Employer, the Plan
Administrator, the Trustee, or the Named Fiduciary have the authority to act in
any particular manner or to make any contract or agreement.


Until notice of any amendment or termination of this Plan or a change in Trustee
has been received by the Insurer at its home office or an issuer or distributor
at their principal address, they are and shall be fully protected in assuming
that the Plan has not been amended or terminated and in dealing with any party
acting as Trustee according to the latest information that they have received at
their home office or principal address.


SECTION 10.05--EMPLOYMENT STATUS.


Nothing contained in this Plan gives an Employee the right to be retained in the
Employer's employ or to interfere with the Employer's right to discharge any
Employee.


SECTION 10.06--RIGHTS TO PLAN ASSETS.


An Employee shall not have any right to or interest in any assets of the Plan
upon termination of employment or otherwise except as specifically provided
under this Plan, and then only to the extent of the benefits payable to such
Employee according to the Plan provisions.





RESTATEMENT JANUARY 1, 2015    102    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------



Any final payment or distribution to a Participant or his legal representative
or to any Beneficiaries, spouse, or Contingent Annuitant of such Participant
under the Plan provisions shall be in full satisfaction of all claims against
the Plan, the Named Fiduciary, the Plan Administrator, the Insurer, the Trustee,
and the Employer arising under or by virtue of the Plan.


SECTION 10.07--BENEFICIARY.


Each Participant may name a Beneficiary to receive any death benefit (other than
any income payable to a Contingent Annuitant) that may arise out of his
participation in the Plan. The Participant may change his Beneficiary from time
to time. Unless a qualified election has been made, for purposes of distributing
any death benefits before the Participant's Retirement Date, the Beneficiary of
a Participant who has a spouse who is entitled to a Qualified Preretirement
Survivor Annuity shall be the Participant's spouse. The Participant's
Beneficiary designation and any change of Beneficiary shall be subject to the
provisions of the ELECTION PROCEDURES SECTION of Article VI.


It is the responsibility of the Participant to give written notice to the Plan
Administrator of the name of the Beneficiary on a form furnished for that
purpose. The Plan Administrator shall maintain records of Beneficiary
designations for Participants before their Retirement Dates. However, the Plan
Administrator may delegate to another party the responsibility of maintaining
records of Beneficiary designations. In that event, the written designations
made by Participants shall be filed with such other party. If a party other than
the Insurer maintains the records of Beneficiary designations and a Participant
dies before his Retirement Date, such other party shall certify to the Insurer
the Beneficiary designation on its records for the Participant.


If there is no Beneficiary named or surviving when a Participant dies, the
Participant's Beneficiary shall be the Participant's surviving spouse, or where
there is no surviving spouse, the executor or administrator of the Participant's
estate.


SECTION 10.08--NONALIENATION OF BENEFITS.


Benefits payable under the Plan are not subject to the claims of any creditor of
any Participant, Beneficiary, spouse, or Contingent Annuitant. A Participant,
Beneficiary, spouse, or Contingent Annuitant does not have any rights to
alienate, anticipate, commute, pledge, encumber, or assign such benefits. The
preceding sentences shall also apply to the creation, assignment, or recognition
of a right to any benefit payable with respect to a Participant according to a
domestic relations order, unless such order is determined by the Plan
Administrator to be a qualified domestic relations order, as defined in Code
Section 414(p), or any domestic relations order entered before January 1, 1985.
The preceding sentences shall not apply to any offset of a Participant's
benefits provided under the Plan against an amount the Participant is required
to pay the Plan with respect to a judgment, order, or decree issued, or a
settlement entered into, on or after August 5, 1997, that meets the requirements
of Code Sections 401(a)(13)(C)or (D).

RESTATEMENT JANUARY 1, 2015    103    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------





SECTION 10.09--CONSTRUCTION.


The validity of the Plan or any of its provisions is determined under and
construed according to Federal law and, to the extent permissible, according to
the laws of the state in which the Employer has its principal office. In case
any provision of this Plan is held illegal or invalid for any reason, such
determination shall not affect the remaining provisions of this Plan, and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included.


In the event of any conflict between the provisions of the Plan and the terms of
any Annuity Contract issued hereunder, the provisions of the Plan control.


SECTION 10.10--LEGAL ACTIONS.


No person employed by the Employer; no Participant, former Participant, or their
Beneficiaries; nor any other person having or claiming to have an interest in
the Plan is entitled to any notice of process. A final judgment entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have an interest in the Plan.


SECTION 10.11--SMALL AMOUNTS.


If the Present Value of the Participant's Vested Accrued Benefit does not exceed
$5,000, and the Participant has not had an Annuity Starting Date with respect to
any portion of such Vested Accrued Benefit, the Present Value of the
Participant's entire Vested Accrued Benefit shall be paid in a single sum as of
the earliest of his Retirement Date or the date he has a Severance from
Employment for any reason other than death (the date the Employer provides
notice to the record keeper of the Plan of such event, if later). For purposes
of this section, if the Present Value of the Participant's Vested Accrued
Benefit is zero, the Participant shall be deemed to have received a distribution
of such Present Value. This is a small amounts payment. Such small amounts
payment shall result in all of a Participant's Accrued Benefit being disregarded
and is in full settlement of all benefits otherwise payable. See the DISREGARD
OF CASH BALANCE ACCOUNT AND ACCRUED BENEFIT SECTION of Article IV.


If the Participant has reached his Early Retirement Age, the Present Value of
his early retirement benefit, if greater, shall be substituted for the Present
Value of his Vested Accrued Benefit in the preceding paragraph.
If the Present Value of the Qualified Preretirement Survivor Annuity derived
from the Participant's Accrued Benefit does not exceed $5,000, on the date of
the Participant's death, the Present Value of the Qualified Preretirement
Survivor Annuity shall be paid in a single sum as of the date the Participant
dies. If the single sum death benefit payable to a Beneficiary does not exceed
$5,000, on the date of the Participant's death, such death benefit shall be paid
in a single sum as of the date the Participant

RESTATEMENT JANUARY 1, 2015    104    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------



dies. This is a small amounts payment. Such small amounts payment shall be made
to the Participant's Beneficiary (spouse if the death benefit is payable to the
spouse). Such small amounts payment is in full settlement of the death benefit
otherwise payable.


No other small amounts payments shall be made.


SECTION 10.12--WORD USAGE.


The masculine gender, where used in this Plan, shall include the feminine gender
and the singular words, where used in this Plan, shall include the plural,
unless the context indicates otherwise.


The words "in writing" and "written," where used in this Plan, shall include any
other forms, such as voice response or other electronic system, as permitted by
any governmental agency to which the Plan is subject.


SECTION 10.13--CHANGE IN SERVICE METHOD.


(a)
Change of Service Method Under This Plan. If this Plan is amended to change the
method of crediting service from the elapsed time method to the hours method for
any purpose under this Plan, the Employee's service shall be equal to the sum of
(1), (2), and (3) below:



(1)
The number of whole years of service credited to the Employee under the Plan as
of the date the change is effective.



(2)
One year of service for the computation period in which the change is effective
if he is credited with the required number of Hours of Service. For that portion
of the computation period ending on the date of the change (for the first day of
the computation period if the change is made on the first day of the computation
period), the Employee will be credited with the greater of (i) his actual Hours
of Service or (ii) the number of Hours of Service that is equivalent to the
fractional part of a year of elapsed time service credited as of the date of the
change, if any. In determining the equivalent Hours of Service, the Employee
shall be credited with 190 Hours of Service for each month and any fractional
part of a month in such fractional part of a year. The number of months and any
fractional part of a month shall be determined by multiplying the fractional
part of a year, expressed as a decimal, by 12. For the remaining portion of the
computation period (the period beginning on the second day of the computation
period and ending on the last day of the computation period if the change is
made on the first day of the computation period), the Employee will be credited
with his actual Hours of Service.




RESTATEMENT JANUARY 1, 2015    105    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------



(3)
The Employee's service determined under this Plan using the hours method after
the end of the computation period in which the change in service method was
effective.



If this Plan is amended to change the method of crediting service from the hours
method to the elapsed time method for any purpose under this Plan, the
Employee's service shall be equal to the sum of (4), (5), and (6) below:


(4)
The number of whole years of service credited to the Employee under the Plan as
of the beginning of the computation period in which the change in service method
is effective.



(5)
The greater of (i) the service that would be credited to the Employee for that
entire computation period using the elapsed time method or (ii) the service
credited to him under the Plan as of the date the change is effective.



(6)
The Employee's service determined under this Plan using the elapsed time method
after the end of the applicable computation period in which the change in
service method was effective.



(b)
Transfers Between Plans with Different Service Methods. If an Employee has been
a participant in another plan of the Employer that credited service under the
elapsed time method for any purpose that under this Plan is determined using the
hours method, then the Employee's service shall be equal to the sum of (1), (2),
and (3) below:



(1)
The number of whole years of service credited to the Employee under the other
plan as of the date he became an Eligible Employee under this Plan.

(2)
One year of service for the applicable computation period in which he became an
Eligible Employee if he is credited with the required number of Hours of
Service. For that portion of such computation period ending on the date he
became an Eligible Employee (for the first day of such computation period if he
became an Eligible Employee on the first day of such computation period), the
Employee will be credited with the greater of (i) his actual Hours of Service or
(ii) the number of Hours of Service that is equivalent to the fractional part of
a year of elapsed time service credited as of the date he became an Eligible
Employee, if any. In determining the equivalent Hours of Service, the Employee
shall be credited with 190 Hours of Service for each month and any fractional
part of a month in such fractional part of a year. The number of months and any
fractional part of a month shall be determined by


RESTATEMENT JANUARY 1, 2015    106    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------



multiplying the fractional part of a year, expressed as a decimal, by 12. For
the remaining portion of such computation period (the period beginning on the
second day of such computation period and ending on the last day of such
computation period if he became an Eligible Employee on the first day of such
computation period), the Employee will be credited with his actual Hours of
Service.


(3)
The Employee's service determined under this Plan using the hours method after
the end of the computation period in which he became an Eligible Employee.



If an Employee has been a participant in another plan of the Employer that
credited service under the hours method for any purposes that under this Plan is
determined using the elapsed time method, then the Employee's service shall be
equal to the sum of (4), (5), and (6) below:


(4)
The number of whole years of service credited to the Employee under the other
plan as of the beginning of the computation period under that plan in which he
became an Eligible Employee under this Plan.



(5)
The greater of (i) the service that would be credited to the Employee for that
entire computation period using the elapsed time method or (ii) the service
credited to him under the other plan as of the date he became an Eligible
Employee under this Plan.



(6)
The Employee's service determined under this Plan using the elapsed time method
after the end of the applicable computation period under the other plan in which
he became an Eligible Employee.



If an Employee has been a participant in a Controlled Group member's plan that
credited service under a different method than is used in this Plan, in order to
determine entry and vesting, the provisions in (b) above shall apply as though
the Controlled Group member's plan was a plan of the Employer.


Any modification of service contained in this Plan shall be applicable to the
service determined pursuant to this section.



RESTATEMENT JANUARY 1, 2015    107    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------





SECTION 10.14--MILITARY SERVICE.


Notwithstanding any provision of this Plan to the contrary, the Plan shall
provide contributions, benefits, and service credit with respect to Qualified
Military Service in accordance with Code Section 414(u).


Beginning January 1, 2007, a Participant who dies on or after January 1, 2007
while performing Qualified Military Service is treated as having resumed and
then terminated employment on account of death, in accordance with Code Section
401(a)(37) and any subsequent guidance. The survivors of such Participant are
entitled to any additional benefits (other than an Accrued Benefit relating to
the period of Qualified Military Service) provided under the Plan on account of
death of the Participant.



RESTATEMENT JANUARY 1, 2015    108    ARTICLE X (6-13541)-3

--------------------------------------------------------------------------------



ARTICLE XI


TOP-HEAVY PLAN REQUIREMENTS


SECTION 11.01--APPLICATION.


The provisions of this article shall supersede all other provisions in the Plan
to the contrary. The provisions of this article shall apply for purposes of
determining whether the Plan is a Top-heavy Plan for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefit
requirements of Code Section 416(c) for such years.


For the purpose of applying the Top-heavy Plan requirements of this article, all
members of the Controlled Group shall be treated as one Employer. The term
Employer as used in this article shall be deemed to include all members of the
Controlled Group, unless the term as used clearly indicates only the Employer is
meant.


The accrued benefit or account of a participant that results from deductible
employee contributions shall not be included for any purpose under this article.


The minimum vesting and benefit provisions of the MODIFICATION OF VESTING
REQUIREMENTS and MODIFICATION OF ACCRUED BENEFIT SECTIONS of this article shall
not apply to any Employee who is included in a group of Employees covered by a
collective bargaining agreement that the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one or more
employers, including the Employer, if there is evidence that retirement benefits
were the subject of good faith bargaining between such representatives. For this
purpose, the term "employee representatives" does not include any organization
more than half of whose members are employees who are owners, officers, or
executives.


SECTION 11.02--DEFINITIONS.


For purposes of this article, the following terms are defined:


Accrued Benefit means, as of any determination date, a participant's accrued
benefit (including that benefit, if any, derived from required participant
contributions) under one of the Employer's retirement plans on the latest
valuation date. The Accrued Benefit of any Employee (other than a Key Employee)
shall be determined under (i) the method, if any, that uniformly applies for
accrual purposes under all plans maintained by the Employer, or (ii) if there is
no such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of Code Section 411(b)(1)(C).



RESTATEMENT JANUARY 1, 2015    109    ARTICLE XI (6-13541)-3

--------------------------------------------------------------------------------





Aggregation Group means:


(a)
each of the Employer's qualified plans in which a Key Employee is a participant
during the Plan Year containing the Determination Date or any of the four
preceding Plan Years (regardless of whether the plans have terminated),



(b)
each of the Employer's other qualified plans that allows the plan(s) described
in (a) above to meet the nondiscrimination requirement of Code Section 401(a)(4)
or the minimum coverage requirement of Code Section 410, and



(c)
any of the Employer's other qualified plans not included in (a) or (b) above
that the Employer desires to include as part of the Aggregation Group. Such a
qualified plan shall be included only if the Aggregation Group would continue to
satisfy the requirements of Code Sections 401(a)(4) and 410.



The plans in (a) and (b) above constitute the "required" Aggregation Group. The
plans in (a), (b), and (c) above constitute the "permissive" Aggregation Group.


Compensation means compensation as defined in the BENEFIT LIMITATION SECTION of
Article IV. Compensation Average means the average of a Participant's monthly
Compensation (as defined in this section) for those five consecutive Plan Years
(actual number of Plan Years in which he received Compensation, if fewer than
five) which give the highest average.


In determining such consecutive years, Plan Years excluded in determining his
Accrual Service for purposes of the minimum benefit in the MODIFICATION OF
ACCRUED BENEFIT SECTION of this article shall be excluded. Provided, however, a
Plan Year beginning before January 1, 2002 shall not be excluded if it was not
excluded under the terms of the Plan as in effect on December 31, 2001. Such a
year shall be disregarded in determining whether or not the years used for the
Participant's Compensation Average are consecutive.


Determination Date means as to any plan, for any plan year subsequent to the
first plan year, the last day of the preceding plan year. For the first plan
year of the plan, the Determination Date is the last day of that year.


Key Employee means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date is:



RESTATEMENT JANUARY 1, 2015    110    ARTICLE XI (6-13541)-3

--------------------------------------------------------------------------------





(a)
an officer of the Employer having Compensation for the Plan Year greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
after December 31, 2002),



(b)
a 5-percent owner of the Employer, or



(c)
a 1-percent owner of the Employer having Compensation for the Plan Year of more
than $150,000.



The determination of who is a Key Employee shall be made according to Code
Section 416(i)(1) and the applicable regulations and other guidance of general
applicability issued thereunder.


Nonkey Employee means any Employee who is not a Key Employee.


Present Value means the present value of a participant's Accrued Benefit under a
defined benefit plan. For purposes of establishing Present Value to compute the
Top-heavy Ratio, any benefit shall be discounted only for 7.5% interest and
mortality according to the 1971 Group Annuity Mortality Table (Male) without the
7% margin but with projection by Scale E from 1971 to the later of (a) 1974, or
(b) the year determined by adding the age to 1920, and wherein for females the
male age six years younger is used.


Top-heavy Plan means a plan that is top-heavy for any plan year. This Plan shall
be top-heavy if any of the following conditions exist:


(a)
The Top-heavy Ratio for this Plan exceeds 60 percent and this Plan is not part
of any required Aggregation Group or permissive Aggregation Group.



(b)
This Plan is a part of a required Aggregation Group, but not part of a
permissive Aggregation Group, and the Top-heavy Ratio for the required
Aggregation Group exceeds 60 percent.



(c)
This Plan is a part of a required Aggregation Group and part of a permissive
Aggregation Group and the Top-heavy Ratio for the permissive Aggregation Group
exceeds 60 percent.



Top-heavy Ratio means:
(a)
If the Employer maintains one or more defined benefit plans and the Employer has
not maintained any defined contribution plan (including any simplified employee
pension plan) that during the five-year period ending on the Determination
Date(s) has or has had account balances, the Top-heavy Ratio for this Plan alone
or for the required or permissive Aggregation Group, as appropriate, is a
fraction, the numerator of which is the sum of the Present Value of the Accrued
Benefits of all Key


RESTATEMENT JANUARY 1, 2015    111    ARTICLE XI (6-13541)-3

--------------------------------------------------------------------------------



Employees as of the Determination Date(s) (including any part of any Accrued
Benefit distributed in the one-year period ending on the Determination Date(s)
and distributions under a terminated plan which if it had not been terminated
would have been required to be included in the Aggregation Group), and the
denominator of which is the sum of the Present Value of Accrued Benefits
(including any part of any Accrued Benefit distributed in the one-year period
ending on the Determination Date(s) and distributions under a terminated plan
which if it had not been terminated would have been required to be included in
the Aggregation Group), both computed in accordance with Code Section 416 and
the regulations thereunder. In the case of a distribution made for a reason
other than Severance from Employment, death, or disability, this provision shall
be applied by substituting "five-year period" for "one-year period."


(b)
If the Employer maintains one or more defined benefit plans and the Employer
maintains or has maintained one or more defined contribution plans (including
any simplified employee pension plan) that during the five-year period ending on
the Determination Date(s) has or has had any account balances, the Top-heavy
Ratio for any required or permissive Aggregation Group, as appropriate, is a
fraction, the numerator of which is the sum of the Present Value of Accrued
Benefits under the aggregated defined benefit plan or plans for all Key
Employees, determined in accordance with (a) above, and the sum of account
balances under the aggregated defined contribution plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the Present Value of Accrued Benefits under the defined benefit plan or
plans for all participants, determined in accordance with (a) above, and the
account balances under the aggregated defined contribution plan or plans for all
participants as of the Determination Date(s), all determined in accordance with
Code Section 416 and the regulations thereunder. The account balances under a
defined contribution plan in both the numerator and denominator of the Top-heavy
Ratio are increased for any distribution of an account balance made in the
one-year period ending on the Determination Date (and distributions under a
terminated plan which if it had not been terminated would have been required to
be included in the Aggregation Group). In the case of a distribution made for a
reason other than Severance from Employment, death, or disability, this
provision shall be applied by substituting "five-year period" for "one-year
period."

(c)
For purposes of (a) and (b) above, the value of account balances and the Present
Value of Accrued Benefits will be determined as of the most recent Valuation
Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code Section 416 and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and Accrued Benefits of a participant (i) who is not a Key
Employee but who was a Key Employee in


RESTATEMENT JANUARY 1, 2015    112    ARTICLE XI (6-13541)-3

--------------------------------------------------------------------------------



a prior year or (ii) who has not been credited with at least one hour of service
with any employer maintaining the plan at any time during the one-year period
ending on the Determination Date will be disregarded. The calculation of the
Top-heavy Ratio and the extent to which distributions, rollovers, and transfers
are taken into account will be made in accordance with Code Section 416 and the
regulations thereunder. Deductible employee contributions will not be taken into
account for purposes of computing the Top-heavy Ratio. When aggregating plans,
the value of account balances and Accrued Benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.


The Accrued Benefit of a participant other than a Key Employee shall be
determined under (i) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (ii) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of Code Section
411(b)(1)(C).


Valuation Date means, as to this Plan, the valuation date used for computing
plan costs for minimum funding purposes, regardless of whether or not a
valuation is actually performed for a given year. This is the date as of which
account balances or Accrued Benefits are valued for purposes of calculating the
Top-heavy Ratio.


SECTION 11.03--MODIFICATION OF VESTING REQUIREMENTS.
If a Participant's Vesting Percentage determined under Article I is not at least
as great as his Vesting Percentage would be if it were determined under a
schedule permitted in Code Section 416, the following shall apply. During any
Plan Year in which the Plan is a Top-heavy Plan, the Participant's Vesting
Percentage shall be the greater of the Vesting Percentage determined under
Article I or the schedule below.


VESTING SERVICE        NONFORFEITABLE
(whole years)     PERCENTAGE


Less than 2    0
2    20
3    40
4    60
5    80
6 or more    100


The schedule above shall not apply to Participants who are not credited with an
Hour of Service after the Plan first becomes a Top-heavy Plan. The Vesting
Percentage determined above applies to the portion of the Participant's Accrued
Benefit that is multiplied by a Vesting Percentage to determine his Vested
Accrued Benefit, including benefits accrued before the effective date of Code
Section 416 and benefits accrued before this Plan became a Top-heavy Plan.

RESTATEMENT JANUARY 1, 2015    113    ARTICLE XI (6-13541)-3

--------------------------------------------------------------------------------





If, in a later Plan Year, this Plan is not a Top-heavy Plan, a Participant's
Vesting Percentage shall be determined under Article I. A Participant's Vesting
Percentage determined under either Article I or the schedule above shall never
be reduced and the election procedures of the AMENDMENTS SECTION of Article X
shall apply when changing to or from the above schedule as though the automatic
change were the result of an amendment.


The part of the Participant's Vested Accrued Benefit resulting from the minimum
accrued benefit required pursuant to the MODIFICATION OF ACCRUED BENEFIT SECTION
of this article (to the extent required to be nonforfeitable under Code Section
416(b)) may not be forfeited under Code Section 411(a)(3)(B) or (D).


SECTION 11.04--MODIFICATION OF ACCRUED BENEFIT.


During any Plan Year in which this Plan is a Top-heavy Plan, a minimum Accrued
Benefit shall be provided by Employer Contributions for each Nonkey Employee who
was an Active Participant at any time during the Plan Year and, if the hours
method is used to determine Accrual Service, who was credited with the number of
Hours of Service (1,000, if less) required to earn a year of Accrual Service in
any accrual computation period all or part of which occurs within the Plan Year.
The minimum Accrued Benefit is determined without regard to any Social Security
contribution. An Employee is not required to have a stated amount of
Compensation, to have made any mandatory participant contributions, or to have
been employed on the last day of an Accrual Computation Period in order to be
entitled to this minimum. An Employee who fails to be an Active Participant
merely because his Compensation is less than a stated amount or merely because
of a failure to make mandatory participant contributions shall be treated as If
he were an Active Participant. The minimum Accrued Benefit applies even if the
Employee would have received a lesser Accrued Benefit because the Plan is
integrated with Social Security. The minimum is the amount described in (a)
below. To meet this minimum, an additional Accrued Benefit on, or adjusted to, a
straight life basis, provided by Employer Contributions equal to (a) reduced by
(b) below shall be provided for such person:


(a)
The lesser of (1) or (2) below:



(1)
2 percent of his Compensation Average multiplied by his Accrual Service,
excluding (i) years of service ending in Plan Years beginning before January 1,
1984, (ii) years of service beginning in Plan Years in which this Plan is not a
Top-heavy Plan, and (iii) years of service occurring during Plan Years beginning
after December 31, 2001, when the Plan is frozen and benefits (within the
meaning of Code Section 410(b)) no Key Employee or former Key Employee. For
purposes of this paragraph, if Hours of Service are used to determine Accrual
Service, (i) not more than 1,000 Hours of Service shall be required to earn a
year of Accrual Service


RESTATEMENT JANUARY 1, 2015    114    ARTICLE XI (6-13541)-3

--------------------------------------------------------------------------------



and (ii) Accrual Service shall be taken into account for any Accrual Computation
Period all or part of which occurs within a Plan Year for which service is
counted.


(2)
20 percent of his Compensation Average.



For purposes of (1) and (2) above, Compensation shall be limited by Code Section
401(a)(17).


(b)
Such person's Accrued Benefit on, or adjusted to, a straight life basis,
provided by Employer Contributions as of the last day of such Plan Year, without
regard to the adjustment for prior distributions.



If the Normal Form is other than a straight life annuity, the minimum amount of
Accrued Benefit determined above shall be adjusted to the Normal Form Actuarial
Equivalent. Such Actuarial Equivalent shall be determined as of the earliest
Normal Retirement Age permitted under this Plan for any Participant.


If, as of the last day of any Plan Year in which the Plan is a Top-heavy Plan,
such person's accrued benefit provided by Employer contributions under all the
defined benefit plans of the Employer is at least equal to the amount of his
minimum determined above, the requirements of this section are satisfied, and no
additional amount of accrued benefit shall be required.


If a person who is otherwise entitled to the minimum accrued benefit above is
also covered under one or more defined contribution plans of the Employer that
are Top-heavy Plans during that same Plan Year, the minimum benefits for him
shall be provided under this Plan.



RESTATEMENT JANUARY 1, 2015    115    ARTICLE XI (6-13541)-3

--------------------------------------------------------------------------------





By executing this Plan, the Primary Employer acknowledges having counseled to
the extent necessary with selected legal and tax advisors regarding the Plan's
legal and tax implications.


Executed this 14th day of January, 2016.




ALERIS ROLLED PRODUCTS, INC.


By: /s/ I. Timothy Trombetta


Title: SVP, Treasurer and Assistant Secretary




ACKNOWLEDGED as NAMED FIDUCIARY this 14th day of January, 2016


By: /s/ I. Timothy Trombetta, SVP, Treasurer and Assistant Secretary


Title: Authorized Representative




ACKNOWLEDGED as PLAN ADMINISTRATOR this 14th day of January, 2016


By: /s/ I. Timothy Trombetta, SVP, Treasurer and Assistant Secretary


Title: Authorized Representative



RESTATEMENT JANUARY 1, 2015    116    PLAN EXECUTION (6-13541)-3